Exhibit 10.1

JOINDER AND

AMENDMENT NO. 11 TO CREDIT AGREEMENT

THIS JOINDER AND AMENDMENT NO. 11 TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of September 30, 2016, by and among the Lenders identified on
the signature pages hereof (such Lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company, as administrative agent for the
Lenders (in such capacity, “Agent”), REG SERVICES GROUP, LLC, an Iowa limited
liability company (“REG Services”), and REG MARKETING & LOGISTICS GROUP, LLC, an
Iowa limited liability company (“REG Marketing”; together REG Services and REG
Marketing are each referred to herein as a “Borrower”, and jointly and severally
as the “Borrowers”) and FIFTH THIRD BANK (the “New Lender”).

WHEREAS, Borrowers, Agent, and Lenders (other than the New Lender) are parties
to that certain Credit Agreement dated as of December 23, 2011, as amended by
that certain Amendment No. 1 to Credit Agreement dated as of January 31, 2012,
that certain Amendment No. 2 to Credit Agreement dated as of February 29, 2012,
that certain Waiver and Amendment No. 3 to Credit Agreement dated as of May 1,
2012, that certain Amendment No. 4 to Credit Agreement dated as of January 9,
2013, that certain Amendment No. 5 to Credit Agreement dated as of August 9,
2013, that certain Amendment No. 6 to Credit Agreement dated as of December 23,
2013, that certain Amendment No. 7 to Credit Agreement dated as of May 19, 2014,
that certain Amendment No. 8 to Credit Agreement and Waiver dated as of
February 20, 2015, that certain Amendment No. 9 to Credit Agreement dated as of
July 16, 2015, and that certain Amendment No. 10 to Credit Agreement dated as of
December 8, 2015 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

WHEREAS, New Lender has agreed to join the Credit Agreement as a Lender; and

WHEREAS, Borrowers, Agent and Lenders have agreed to amend the Credit Agreement
in certain respects;

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.

2. Joinder of New Lender; Reallocation.

(a) New Lender (i) hereby joins the Credit Agreement as a Lender and shall have
the rights and obligations of a Lender under the Loan Documents; (ii) represents
and warrants that it is legally authorized to enter into this Amendment and the
Credit Agreement; (iii) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and



--------------------------------------------------------------------------------

information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (iv) agrees that it will, independently
and without reliance upon Agent or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (v) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under the Loan Documents as are delegated
to Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (vi) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; and (vii) confirms that prior to the
date hereof, it has delivered to the Agent and the Borrower Agent the forms
prescribed by the Internal Revenue Service of the United States certifying the
New Lender’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the New Lender
under the Credit Agreement.

(b) In connection herewith, (i) the Revolver Commitments of Wells Fargo shall be
increased to $75,000,000, and (ii) a new Revolver Commitment will be allocated
to New Lender in the amount of $75,000,000, all as set forth on the attached
Schedule C-1. New Lender agrees to make settlement payments to Agent as provided
in the Credit Agreement, such that after giving effect to the making of such
settlement payments, each Lender’s share of the outstanding Revolver Usage shall
equal its Pro Rata Share. Nothing contained herein shall constitute a novation
of any Obligation.

3. Amendments to Credit Agreement: Subject to the satisfaction of the conditions
set forth in Section 7 below, and in reliance upon the representations and
warranties of Borrowers set forth in Section 8 below, (a) the Credit Agreement,
Schedule C-1 thereto and Schedule 1.1 thereto (and not any of the other
Schedules) are hereby amended and replaced in their entirety by the Credit
Agreement, Schedule C-1 and Schedule 1.1, respectively, in each case, attached
as Schedule 1 hereto, (b) Schedule 5.2 to the Credit Agreement is hereby amended
and replaced in its entirety by Schedule 2 hereto, and (c) the Schedules A-1,
A-2, D-1, E-1, P-1, P-2, S-1, 4.1(b), 4.1(c), 4.6(a), 4.6(b), 4.6(c), 4.6(d),
4.7(b), 4.12, 4.13, 4.15, 4.17, 4.19 4.27 and 4.28 are amended and replaced as
set forth in the Disclosure Letter.

4. FATCA. For purposes of determining withholding Taxes imposed under FATCA, the
Borrowers and the Agent shall treat (and the Lenders hereby authorize the Agent
to treat) this Amendment and any Loan or Letter of Credit issued under or
pursuant to the Credit Agreement as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i)
or Treasury Regulation Section 1.1471-2T(b)(2)(i).

5. Continuing Effect. Except as expressly set forth in Section 2 and Section 3
of this Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.

 

 

-2-



--------------------------------------------------------------------------------

6. Reaffirmation and Confirmation. Each Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of Borrowers, and
further acknowledges that there are no existing claims, defenses, personal or
otherwise, or rights of setoff whatsoever with respect to the Credit Agreement
or any other Loan Document. Each Borrower hereby agrees that this Amendment in
no way acts as a release or relinquishment of the Liens and rights securing
payments of the Obligations. The Liens and rights securing payment of the
Obligations are hereby ratified and confirmed by each Borrower in all respects.

7. Conditions to Effectiveness.

(a) This Amendment shall become effective upon the satisfaction of each of the
following conditions precedent, each in form and substance acceptable to Agent:

(i) Agent shall have received a fully executed copy of this Amendment in form
and substance acceptable to Agent, together with such other documents,
agreements, opinions and instruments as Agent may require or reasonably request;

(ii) Excess Availability shall be at least $15,000,000;

(iii) Borrowers shall have paid all fees to Agent and the Lenders required under
the Loan Documents; and

(iv) No Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the date of the effectiveness of this Amendment.

8. Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, Borrowers hereby jointly and severally represent and
warrant to Agent and Lenders that, after giving effect to this Amendment:

(a) All representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment, in each case as if then made,
other than representations and warranties that expressly relate solely to an
earlier date;

(b) No Default or Event of Default has occurred and is continuing; and

(c) This Amendment and the Credit Agreement, as modified hereby, constitute
legal, valid and binding obligations of each Borrower and are enforceable
against each Borrower in accordance with their respective terms.

9. Miscellaneous.

(a) Expenses. Borrowers jointly and severally agree to pay on demand all Lender
Group Expenses of Agent (including, without limitation, the fees and expenses of
outside counsel for Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided herein shall
survive any termination of this Amendment and the Credit Agreement as modified
hereby.

 

 

-3-



--------------------------------------------------------------------------------

(b) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of California. The choice of law and venue, jury
trial waiver and California judicial reference provisions set forth in
Section 12 of the Credit Agreement are incorporated herein by reference and
shall apply in all respects to this Amendment.

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by facsimile or other
electronic delivery shall be equally effective as delivery of an original
executed counterpart of this Amendment.

10. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Borrower and each other Loan Party (by its
execution and delivery of the attached Consent and Reaffirmation), on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any such Loan Party or any of
their respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
in relation to, or in any way in connection with any of the Credit Agreement, or
any of the other Loan Documents or transactions thereunder or related thereto
which arises at any time on or prior to the day and date of this Amendment.

(b) Each Borrower and each other Loan Party (by its execution and delivery of
the attached Consent and Reaffirmation) warrants, represents and agrees that it
is fully aware of California Civil Code Section 1542, which provides as follows:

SEC. 1542. GENERAL RELEASE. A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR.

 

-4-



--------------------------------------------------------------------------------

Each Borrower and each other Loan Party (by its execution and delivery of the
attached Consent and Reaffirmation) hereby expressly waives the provisions of
California Civil Code Section 1542, and any rights they may have to invoke the
provisions of that statute now or in the future with respect to the Claims being
released pursuant to this Section 10. In connection with the foregoing waiver
and relinquishment, each Borrower and each other Loan Party (by its execution
and delivery of the attached Consent and Reaffirmation) acknowledges that they
are aware that they or their attorneys or others may hereafter discover claims
or facts in addition to or different from those which the parties now know or
believe to exist with respect to the subject matter of the Claims being released
hereunder, but that it is nevertheless the intention of each Borrower and each
other Loan Party (by its execution and delivery of the attached Consent and
Reaffirmation) to fully, finally and forever settle, release, waive and
discharge all of the Claims which are being released pursuant to this
Section 10. The release given herein shall remain in effect as a full and
complete general release, notwithstanding the discovery or existence of any such
additional or different claims or facts.

(c) Each Borrower and each other Loan Party (by its execution and delivery of
the attached Consent and Reaffirmation) understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.

(d) Each Borrower and each other Loan Party (by its execution and delivery of
the attached Consent and Reaffirmation) agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

[signature pages follow]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

REG SERVICES GROUP, LLC, an Iowa limited liability company By:  

/s/ Todd Robinson

Todd Robinson, Treasurer REG MARKETING & LOGISTICS GROUP, LLC, an Iowa limited
liability company By:  

/s/ Todd Robinson

Todd Robinson, Treasurer

Signature Page to Joinder and Amendment No. 11 to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as Agent
and as a Lender By:  

/s/ Barry Felker

Name:   Barry Felker Title:   Authorized Signatory

Signature Page to Joinder and Amendment No. 11 to Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as New Lender By:  

/s/ James Conklin

Name:   James Conklin Title:   Managing Director

Signature Page to Joinder and Amendment No. 11 to Credit Agreement



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Renewable Energy Group, Inc., a Delaware corporation (“Parent”), as a Guarantor,
REG Houston, LLC, a Texas limited Liability company, as a Plant Loan Party, REG
Geismar, LLC, a Delaware limited liability company, as a Plant Loan Party, REG
Albert Lea, LLC, an Iowa limited liability company, as a Plant Loan Party, and
REG New Boston, LLC, an Iowa limited liability company, as a Plant Loan Party
(each of the foregoing, a “Loan Party”) hereby (i) acknowledges receipt of a
copy of the foregoing Amendment No. 11 to Credit Agreement (terms defined
therein and used, but not otherwise defined, herein shall have the meanings
assigned to them therein); (ii) consents to each Borrower’s execution and
delivery thereof; (iii) agrees to be bound thereby, including Section 10 of the
foregoing Amendment No. 11 to Credit Agreement; and (iv) affirms that nothing
contained therein shall modify in any respect whatsoever any Loan Documents to
which the undersigned is a party and reaffirms that each such Loan Document is
and shall continue to remain in full force and effect (except as set forth in
the foregoing Amendment No. 11). Although each Loan Party has been informed of
the matters set forth herein and has acknowledged and agreed to same, each Loan
Party understands that Agent and Lenders have no obligation to inform such Loan
Party of such matters in the future or to seek such Loan Party’s acknowledgment
or agreement to future consents, amendments or waivers, and nothing herein shall
create such a duty. In addition to the foregoing, (a) each Plant Loan Party
acknowledges and agrees that it is bound by the negative covenants set forth in
Section 6 of the Credit Agreement to the extent applicable to such Plant Loan
Party, and (b) Agent and Parent acknowledge and agree that the “Guarantied
Obligations” (as defined in the General Continuing Guaranty dated as of
December 23, 2011 (the “Parent Guaranty”) executed by Parent in favor of Agent)
do not include “Excluded Swap Obligations” (as defined below). Except as
provided above, the Parent Guaranty remains unchanged and in full force and
effect. “Excluded Swap Obligation” means, with respect to Parent, any Swap
Obligation if, and to the extent that, all or a portion of the Parent Guaranty,
or the grant by Parent of a security interest to secure, such Swap Obligation is
or becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of Parent’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Parent Guaranty or the grant of such security interest would otherwise have
become effective with respect to such Swap Obligation but for Parent’s failure
to constitute an “eligible contract participant” at such time. “Swap Obligation”
means, with respect to any Loan Party, any obligation to pay or perform under
any agreement, contract or transaction that constitutes a “swap” within the
meaning of section 1a(47) of the Commodity Exchange Act.

[signature pages follow]

Consent and Reaffirmation to Joinder and Amendment No. 11 to Credit Agreement



--------------------------------------------------------------------------------

RENEWABLE ENERGY GROUP, INC., a Delaware corporation, as a Guarantor By:  

/s/ Todd Robinson

Todd Robinson, Treasurer REG HOUSTON, LLC, a Texas limited liability company, as
a Plant Loan Party By:  

/s/ Todd Robinson

Name:   Todd Robinson Title:   Treasurer REG GEISMAR, LLC, a Delaware limited
liability company, as a Plant Loan Party By:  

/s/ Todd Robinson

Name:   Todd Robinson Title:   Treasurer REG ALBERT LEA, LLC, an Iowa limited
liability company, as a Plant Loan Party By:  

/s/ Todd Robinson

Name:   Todd Robinson Title:   Treasurer REG NEW BOSTON, LLC, an Iowa limited
liability company, as a Plant Loan Party By:  

/s/ Todd Robinson

Name:   Todd Robinson Title:   Treasurer

Signature Page to Consent and Reaffirmation to Joinder and Amendment No. 11 to
Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

Modified Credit Agreement, Schedule C-1 and Schedule 1.1

See Attached



--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

by and among

REG SERVICES GROUP, LLC

and

REG MARKETING & LOGISTICS GROUP, LLC

as Borrowers,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

WELLS FARGO CAPITAL FINANCE, LLC

as the Agent,

WELLS FARGO CAPITAL FINANCE, LLC

and

FIFTH THIRD BANK

as Joint Lead Arrangers,

and

WELLS FARGO CAPITAL FINANCE, LLC

and

FIFTH THIRD BANK

as Joint Book Runners

Dated as of December 23, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1.      DEFINITIONS AND CONSTRUCTION

     1   

1.1.

  Definitions      1   

1.2.

  Accounting Terms      1   

1.3.

  Code      1   

1.4.

  Construction      2   

1.5.

  Schedules and Exhibits      2   

2.      LOANS AND TERMS OF PAYMENT

     2   

2.1.

  Revolver Advances      2   

2.2.

  [Intentionally Omitted]      3   

2.3.

  Borrowing Procedures and Settlements      4   

2.4.

  Payments; Reductions of Commitments; Prepayments      10   

2.5.

  Overadvances      14   

2.6.

  Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations   
  14   

2.7.

  Crediting Payments      16   

2.8.

  Designated Account      16   

2.9.

  Maintenance of Loan Account; Statements of Obligations      16   

2.10.

  Fees      16   

2.11.

  Letters of Credit      17   

2.12.

  LMIR Provisions      21   

2.13.

  Capital Requirements      22   

2.14.

  Joint and Several Liability of Borrowers      23   

2.15.

  Accordion      25   

3.      CONDITIONS; TERM OF AGREEMENT

     27   

3.1.

  Conditions Precedent to the Initial Extension of Credit      27   

3.2.

  Conditions Precedent to all Extensions of Credit      27   

3.3.

  Maturity      27   

3.4.

  Effect of Maturity      28   

3.5.

  Early Termination by Borrowers      28   

4.      REPRESENTATIONS AND WARRANTIES

     28   

4.1.

  Due Organization and Qualification; Subsidiaries      28   

4.2.

  Due Authorization; No Conflict      29   

4.3.

  Governmental Consents      30   

4.4.

  Binding Obligations; Perfected Liens      30   

4.5.

  Title to Assets; No Encumbrances      30   

4.6.

  Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims      30   

4.7.

  Litigation.      31   

4.8.

  Compliance with Laws      31   

4.9.

  No Material Adverse Change      31   

4.10.

  Fraudulent Transfer      31   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

4.11.

  Employee Benefits      32   

4.12.

  Environmental Condition      32   

4.13.

  Intellectual Property      32   

4.14.

  Leases      32   

4.15.

  Deposit Accounts and Securities Accounts      32   

4.16.

  Complete Disclosure      33   

4.17.

  Material Contracts      33   

4.18.

  Patriot Act      33   

4.19.

  Indebtedness      34   

4.20.

  Payment of Taxes      34   

4.21.

  Margin Stock      34   

4.22.

  Governmental Regulation      34   

4.23.

  OFAC      34   

4.24.

  Employee and Labor Matters      34   

4.25.

  Intentionally Omitted      35   

4.26.

  Eligible Accounts      35   

4.27.

  Eligible Inventory and Eligible In-Transit Inventory      35   

4.28.

  Locations of Inventory and Equipment      35   

4.29.

  Inventory Records      35   

5.      AFFIRMATIVE COVENANTS

     36   

5.1.

  Financial Statements, Reports, Certificates      36   

5.2.

  Collateral Reporting      36   

5.3.

  Existence      36   

5.4.

  Maintenance of Properties      36   

5.5.

  Taxes      36   

5.6.

  Insurance      37   

5.7.

  Inspection      37   

5.8.

  Compliance with Laws      37   

5.9.

  Environmental      38   

5.10.

  Disclosure Updates      38   

5.11.

  Formation of Subsidiaries      38   

5.12.

  Further Assurances      39   

5.13.

  Lender Meetings      40   

5.14.

  Material Contracts      40   

5.15.

  Location of Inventory and Equipment      40   

6.      NEGATIVE COVENANTS

     40   

6.1.

  Indebtedness      40   

6.2.

  Liens      40   

6.3.

  Restrictions on Fundamental Changes      40   

6.4.

  Disposal of Assets      41   

6.5.

  Change Name      41   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

6.6.

  Nature of Business      41   

6.7.

  Prepayments and Amendments      41   

6.8.

  Intentionally Omitted      42   

6.9.

  Restricted Junior Payments      42   

6.10.

  Accounting Methods      42   

6.11.

  Investments; Controlled Investments      42   

6.12.

  Transactions with Affiliates      43   

6.13.

  Use of Proceeds      43   

6.14.

  Limitation on Issuance of Stock      44   

6.15.

  Master Purchase and Sale Agreement; Accounts of Designated Loan Parties     
44   

6.16.

  Consignments      44   

7.      FINANCIAL COVENANTS

     44   

7.1.

  Minimum Fixed Charge Coverage Ratio      44   

8.      EVENTS OF DEFAULT

     44   

9.      RIGHTS AND REMEDIES

     46   

9.1.

  Rights and Remedies      46   

9.2.

  Remedies Cumulative      47   

10.    WAIVERS; INDEMNIFICATION

     47   

10.1.

  Demand; Protest; etc.      47   

10.2.

  The Lender Group’s Liability for Collateral      47   

10.3.

  Indemnification      48   

11.    NOTICES

     49   

12.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

     50   

13.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

     53   

13.1.

  Assignments and Participations      53   

13.2.

  Successors      56   

14.    AMENDMENTS; WAIVERS

     56   

14.1.

  Amendments and Waivers      56   

14.2.

  Replacement of Certain Lenders      58   

14.3.

  No Waivers; Cumulative Remedies      59   

15.    AGENT; THE LENDER GROUP

     59   

15.1.

  Appointment and Authorization of Agent      59   

15.2.

  Delegation of Duties      60   

15.3.

  Liability of Agent      60   

15.4.

  Reliance by Agent      60   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

15.5.

  Notice of Default or Event of Default      61   

15.6.

  Credit Decision      61   

15.7.

  Costs and Expenses; Indemnification      62   

15.8.

  Agent in Individual Capacity      63   

15.9.

  Successor Agent      63   

15.10.

  Lender in Individual Capacity      64   

15.11.

  Collateral Matters      64   

15.12.

  Restrictions on Actions by Lenders; Sharing of Payments      65   

15.13.

  Agency for Perfection      66   

15.14.

  Payments by Agent to the Lenders      66   

15.15.

  Concerning the Collateral and Related Loan Documents      66   

15.16.

  Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information      67   

15.17.

  Several Obligations; No Liability      68   

15.18.

  Joint Lead Arrangers and Joint Book Runners      68   

16.    WITHHOLDING TAXES

     68   

17.    GENERAL PROVISIONS

     72   

17.1.

  Effectiveness      72   

17.2.

  Section Headings      72   

17.3.

  Interpretation      72   

17.4.

  Severability of Provisions      72   

17.5.

  Bank Product Providers      72   

17.6.

  Debtor-Creditor Relationship      73   

17.7.

  Counterparts; Electronic Execution      73   

17.8.

  Revival and Reinstatement of Obligations      74   

17.9.

  Confidentiality      74   

17.10.

  Lender Group Expenses      75   

17.11.

  Survival      75   

17.12.

  Patriot Act      75   

17.13.

  Integration      76   

17.14.

  REG Marketing as Agent for Borrowers      76   

17.15.

  Adding and Removing a Plant Loan Party      77   

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit B-1    Form of
Borrowing Base Certificate Exhibit B-2    Form of Bank Product Letter Agreement
Exhibit C-1    Form of Compliance Certificate Schedule C-1    Commitments
Schedule 1.1    Definitions Schedule 3.1    Conditions Precedent

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of December 23,
2011, by and among the lenders identified on the signature pages hereof (each of
such lenders, together with their respective successors and permitted assigns,
are referred to hereinafter as a “Lender”, as that term is hereinafter further
defined), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), WELLS FARGO CAPITAL
FINANCE, LLC, a Delaware limited liability company, and FIFTH THIRD BANK, as
joint lead arrangers (in such capacity, together with their successors and
assigns in such capacity, the “Joint Lead Arrangers”), WELLS FARGO CAPITAL
FINANCE, LLC, a Delaware limited liability company, and FIFTH THIRD BANK, as
joint book runners (in such capacity, together with their successors and assigns
in such capacity, the “Joint Book Runners”), REG SERVICES GROUP, LLC, an Iowa
limited liability company (“REG Services”), and REG MARKETING & LOGISTICS GROUP,
LLC, an Iowa limited liability company (“REG Marketing”; together with REG
Services, are referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”).

The parties agree as follows:

1. DEFINITIONS AND CONSTRUCTION.

(a) Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

(b) Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP; provided, however, that if Administrative
Borrower notifies Agent that Borrowers request an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Closing Date or in the application thereof on the operation of such provision
(or if Agent notifies Administrative Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such Accounting Change or in the
application thereof, then Agent and Borrowers agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of the Lenders and Borrowers after such Accounting Change conform as
nearly as possible to their respective positions as of the date of this
Agreement and, until any such amendments have been agreed upon and agreed to by
the Required Lenders, the provisions in this Agreement shall be calculated as if
no such Accounting Change had occurred. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Borrower” or “Borrowers” is used in respect of a financial covenant or a
related definition, it shall be understood to mean Borrowers and their
Subsidiaries (to the extent such Subsidiaries are Designated Loan Parties) on a
combined basis, unless the context clearly requires otherwise.

(c) Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, however, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.



--------------------------------------------------------------------------------

(d) Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations or similar expressions shall mean the repayment in full in cash
or immediately available funds (or, (a) in the case of contingent reimbursement
obligations with respect to Letters of Credit, providing Letter of Credit
Collateralization, and (b) in the case of obligations with respect to Bank
Products (other than Hedge Obligations), providing Bank Product
Collateralization) of all of the Obligations (including the payment of any
Lender Group Expenses that have accrued irrespective of whether demand has been
made therefor and the payment of any termination amount then applicable (or
which would or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements provided by Hedge Providers) other than
(i) unasserted contingent indemnification Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.

(e) Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement and the Disclosure Letter shall be deemed incorporated herein by
reference.

2. LOANS AND TERMS OF PAYMENT.

(a) Revolver Advances.

(A) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make revolving loans (“Advances”) to
Borrowers in an amount at any one time outstanding not to exceed the lesser of:

 

-2-



--------------------------------------------------------------------------------

(1) such Lender’s Revolver Commitment, or

(2) such Lender’s Pro Rata Share of an amount equal to the lesser of:

a. the Maximum Revolver Amount less the sum of (1) the Letter of Credit Usage at
such time, plus (2) the principal amount of Swing Loans outstanding at such
time, and

b. the Borrowing Base at such time less the sum of (1) the Letter of Credit
Usage at such time, plus (2) the principal amount of Swing Loans outstanding at
such time.

(B) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with interest accrued and unpaid thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.

(C) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation) to establish, increase, reduce,
eliminate, or otherwise adjust reserves from time to time against the Borrowing
Base or the Maximum Revolver Amount in such amounts, and with respect to such
matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, including (i) reserves in an amount equal to the Bank Product
Reserve Amount, and (ii) reserves with respect to (A) sums that any Loan Party
is required to pay under this Agreement or any other Loan Document (such as
taxes, assessments, insurance premiums, or, in the case of leased assets, rents
or other amounts payable under such leases) and has failed to pay when due, and
(B) amounts owing by any Secured Loan Party to any Person to the extent secured
by a Lien on, or trust over, any of the Collateral (other than a Permitted Lien
which is a permitted purchase money Lien or the interest of a lessor under a
Capital Lease), which Lien or trust, in the Permitted Discretion of Agent likely
would have a priority superior to Agent’s Liens (such as Liens or trusts in
favor of landlords, processors, warehousemen, carriers, custom brokers, freight
forwarders, mechanics, materialmen, laborers, or suppliers, or Liens or trusts
for ad valorem, excise, sales, or other taxes where given priority under
applicable law) in and to such item of the Collateral. Without limiting the
foregoing, Agent may establish a reserve for any leased location at which
Collateral is included in the Borrowing Base and for which Agent has not
received a Collateral Access Agreement. Any reserve established by Agent shall
have a reasonable relationship to the event, condition, other circumstance, or
fact that is the basis for such reserve and shall not be duplicative of any
other reserve established and currently maintained.

(b) [Intentionally Omitted].

 

-3-



--------------------------------------------------------------------------------

(c) Borrowing Procedures and Settlements.

(A) Procedure for Borrowing. Each Borrowing shall be made by a written request
by an Authorized Person delivered to Agent. Unless Swing Lender is not obligated
to make a Swing Loan pursuant to Section 2.3(b) below, such notice must be
received by Agent no later than 12:00 noon (Chicago time) on the Business Day
that is the requested Funding Date specifying (i) the amount of such Borrowing,
and (ii) the requested Funding Date, which shall be a Business Day; provided,
however, that if Swing Lender is not obligated to make a Swing Loan as to a
requested Borrowing, such notice must be received by Agent no later than 12:00
noon (Chicago time) on the Business Day prior to the date that is the requested
Funding Date. At Agent’s election, in lieu of delivering the above-described
written request, any Authorized Person may give Agent telephonic notice of such
request by the required time. In such circumstances, each Borrower agrees that
any such telephonic notice will be confirmed in writing within 24 hours of the
giving of such telephonic notice, but the failure to provide such written
confirmation shall not affect the validity of the request.

(B) Making of Swing Loans. In the case of a request for an Advance and so long
as either (i) the aggregate amount of Swing Loans made since the last Settlement
Date, minus the amount of Collections or payments applied to Swing Loans since
the last Settlement Date, plus the amount of the requested Advance does not
exceed 10% of the Maximum Revolver Amount, or (ii) Swing Lender, in its sole
discretion, shall agree to make a Swing Loan notwithstanding the foregoing
limitation, Swing Lender shall make an Advance in the amount of such requested
Borrowing (any such Advance made solely by Swing Lender pursuant to this
Section 2.3(b) being referred to as a “Swing Loan” and such Advances being
referred to as “Swing Loans”) available to Borrowers on the Funding Date
applicable thereto by transferring immediately available funds to the Designated
Account. Anything contained herein to the contrary notwithstanding, the Swing
Lender may, but shall not be obligated to, make Swing Loans at any time that one
or more of the Lenders is a Defaulting Lender. Each Swing Loan shall be deemed
to be an Advance hereunder and shall be subject to all the terms and conditions
(including Section 3) applicable to other Advances, except that all payments on
any Swing Loan shall be payable to Swing Lender solely for its own account.
Subject to the provisions of Section 2.3(d)(ii), Swing Lender shall not make and
shall not be obligated to make any Swing Loan if Swing Lender has actual
knowledge that (i) one or more of the applicable conditions precedent set forth
in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (ii) the requested Borrowing would exceed the
Availability on such Funding Date. Swing Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making any
Swing Loan. The Swing Loans shall be secured by Agent’s Liens, constitute
Advances and Obligations hereunder, and bear interest at the rate applicable
from time to time to Advances.

(C) Making of Loans.

(1) Unless Borrowers have requested an Advance from Swing Lender, then promptly
after receipt of a request for a Borrowing pursuant to Section 2.3(a), Agent
shall notify the Lenders, not later than 3:00 p.m. (Chicago time) on the
Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 12:00 noon (Chicago time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances,
Agent shall make the proceeds

 

-4-



--------------------------------------------------------------------------------

thereof available to Borrowers on the applicable Funding Date by transferring
immediately available funds equal to such proceeds received by Agent to the
Designated Account; provided, however, that, subject to the provisions of
Section 2.3(d)(ii), Agent shall not request any Lender to make any Advance if it
has knowledge that, and no Lender shall have the obligation to make any Advance,
if (1) one or more of the applicable conditions precedent set forth in Section 3
will not be satisfied on the requested Funding Date for the applicable Borrowing
unless such condition has been waived, or (2) the requested Borrowing would
exceed the Availability on such Funding Date.

(2) Unless Agent receives notice from a Lender prior to 11:00 a.m. (Chicago
time) on the date of a Borrowing, that such Lender will not make available as
and when required hereunder to Agent for the account of Borrowers the amount of
that Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender
has made or will make such amount available to Agent in immediately available
funds on the Funding Date and Agent may (but shall not be so required), in
reliance upon such assumption, make available to Borrowers on such date a
corresponding amount. If any Lender shall not have made its full amount
available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrowers such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrowers of such failure to fund and, upon
demand by Agent, Borrowers shall pay such amount to Agent for Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Advances composing such Borrowing.

(D) Protective Advances and Optional Overadvances.

(1) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, Agent hereby is authorized by Borrowers and the Lenders, from
time to time in Agent’s sole discretion, (A) after the occurrence and during the
continuance of a Default or an Event of Default, or (B) at any time that any of
the other applicable conditions precedent set forth in Section 3 are not
satisfied, to make Advances to, or for the benefit of, Borrowers on behalf of
the Lenders that Agent, in its Permitted Discretion deems necessary or desirable
(1) to preserve or protect the Collateral, or any portion thereof, or (2) to
enhance the likelihood of repayment of the Obligations (other than the Bank
Product Obligations) (any of the Advances described in this Section 2.3(d)(i)
shall be referred to as “Protective Advances”). Notwithstanding the foregoing,
the aggregate amount of all Protective Advances outstanding at any one time
shall not exceed 10% of the Maximum Revolver Amount.

(2) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Advances (including
Swing Loans) to Borrowers notwithstanding that an Overadvance exists or would be
created thereby, so long as (A) after

 

-5-



--------------------------------------------------------------------------------

giving effect to such Advances, the outstanding Revolver Usage does not exceed
the Borrowing Base by more than 10% of the Maximum Revolver Amount, and
(B) after giving effect to such Advances, the outstanding Revolver Usage (except
for and excluding amounts charged to the Loan Account for interest, fees, or
Lender Group Expenses) does not exceed the Maximum Revolver Amount. In the event
Agent obtains actual knowledge that the Revolver Usage exceeds the amounts
permitted by the immediately foregoing provisions, regardless of the amount of,
or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value, in which
case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrowers intended to reduce, within a reasonable
time, the outstanding principal amount of the Advances to Borrowers to an amount
permitted by the preceding sentence. In such circumstances, if any Lender with a
Revolver Commitment objects to the proposed terms of reduction or repayment of
any Overadvance, the terms of reduction or repayment thereof shall be
implemented according to the determination of the Required Lenders. The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of Borrowers (which shall continue to be bound by the
provisions of Section 2.5, it being understood that Required Lenders may,
without the consent of Borrowers, waive any of the restrictions and limitations
in respect of Overadvances set forth in this clause (iii). Each Lender with a
Revolver Commitment shall be obligated to settle with Agent as provided in
Section 2.3(e) (or Section 2.3(g), as applicable) for the amount of such
Lender’s Pro Rata Share of any unintentional Overadvances by Agent reported to
such Lender, any intentional Overadvances made as permitted under this
Section 2.3(d)(ii), and any Overadvances resulting from the charging to the Loan
Account of interest, fees, or Lender Group Expenses. Notwithstanding the
foregoing, the authority of Agent and Swing Lender to make Overadvances pursuant
to the terms of this Section 2.3(d)(ii) shall be revoked upon the written
direction by Required Lenders to Agent.

(3) Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder, except that prior to Settlement therefor, all payments on the
Protective Advances shall be payable to Agent solely for its own account. The
Protective Advances and Overadvances shall be repayable on demand, secured by
Agent’s Liens, constitute Obligations hereunder, and bear interest at the rate
applicable from time to time to Advances. The ability of Agent to make
Protective Advances is separate and distinct from its ability to make
Overadvances and its ability to make Overadvances is separate and distinct from
its ability to make Protective Advances. For the avoidance of doubt, the
limitations on Agent’s ability to make Protective Advances do not apply to
Overadvances and the limitations on Agent’s ability to make Overadvances do not
apply to Protective Advances. The provisions of this Section 2.3(d) are for the
exclusive benefit of Agent, Swing Lender, and the Lenders and are not intended
to benefit Borrowers in any way.

(E) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:

 

-6-



--------------------------------------------------------------------------------

(1) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances or Overadvances, and (3) with
respect to Loan Parties’ Collections or payments received, as to each by
notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 2:00 p.m. (Chicago
time) on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Advances, Swing Loans, Overadvances and Protective Advances for
the period since the prior Settlement Date. Subject to the terms and conditions
contained herein (including Section 2.3(g)): (y) if the amount of the Advances
(including Swing Loans, Overadvances, and Protective Advances) made by a Lender
that is not a Defaulting Lender exceeds such Lender’s Pro Rata Share of the
Advances (including Swing Loans, Overadvances, and Protective Advances) as of a
Settlement Date, then Agent shall, by no later than 2:00 p.m. (Chicago time) on
the Settlement Date, transfer in immediately available funds to a Deposit
Account of such Lender (as such Lender may designate), an amount such that each
such Lender shall, upon receipt of such amount, have as of the Settlement Date,
its Pro Rata Share of the Advances (including Swing Loans, Overadvances and
Protective Advances), and (z) if the amount of the Advances (including Swing
Loans, Overadvances, and Protective Advances) made by a Lender is less than such
Lender’s Pro Rata Share of the Advances (including Swing Loans, Overadvances,
and Protective Advances) as of a Settlement Date, such Lender shall no later
than 2:00 p.m. (Chicago time) on the Settlement Date transfer in immediately
available funds to Agent’s Account, an amount such that each such Lender shall,
upon transfer of such amount, have as of the Settlement Date, its Pro Rata Share
of the Advances (including Swing Loans, Overadvances, and Protective Advances).
Such amounts made available to Agent under clause (z) of the immediately
preceding sentence shall be applied against the amounts of the applicable Swing
Loans, Overadvances, or Protective Advances and, together with the portion of
such Swing Loans, Overadvances, or Protective Advances representing Swing
Lender’s Pro Rata Share thereof, shall constitute Advances of such Lenders. If
any such amount is not made available to Agent by any Lender on the Settlement
Date applicable thereto to the extent required by the terms hereof, Agent shall
be entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.

(2) In determining whether a Lender’s balance of the Advances, Swing Loans,
Overadvances, and Protective Advances is less than, equal to, or greater than
such Lender’s Pro Rata Share of the Advances, Swing Loans, Overadvances, and
Protective Advances as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrowers and allocable to the Lenders hereunder, and proceeds of
Collateral.

 

-7-



--------------------------------------------------------------------------------

(3) Between Settlement Dates, Agent, to the extent Protective Advances,
Overadvances, or Swing Loans are outstanding, may pay over to Agent or Swing
Lender, as applicable, any Collections or payments received by Agent, that in
accordance with the terms of this Agreement would be applied to the reduction of
the Advances, for application to the Protective Advances, Overadvances, or Swing
Loans. Between Settlement Dates, Agent, to the extent no Protective Advances,
Overadvances, or Swing Loans are outstanding, may pay over to Swing Lender any
Collections or payments received by Agent, that in accordance with the terms of
this Agreement would be applied to the reduction of the Advances, for
application to Swing Lender’s Pro Rata Share of the Advances. If, as of any
Settlement Date, Collections or payments of Loan Parties received since the then
immediately preceding Settlement Date have been applied to Swing Lender’s Pro
Rata Share of the Advances other than to Swing Loans, as provided for in the
previous sentence, Swing Lender shall pay to Agent for the accounts of the
Lenders, and Agent shall pay to the Lenders (other than a Defaulting Lender if
Agent has implemented the provisions of Section 2.3(g)), to be applied to the
outstanding Advances of such Lenders, an amount such that each such Lender
shall, upon receipt of such amount, have, as of such Settlement Date, its Pro
Rata Share of the Advances. During the period between Settlement Dates, Swing
Lender with respect to Swing Loans, Agent with respect to Protective Advances
and Overadvances, and each Lender with respect to the Advances other than Swing
Loans, Overadvances, and Protective Advances, shall be entitled to interest at
the applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Swing Lender, Agent, or the Lenders, as applicable.

(4) Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).

(F) Notation. Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing the principal amount of the Advances owing to each Lender,
including the Swing Loans owing to Swing Lender, and Protective Advances and
Overadvances owing to Agent, and the interests therein of each Lender, from time
to time and such register shall, absent manifest error, conclusively be presumed
to be correct and accurate.

(G) Defaulting Lenders. Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by any Borrower to Agent for the Defaulting Lender’s
benefit or any Collections or proceeds of Collateral that would otherwise be
remitted hereunder to the Defaulting Lender, and, in the absence of such
transfer to the Defaulting Lender, Agent shall transfer any such payments
(A) first, to Swing Lender to the extent of any Swing Loans that were made by
Swing Lender and that were required to be, but were not, paid by the Defaulting
Lender, (B) second, to the Issuing Lender, to the extent of the portion of a
Letter of Credit Disbursement that was required to be, but was not, paid by the
Defaulting Lender, (C) third, to each non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of an Advance (or other funding obligation) was
funded by such other non-Defaulting Lender), (D) to a suspense account
maintained by Agent, the proceeds of which shall be retained by Agent and may be
made available to be re-advanced to or for the benefit of Borrowers as if such
Defaulting Lender had made its portion of Advances (or other funding
obligations) hereunder, and (E) from and after the date on which all other
Obligations have been paid in full, to such Defaulting Lender in accordance with
tier (L) of Section 2.4(b)(ii). Subject to the foregoing, Agent may hold and, in

 

-8-



--------------------------------------------------------------------------------

its discretion, re-lend to Borrowers for the account of such Defaulting Lender
the amount of all such payments received and retained by Agent for the account
of such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of Pro
Rata Share in connection therewith) and for the purpose of calculating the fee
payable under Section 2.10(b), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Commitment shall be deemed to be zero. The
provisions of this Section 2.3(g) shall remain effective with respect to such
Defaulting Lender until the earlier of (y) the date on which all of the
non-Defaulting Lenders, Agent, Issuing Lender, and Borrowers shall have waived,
in writing, the application of this Section 2.3(g) to such Defaulting Lender, or
(z) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to Agent all amounts owing by
Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder. The operation of this
Section 2.3(g) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrowers of their duties and
obligations hereunder to Agent, Issuing Lender, or to the Lenders other than
such Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that
it was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrowers, at their
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
however, that any such assumption of the Commitment of such Defaulting Lender
shall not be deemed to constitute a waiver of any of the Lender Groups’ or any
Borrower’s rights or remedies against any such Defaulting Lender arising out of
or in relation to such failure to fund. In the event of a direct conflict
between the priority provisions of this Section 2.3(g) and any other provision
contained in this Agreement or any other Loan Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.3(g) shall control and govern.

(H) Independent Obligations. All Advances (other than Swing Loans, Overadvances,
and Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

 

-9-



--------------------------------------------------------------------------------

(d) Payments; Reductions of Commitments; Prepayments.

(A) Payments by Borrowers.

(1) Except as otherwise expressly provided herein, all payments by any Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 1:00 p.m. (Chicago time)
on the date specified herein. Any payment received by Agent later than 1:00 p.m.
(Chicago time) shall be deemed to have been received on the following Business
Day and any applicable interest or fee shall continue to accrue until such
following Business Day.

(2) Unless Agent receives notice from Administrative Borrower prior to the date
on which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

(B) Apportionment and Application.

(1) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein, in Sections 2.11(g) and 2.13(a) and with respect to
Defaulting Lenders, all principal and interest payments received by Agent shall
be apportioned ratably among the Lenders (according to the unpaid principal
balance of the Obligations to which such payments relate held by each Lender)
and all payments of fees and expenses received by Agent (other than fees or
expenses that are for Agent’s separate account or for the separate account of
the Issuing Lender) shall be apportioned ratably among the Lenders having a Pro
Rata Share of the type of Commitment or Obligation to which a particular fee or
expense relates. All payments to be made hereunder by Borrowers shall be
remitted to Agent and, subject to Section 2.4(b)(iv) and Section 2.4(e), all
such payments, and all proceeds of Collateral received by Agent, shall be
applied, so long as no Application Event has occurred and is continuing, to
reduce the balance of the Advances outstanding and, thereafter, to Borrowers (to
be wired to the Designated Account) or such other Person entitled thereto under
applicable law.

(2) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

a. first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

b. second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,

 

-10-



--------------------------------------------------------------------------------

c. third, to pay interest due in respect of all Protective Advances until paid
in full,

d. fourth, to pay the principal of all Protective Advances until paid in full,

e. fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

f. sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,

g. seventh, to pay interest accrued in respect of the Swing Loans until paid in
full,

h. eighth, to pay the principal of all Swing Loans until paid in full,

i. ninth, ratably, to pay interest accrued in respect of the Advances (other
than Protective Advances) until paid in full,

j. tenth, ratably (i) to pay the principal of all Advances until paid in full,
(ii) to Agent, to be held by Agent, for the benefit of Issuing Lender (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of the Issuing Lender, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof), and (iii) up to the amount
of the aggregate Bank Product Reserves then existing, to Agent, to be held by
Agent, for the ratable benefit of each of the Bank Product Providers (such
ratable benefit for any Bank Product Provider to be calculated by dividing the
amount of the aggregate Bank Product Reserves then existing for Bank Products
provided by such Bank Product Provider by the amount of the aggregate Bank
Product Reserves then existing for all Bank Products) as cash collateral (which
cash collateral may be released by Agent to the applicable Bank Product Provider
and applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider (for which a Bank Product Reserve was
established and then exists up to the amount of such Bank Product Reserve) as
and when such amounts first become due and payable and, if and at such time as
all such Bank Product Obligations are paid or otherwise satisfied in full, the
cash collateral held by Agent in respect of such Bank Product Obligations shall
be reapplied pursuant to this Section 2.4(b)(ii), beginning with tier (A)
hereof,

k. eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders (including being paid, ratably, to the Bank Product Providers
on account of all amounts then due and payable in respect of Bank Product
Obligations, with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit of the Bank Product Providers, as cash collateral (which cash
collateral may be released by Agent to the applicable Bank Product Provider and
applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product

 

-11-



--------------------------------------------------------------------------------

Obligations owed to the applicable Bank Product Provider as and when such
amounts first become due and payable and, if and at such time as all such Bank
Product Obligations are paid or otherwise satisfied in full, the cash collateral
held by Agent in respect of such Bank Product Obligations shall be reapplied
pursuant to this Section 2.4(b)(ii), beginning with tier (A) hereof),

l. twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and

m. thirteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(3) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(4) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by any
Borrower to Agent and specified by such Borrower to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement or any other Loan Document.

(5) For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(6) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.

(C) Reduction of Revolver Commitments. The Revolver Commitments shall terminate
on the Maturity Date. Borrowers may reduce the Revolver Commitments, without
premium or penalty, to an amount (which may be zero) not less than the sum of
(A) the Revolver Usage as of such date, plus (B) the principal amount of all
Advances not yet made as to which a request has been given by Borrowers under
Section 2.3(a), plus (C) the amount of all Letters of Credit not yet issued as
to which a request has been given by Borrowers pursuant to Section 2.11(a). Each
such reduction shall be in an amount which is not less than $5,000,000 (unless
the Revolver Commitments are being reduced to zero and the amount of the
Revolver Commitments in effect immediately prior to such reduction are less than
$5,000,000), shall be made by providing not less than 10 Business Days prior
written notice to Agent and shall be irrevocable. Once reduced, the Revolver
Commitments may not be increased. Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its ratable share thereof.

 

-12-



--------------------------------------------------------------------------------

(D) Optional Prepayments. Borrowers may prepay the principal of any Advance at
any time in whole or in part, without premium or penalty.

(E) Mandatory Prepayments.

(1) Borrowing Base. If, at any time, (A) the Revolver Usage on such date exceeds
(B) the Borrowing Base (such excess being referred to as the “Borrowing Base
Excess”), then Borrowers shall promptly, but in any event within 1 Business Day,
prepay the Obligations in accordance with Section 2.4(f)(i) in an aggregate
amount equal to the Borrowing Base Excess.

(2) Dispositions. During the period in which an Activation Instruction (as
defined in the Security Agreement) has been issued and not rescinded, within 1
Business Day of the date of receipt by any Loan Party (other than Parent) of the
Net Cash Proceeds of any voluntary or involuntary sale or disposition by any
Loan Party of Collateral (including casualty losses or condemnations but
excluding sales or dispositions which qualify as Permitted Dispositions under
clauses (a), (b), (c), (d), (e), (i), (j), (k), (l), (m) or (n) of the
definition of Permitted Dispositions), such Borrower shall prepay the
outstanding principal amount of the Obligations in accordance with
Section 2.4(f)(ii) in an amount equal to 100% of such Net Cash Proceeds
(including condemnation awards and payments in lieu thereof) received by such
Person in connection with such sales or dispositions. Nothing contained in this
Section 2.4(e)(ii) shall permit any Secured Loan Party to sell or otherwise
dispose of any assets other than in accordance with Section 6.4.

(3) Extraordinary Receipts. During the period in which an Activation Instruction
(as defined in the Security Agreement) has been issued and not rescinded, within
1 Business Day of the date of receipt by any Designated Loan Party of any
Extraordinary Receipts, Borrowers shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(f)(ii) in an amount equal to
100% of such Extraordinary Receipts, net of any reasonable expenses incurred in
collecting such Extraordinary Receipts.

(4) Indebtedness. Within 1 Business Day of the date of incurrence by any
Designated Loan Party of any Indebtedness (other than Permitted Indebtedness),
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f)(ii) in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection with such incurrence. The
provisions of this Section 2.4(e)(iv) shall not be deemed to be implied consent
to any such incurrence otherwise prohibited by the terms and conditions of this
Agreement.

(F) Application of Payments.

(1) Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Advances (without any reduction in the
Maximum Revolver Amount) until paid in full, and second, solely to the extent
necessary to eliminate any Overadvance resulting from the Letter of Credit Usage
exceeding the Borrowing Base or to cash collateralize a Defaulting Lender’s
exposure with respect to Letters of Credit, to cash collateralize the Letters of
Credit in an amount equal to 105% of the then extant Letter of Credit Usage
(without any reduction in the Maximum Revolver Amount), and (B) if an
Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii).

 

-13-



--------------------------------------------------------------------------------

(2) Each prepayment pursuant to Section 2.4(e)(ii), 2.4(e)(iii), or 2.4(e)(iv)
shall (A) so long as no Application Event shall have occurred and be continuing,
be applied, first, to the outstanding principal amount of the Advances (without
any reduction in the Maximum Revolver Amount), until paid in full, and second,
solely to the extent necessary to eliminate any Overadvance resulting from the
Letter of Credit Usage exceeding the Borrowing Base or to cash collateralize a
Defaulting Lender’s exposure with respect to Letters of Credit, to cash
collateralize the Letters of Credit in an amount equal to 105% of the then
extant Letter of Credit Usage (without any reduction in the Maximum Revolver
Amount), and (B) if an Application Event shall have occurred and be continuing,
be applied in the manner set forth in Section 2.4(b)(ii).

(e) Overadvances. If, at any time or for any reason, the amount of Obligations
owed by Borrowers to the Lender Group pursuant to Section 2.1 or Section 2.11 is
greater than any of the limitations set forth in Section 2.1 or Section 2.11, as
applicable (an “Overadvance”), Borrowers shall immediately pay to Agent, in
cash, the amount of such excess, which amount shall be used by Agent to reduce
the Obligations in accordance with the priorities set forth in Section 2.4(b).
Borrowers promise to pay the Obligations (including principal, interest, fees,
costs, and expenses) in full on the Maturity Date or, if earlier, on the date on
which the Obligations (other than the Bank Product Obligations) become due and
payable pursuant to the terms of this Agreement.

(f) Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(A) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) shall bear interest on the Daily Balance
thereof at a per annum rate equal to the LMIR Rate plus the LMIR Rate Margin.

(B) Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment), a Letter of Credit fee (in addition to
the charges, commissions, fees, and costs set forth in Section 2.11(f)) which
shall accrue at a per annum rate equal to the LMIR Rate Margin times the Daily
Balance of the undrawn amount of all outstanding Letters of Credit.

(C) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the election of the Required Lenders,

(1) all Obligations (except for undrawn Letters of Credit) shall bear interest
on the Daily Balance thereof at a per annum rate equal to 2 percentage points
above the per annum rate otherwise applicable thereunder, and

(2) the Letter of Credit fee provided for in Section 2.6(b) shall be increased
to 2 percentage points above the per annum rate otherwise applicable hereunder.

 

-14-



--------------------------------------------------------------------------------

(D) Payment. Except to the extent provided to the contrary in Section 2.10, all
interest, all Letter of Credit fees, all other fees payable hereunder or under
any of the other Loan Documents, all costs and expenses payable hereunder or
under any of the other Loan Documents, and all Lender Group Expenses shall be
due and payable, in arrears, on the first day of each month at any time that
Obligations or Commitments are outstanding. Whenever any payment hereunder shall
be stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day (subject to accrual of
interest and fees for the period of such extension). Each Borrower hereby
authorizes Agent, from time to time without prior notice to such Borrower, to
charge all interest, Letter of Credit fees, and all other fees payable hereunder
or under any of the other Loan Documents (in each case, as and when due and
payable), all costs and expenses payable hereunder or under any of the other
Loan Documents (in each case, as and when accrued or incurred), and all Lender
Group Expenses (as and when accrued or incurred), all charges, commissions,
fees, and costs provided for in Section 2.11(f) (as and when accrued or
incurred), all fees and costs provided for in Section 2.10 (as and when accrued
or incurred), and all other payment obligations as and when due and payable
under any Loan Document or any Bank Product Agreement (including any amounts due
and payable to the Bank Product Providers in respect of Bank Products) to the
Loan Account, which amounts thereafter shall constitute Advances hereunder and,
initially, shall accrue interest at the rate then applicable to Advances. Any
interest, fees, costs, expenses, Lender Group Expenses, or other amounts payable
hereunder or under any other Loan Document or under any Bank Product Agreement
that are charged to the Loan Account shall thereupon constitute Advances
hereunder and shall initially accrue interest at the rate then applicable to
Advances.

(E) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue.

(F) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Each Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if such rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum amount as is allowed by law, and payment received from
Borrowers in excess of such legal maximum, whenever received, shall be applied
to reduce the principal balance of the Obligations to the extent of such excess.

(g) Crediting Payments. The receipt of any payment item by Agent shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to Agent’s Account or unless and until
such payment item is honored when presented for payment. Should any payment item
not be honored when presented for payment, then Borrowers shall be deemed not to
have made such payment and interest shall be calculated accordingly. Anything to
the contrary contained herein notwithstanding, any payment item shall be deemed
received by Agent only if it is received into Agent’s Account on a

 

-15-



--------------------------------------------------------------------------------

Business Day on or before 1:00 p.m. (Chicago time). If any payment item is
received into Agent’s Account on a non-Business Day or after 1:00 p.m. (Chicago
time) on a Business Day, it shall be deemed to have been received by Agent as of
the opening of business on the immediately following Business Day.

(h) Designated Account. Agent is authorized to make the Advances, and Issuing
Lender is authorized to issue the Letters of Credit, under this Agreement based
upon telephonic or other instructions received from anyone purporting to be an
Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrowers agree to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Advances requested by Borrowers and made by Agent or the Lenders hereunder.
Unless otherwise agreed by Agent and Borrowers, any Advance or Swing Loan
requested by Borrowers and made by Agent or the Lenders hereunder shall be made
to the Designated Account.

(i) Maintenance of Loan Account; Statements of Obligations. Agent shall maintain
an account on its books in the name of Borrowers (the “Loan Account”) on which
Borrowers will be charged with all Advances (including Protective Advances and
Swing Loans) made by Agent, Swing Lender, or the Lenders to Borrowers or for any
Borrower’s account, the Letters of Credit issued or arranged by Issuing Lender
for any Borrower’s account, and with all other payment Obligations hereunder or
under the other Loan Documents, including, accrued interest, fees and expenses,
and Lender Group Expenses. In accordance with Section 2.7, the Loan Account will
be credited with all payments received by Agent from Borrowers or for any
Borrower’s account. Agent shall render monthly statements regarding the Loan
Account to Borrowers, including principal, interest, fees, and including an
itemization of all charges and expenses constituting Lender Group Expenses
owing, and such statements, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrowers and the Lender Group unless, within 30 days after receipt thereof by
Borrowers, Borrowers shall deliver to Agent written objection thereto describing
the error or errors contained in any such statements.

(j) Fees. Borrowers shall pay to Agent,

(A) for the account of Agent, as and when due and payable under the terms of the
Fee Letter, the fees set forth in the Fee Letter.

(B) for the ratable account of those Lenders with Revolver Commitments, on the
first day of each month from and after the Closing Date up to the first day of
the month prior to the Payoff Date and on the Payoff Date, an unused line fee in
an amount equal to 0.25% per annum times the result of (i) the aggregate amount
of the Revolver Commitments, less (ii) the average Daily Balance of the Revolver
Usage during the immediately preceding month (or portion thereof).

(C) audit, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (i) a fee of $1,000 per day, per auditor, plus
out-of-pocket expenses for each financial audit of Borrowers performed by
personnel employed by Agent, (ii) if implemented, a fee of $1,000 per day, per
applicable individual, plus out of pocket expenses for the establishment of
electronic collateral reporting systems, and (iii) the actual charges paid or

 

-16-



--------------------------------------------------------------------------------

incurred by Agent if it elects to employ the services of one or more third
Persons to perform financial audits of Loan Parties, to establish electronic
collateral reporting systems, to appraise the Collateral, or any portion
thereof, or to assess Loan Parties’ business valuation; provided, that so long
as no Event of Default shall have occurred and be continuing, Borrowers shall
not be obligated to reimburse Agent for more than 2 financial examinations
during any calendar year or more than 2 appraisals of the Collateral during any
calendar year.

(k) Letters of Credit.

(A) Subject to the terms and conditions of this Agreement, upon the request of
Borrowers made in accordance herewith, the Issuing Lender agrees to issue, or to
cause an Underlying Issuer (including, as Issuing Lender’s agent) to issue, a
requested Letter of Credit. If Issuing Lender, at its option, elects to cause an
Underlying Issuer to issue a requested Letter of Credit, then Issuing Lender
agrees that it will enter into arrangements relative to the reimbursement of
such Underlying Issuer (which may include, among, other means, by becoming an
applicant with respect to such Letter of Credit or entering into undertakings
which provide for reimbursements of such Underlying Issuer with respect to such
Letter of Credit; each such obligation or undertaking, irrespective of whether
in writing, a “Reimbursement Undertaking”) with respect to Letters of Credit
issued by such Underlying Issuer. By submitting a request to Issuing Lender for
the issuance of a Letter of Credit, Borrowers shall be deemed to have requested
that Issuing Lender issue or that an Underlying Issuer issue the requested
Letter of Credit and to have requested Issuing Lender to issue a Reimbursement
Undertaking with respect to such requested Letter of Credit if it is to be
issued by an Underlying Issuer (it being expressly acknowledged and agreed by
each Borrower that Borrowers are and shall be deemed to be applicants (within
the meaning of Section 5-102(a)(2) of the Code) with respect to each Underlying
Letter of Credit). Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
made in writing by an Authorized Person and delivered to the Issuing Lender via
hand delivery, telefacsimile, or other electronic method of transmission
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension. Each such request shall be in form and substance reasonably
satisfactory to the Issuing Lender and shall specify (i) the amount of such
Letter of Credit, (ii) the date of issuance, amendment, renewal, or extension of
such Letter of Credit, (iii) the proposed expiration date of such Letter of
Credit, (iv) the name and address of the beneficiary of the Letter of Credit,
and (v) such other information (including, the conditions of drawing, and, in
the case of an amendment, renewal, or extension, identification of the Letter of
Credit to be so amended, renewed, or extended) as shall be necessary to prepare,
amend, renew, or extend such Letter of Credit. Anything contained herein to the
contrary notwithstanding, the Issuing Lender may, but shall not be obligated to,
issue or cause the issuance of a Letter of Credit or to issue a Reimbursement
Undertaking in respect of an Underlying Letter of Credit, in either case, that
supports the obligations of any Borrower (1) in respect of (A) a lease of real
property, or (B) an employment contract, or (2) at any time that one or more of
the Lenders is a Defaulting Lender. The Issuing Lender shall have no obligation
to issue a Letter of Credit or a Reimbursement Undertaking in respect of an
Underlying Letter of Credit, in either case, if any of the following would
result after giving effect to the requested issuance:

(1) the Letter of Credit Usage would exceed the Borrowing Base less the
outstanding amount of Advances (inclusive of Swing Loans), or

 

-17-



--------------------------------------------------------------------------------

(2) the Letter of Credit Usage would exceed $50,000,000, or

(3) the Letter of Credit Usage would exceed the Maximum Revolver Amount less the
outstanding amount of Advances (including Swing Loans).

Borrowers and the Lender Group hereby acknowledge and agree that the Existing
Letter of Credit shall constitute a Letter of Credit under this Agreement on and
after the Closing Date with the same effect as if such Existing Letter of Credit
was issued by Issuing Lender or an Underlying Issuer at the request of Borrowers
on the Closing Date. Each Letter of Credit shall be in form and substance
reasonably acceptable to the Issuing Lender, including the requirement that the
amounts payable thereunder must be payable in Dollars. If Issuing Lender makes a
payment under a Letter of Credit or an Underlying Issuer makes a payment under
an Underlying Letter of Credit, Borrowers shall pay to Agent an amount equal to
the applicable Letter of Credit Disbursement on the date such Letter of Credit
Disbursement is made and, in the absence of such payment, the amount of the
Letter of Credit Disbursement immediately and automatically shall be deemed to
be an Advance hereunder and, initially, shall bear interest at the rate then
applicable to Advances. If a Letter of Credit Disbursement is deemed to be an
Advance hereunder (notwithstanding any failure to satisfy any condition
precedent set forth in Section 3), Borrowers’ obligation to pay the amount of
such Letter of Credit Disbursement to Issuing Lender shall be automatically
converted into an obligation to pay the resulting Advance. Promptly following
receipt by Agent of any payment from Borrowers pursuant to this paragraph, Agent
shall distribute such payment to the Issuing Lender or, to the extent that
Lenders have made payments pursuant to Section 2.11(b) to reimburse the Issuing
Lender, then to such Lenders and the Issuing Lender as their interests may
appear.

(B) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to Section 2.11(a)
on the same terms and conditions as if Borrowers had requested the amount
thereof as an Advance and Agent shall promptly pay to Issuing Lender the amounts
so received by it from the Lenders. By the issuance of a Letter of Credit or a
Reimbursement Undertaking (or an amendment, renewal, or extension of a Letter of
Credit or a Reimbursement Undertaking) and without any further action on the
part of the Issuing Lender or the Lenders with Revolver Commitments, the Issuing
Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit issued by Issuing Lender and
each Reimbursement Undertaking, in an amount equal to its Pro Rata Share of such
Letter of Credit or Reimbursement Undertaking, and each such Lender agrees to
pay to Agent, for the account of the Issuing Lender, such Lender’s Pro Rata
Share of any Letter of Credit Disbursement made by Issuing Lender or an
Underlying Issuer under the applicable Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender with a Revolver Commitment hereby
absolutely and unconditionally agrees to pay to Agent, for the account of the
Issuing Lender, such Lender’s Pro Rata Share of each Letter of Credit
Disbursement made by Issuing Lender or an Underlying Issuer and not reimbursed
by Borrowers on the date due as provided in Section 2.11(a), or of any
reimbursement payment required to be refunded (or that Agent or Issuing Lender
elects, based upon the advice of counsel, to refund) to Borrowers for any
reason. Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to

 

-18-



--------------------------------------------------------------------------------

its respective Pro Rata Share of each Letter of Credit Disbursement pursuant to
this Section 2.11(b) shall be absolute and unconditional and such remittance
shall be made notwithstanding the occurrence or continuation of an Event of
Default or Default or the failure to satisfy any condition set forth in
Section 3. If any such Lender fails to make available to Agent the amount of
such Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided in
this Section, such Lender shall be deemed to be a Defaulting Lender and Agent
(for the account of the Issuing Lender) shall be entitled to recover such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate until paid in full.

(C) Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group and each Underlying Issuer harmless from any damage, loss, cost, expense,
or liability (other than claims for Taxes, which shall be governed by Section 16
except to the extent primarily related to a non-Tax claim), and reasonable
attorneys’ fees incurred by Issuing Lender, any other member of the Lender
Group, or any Underlying Issuer arising out of or in connection with any
Reimbursement Undertaking or any Letter of Credit; provided, however, that no
Borrower shall be obligated hereunder to indemnify for any loss, cost, expense,
or liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of the Issuing Lender,
any other member of the Lender Group, or any Underlying Issuer. Each Borrower
agrees to be bound by the Underlying Issuer’s regulations and interpretations of
any Letter of Credit or by Issuing Lender’s interpretations of any Reimbursement
Undertaking even though this interpretation may be different from such
Borrower’s own, and each Borrower understands and agrees that none of the
Issuing Lender, any other member of the Lender Group, or any Underlying Issuer
shall be liable for any error, negligence, or mistake, whether of omission or
commission, in following any Borrower’s instructions or those contained in the
Letter of Credit or any modifications, amendments, or supplements thereto,
except to the extent such error or mistake resulted from the gross negligence or
willful misconduct of the Issuing Lender, any other member of the Lender Group,
or any Underlying Issuer. Each Borrower understands that the Reimbursement
Undertakings may require Issuing Lender to indemnify the Underlying Issuer for
certain costs or liabilities arising out of claims by a Borrower against such
Underlying Issuer. Each Borrower hereby agrees to indemnify, save, defend, and
hold Issuing Lender and the other members of the Lender Group harmless with
respect to any loss, cost, expense (including reasonable attorneys’ fees), or
liability (other than claims for Taxes, which shall be governed by Section 16
except to the extent primarily related to a non-Tax claim) incurred by them as a
result of the Issuing Lender’s indemnification of an Underlying Issuer;
provided, however, that no Borrower shall be obligated hereunder to indemnify
for any such loss, cost, expense, or liability to the extent that it is caused
by the gross negligence or willful misconduct of the Issuing Lender or any other
member of the Lender Group. Each Borrower hereby acknowledges and agrees that
none of the Issuing Lender, any other member of the Lender Group, or any
Underlying Issuer shall be responsible for delays, errors, or omissions
resulting from the malfunction of equipment in connection with any Letter of
Credit, except to the extent such delay, errors or omissions shall have resulted
from the gross negligence or willful misconduct of the Issuing Lender, any other
member of the Lender Group, or any Underlying Issuer.

(D) The obligation of each Borrower to reimburse the Issuing Lender for each
drawing under each Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

-19-



--------------------------------------------------------------------------------

(1) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or another Loan Document,

(2) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee maybe acting), the Issuing Lender or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or such Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction,

(3) any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect, or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit,

(4) any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not substantially or strictly
comply with the terms of such Letter of Credit (including, without limitation,
any requirement that presentation be made at a particular place or by a
particular time of day), or any payment made by the Issuing Lender under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit,

(5) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or discharge of, any Loan Party, or

(6) the fact that any Event of Default shall have occurred and be continuing.

(E) Each Borrower hereby authorizes and directs any Underlying Issuer to deliver
to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

(F) Each Borrower acknowledges and agrees that any and all issuance charges,
usage charges, commissions, fees, and costs incurred by the Issuing Lender
relating to Underlying Letters of Credit shall be Lender Group Expenses for
purposes of this Agreement and shall be reimbursable immediately by Borrowers to
Agent for the account of the Issuing Lender; it being acknowledged and agreed by
Borrowers that, as of the Closing Date, the usage charge imposed by the
Underlying Issuer is 0.25% per annum times the undrawn amount of each Underlying
Letter of Credit, that such usage charge may be changed from time to time, and
that the Underlying Issuer also imposes a schedule of charges for amendments,
extensions, drawings, and renewals.

 

-20-



--------------------------------------------------------------------------------

(G) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Issuing Lender,
any other member of the Lender Group, or Underlying Issuer with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

(1) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

(2) there shall be imposed on the Issuing Lender, any other member of the Lender
Group, or Underlying Issuer any other condition regarding any Letter of Credit
or Reimbursement Undertaking,

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, participating in, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay within 30 days after
demand therefor, such amounts as Agent may specify to be necessary to compensate
the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer for such additional cost or reduced receipt, together with interest on
such amount from the date of such demand until payment in full thereof at the
rate then applicable to Advances; provided, however, that no Borrower shall be
required to provide any compensation pursuant to this Section 2.11(g) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrowers (provided, that
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a change in applicable law or compliance requirement enacted after
the Closing Date regardless of the date actually enacted, adopted or issued);
provided further, however, that if an event or circumstance giving rise to such
amounts is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. The determination
by Agent of any amount due pursuant to this Section 2.11(g), as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.

(l) LMIR Provisions.

(A) Interest Option. Except as provided in Section 2.12(b), interest shall be
charged at the rate based upon the LMIR Rate.

 

-21-



--------------------------------------------------------------------------------

(B) Special Provisions Applicable to LMIR Rate. In the event that any change in
market conditions or any law, regulation, treaty, or directive, or any change
therein or in the interpretation or application thereof, shall at any time after
the date hereof, in the reasonable opinion of Required Lenders, make it
impractical to determine the LMIR Rate, Agent shall give notice of such changed
circumstances to Borrowers and Agent promptly shall transmit the notice to each
other Lender and (y) interest upon the Advances thereafter shall accrue interest
at a rate equivalent to the Base Rate plus the LMIR Rate Margin minus 1.00% per
annum.

(m) Capital Requirements.

(A) If, after the date hereof, any Lender determines that (i) the adoption of or
change in any law, rule, regulation or guideline regarding capital or reserve
requirements for banks or bank holding companies, or any change in the
interpretation, implementation, or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Administrative Borrower and Agent thereof; provided, that
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a change in law or compliance requirement enacted after the Closing
Date regardless of the date actually enacted, adopted or issued. Following
receipt of such notice, Borrowers agree to pay such Lender on demand the amount
of such reduction of return of capital as and when such reduction is determined,
payable within 30 days after presentation by such Lender of a statement in the
amount and setting forth in reasonable detail such Lender’s calculation thereof
and the assumptions upon which such calculation was based (which statement shall
be deemed true and correct absent manifest error). In determining such amount,
such Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that no Borrower shall be required to compensate a Lender
pursuant to this Section for any reductions in return incurred more than 180
days prior to the date that such Lender notifies Administrative Borrower of such
law, rule, regulation or guideline giving rise to such reductions and of such
Lender’s intention to claim compensation therefor; provided further that if such
claim arises by reason of the adoption of or change in any law, rule, regulation
or guideline that is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

(B) If any Lender requests additional amounts under Section 2.13(a) (any such
Lender, an “Affected Lender”), then such Affected Lender shall use reasonable
efforts to promptly designate a different one of its lending offices or to
assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to

 

-22-



--------------------------------------------------------------------------------

Section 2.13(a) and (ii) in the reasonable judgment of such Affected Lender,
such designation or assignment would not subject it to any material unreimbursed
cost or expense and would not otherwise be materially disadvantageous to it.
Borrowers agree to pay all reasonable out-of-pocket costs and expenses incurred
by such Affected Lender in connection with any such designation or assignment.
If, after such reasonable efforts, such Affected Lender does not so designate a
different one of its lending offices or assign its rights to another of its
offices or branches so as to eliminate Borrowers’ obligation to pay any future
amounts to such Affected Lender pursuant to Section 2.13(a) (without prejudice
to any amounts then due to such Affected Lender under Section 2.13(a)) may,
unless prior to the effective date of any such assignment the Affected Lender
withdraws its request for such additional amounts under Section 2.13(a), may
seek a substitute Lender reasonably acceptable to Agent to purchase the
Obligations owed to such Affected Lender and such Affected Lender’s Commitments
hereunder (a “Replacement Lender”), and if such Replacement Lender agrees to
such purchase, such Affected Lender shall assign to the Replacement Lender its
Obligations and Commitments, pursuant to an Assignment and Acceptance Agreement,
and upon such purchase by the Replacement Lender, such Replacement Lender shall
be deemed to be a “Lender” for purposes of this Agreement and such Affected
Lender shall cease to be a “Lender” for purposes of this Agreement.

(n) Joint and Several Liability of Borrowers.

(A) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(B) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this
Section 2.14), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

(C) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.

(D) The Obligations of each Borrower under the provisions of this Section 2.14
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.14(d)) or any other
circumstances whatsoever.

(E) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Advances or Letters of Credit issued under or pursuant to this Agreement,
notice of the occurrence of any

 

-23-



--------------------------------------------------------------------------------

Default, Event of Default, or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by Agent or Lenders
under or in respect of any of the Obligations, any requirement of diligence or
to mitigate damages and, generally, to the extent permitted by applicable law,
all demands, notices and other formalities of every kind in connection with this
Agreement (except as otherwise provided in this Agreement). Each Borrower hereby
assents to, and waives notice of, any extension or postponement of the time for
the payment of any of the Obligations, the acceptance of any payment of any of
the Obligations, the acceptance of any partial payment thereon, any waiver,
consent or other action or acquiescence by Agent or Lenders at any time or times
in respect of any default by any Borrower in the performance or satisfaction of
any term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.14 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this
Section 2.14, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 2.14 shall not be discharged except by performance and then
only to the extent of such performance. The Obligations of each Borrower under
this Section 2.14 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or any Agent or Lender.

(F) Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.

(G) The provisions of this Section 2.14 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and assigns, and may be enforced by it or them from time to time
against any or all Borrowers as often as occasion therefor may arise and without
requirement on the part of Agent, any member of the Lender Group, any Bank
Product Provider, or any of their successors or assigns first to marshal any of
its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.14 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.14 will forthwith be reinstated in effect, as though such payment
had not been made.

 

-24-



--------------------------------------------------------------------------------

(H) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to any Agent or any member of
the Lender Group hereunder or under any of the Bank Product Agreements are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.

(o) Accordion.

(A) At any time during the period from and after the Eleventh Amendment
Effective Date through but excluding the date that is the 5th year anniversary
of the Eleventh Amendment Effective Date, at the option of Borrowers (but
subject to the conditions set forth in clause (b) below), the Revolver
Commitments and the Maximum Revolver Amount may be increased by an amount in the
aggregate for all such increases of the Revolver Commitments and the Maximum
Revolver Amount not to exceed the Available Revolver Increase Amount (each such
increase, an “Increase”). Agent shall invite each Lender to increase its
Revolver Commitments (it being understood that no Lender shall be obligated to
increase its Revolver Commitments) in connection with a proposed Increase at the
interest margin proposed by Borrowers, and if sufficient Lenders do not agree to
increase their Revolver Commitments in connection with such proposed Increase,
then Agent or Borrowers may invite any prospective lender who is reasonably
satisfactory to Agent and Borrowers to become a Lender in connection with a
proposed Increase. Any Increase shall be in an amount of at least $10,000,000
and integral multiples of $10,000,000 in excess thereof. In no event may the
Revolver Commitments and the Maximum Revolver Amount be increased pursuant to
this Section 2.15 on more than three (3) occasions in the aggregate for all such
Increases. Additionally, for the avoidance of doubt, it is understood and agreed
that in no event shall the aggregate amount of the Increases to the Revolver
Commitments exceed $50,000,000.

(B) Each of the following shall be conditions precedent to any Increase of the
Revolver Commitments and the Maximum Revolver Amount in connection therewith:

(1) Agent has obtained the commitment of one or more Lenders (or other
prospective lenders) reasonably satisfactory to Agent and Borrowers to provide
the applicable Increase and any such Lenders (or prospective lenders),
Borrowers, and Agent have signed a joinder agreement to this Agreement (an
“Increase Joinder”), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or prospective lenders), Borrowers, and Agent are party,

 

-25-



--------------------------------------------------------------------------------

(2) each of the conditions precedent set forth in Section 3.2 are satisfied,

(3) Borrowers have delivered to Agent updated pro forma Projections (after
giving effect to the applicable Increase) for Borrowers evidencing compliance on
a pro forma basis with Section 7 for the 12 fiscal months (assuming a Covenant
Testing Period is in effect) immediately following the proposed date of the
applicable Increase,

(4) Borrowers shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased Revolver Commitments with respect to the
interest margins applicable to Revolving Loans to be made pursuant to the
increased Revolver Commitments (which interest margins may be higher than or
equal to the interest margins applicable to Revolving Loans set forth in this
Agreement immediately prior to the date of the increased Revolver Commitments
(the date of the effectiveness of the increased Revolver Commitments and the
Maximum Revolver Amount, the “Increase Date”)) and shall have communicated the
amount of such interest margins to Agent. Any Increase Joinder may, with the
consent of Agent, Borrowers and the Lenders or prospective lenders agreeing to
the proposed Increase, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate to effectuate the provisions
of this Section 2.15 (including any amendment necessary to effectuate the
interest margins for the Revolving Loans to be made pursuant to the increased
Revolver Commitments); provided, that, anything to the contrary contained herein
notwithstanding, if the interest margin that is to be applicable to the
Revolving Loans to be made pursuant to the increased Revolver Commitments are
higher than the interest margin applicable to the Revolving Loans hereunder
immediately prior to the applicable Increase Date (the amount by which the
interest margin is higher, the “Excess”), then the interest margin applicable to
the Revolving Loans immediately prior to the Increase Date shall be increased by
the amount of the Excess, effective on the applicable Increase Date, and without
the necessity of any action by any party hereto, and

(5) at Agent’s discretion, completion of Agent’s business and legal due
diligence, the results of which must be satisfactory to Agent.

(C) Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolver Commitments and Maximum Revolver Amount pursuant to this
Section 2.15.

(D) Each of the Lenders having a Revolver Commitment prior to the Increase Date
(the “Pre-Increase Revolver Lenders”) shall assign to any Lender which is
acquiring a new or additional Revolver Commitment on the Increase Date (the
“Post-Increase Revolver Lenders”), and such Post-Increase Revolver Lenders shall
purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
Letters of Credit on such Increase Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and participation interests in Letters of Credit will be held by Pre-Increase
Revolver Lenders and Post-Increase Revolver Lenders ratably in accordance with
their Pro Rata Share after giving effect to such increased Revolver Commitments.

 

-26-



--------------------------------------------------------------------------------

(E) The Revolving Loans, Revolver Commitments, and Maximum Revolver Amount
established pursuant to this Section 2.15 shall constitute Revolving Loans,
Revolver Commitments, and Maximum Revolver Amount under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from the
security interests created by the Loan Documents. Borrowers shall deliver to
Agent such agreements, certificates, documents and opinions as Agent shall
reasonably request in connection with any Increase, and shall take any actions
reasonably required by Agent to ensure and demonstrate that the Liens and
security interests granted by the Loan Documents continue to be perfected under
the Code or otherwise after giving effect to the establishment of any such new
Revolver Commitments and Maximum Revolver Amount.

3. CONDITIONS; TERM OF AGREEMENT.

(a) Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make its initial extension of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extension of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent).

(b) Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder (or to
extend any other credit hereunder) at any time shall be subject to the following
conditions precedent:

(A) the representations and warranties of each Loan Party contained in this
Agreement or in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date); and

(B) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.

In the event Borrowers have a negative loan balance and no Obligations (other
than Letters of Credit and Bank Product Obligations) are outstanding, and one or
more of the conditions provided in this Section 3.2 are not satisfied, Borrowers
may nevertheless request a Borrowing in the amount of such negative loan balance
less such amounts as Agent elects to retain as Letter of Credit
Collateralization, Bank Product Collateralization and cash collateral to secure
any contingent Obligations which may be reasonably asserted.

(c) Maturity. This Agreement shall continue in full force and effect for a term
ending on September 30, 2021 (the “Maturity Date”). The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.

 

-27-



--------------------------------------------------------------------------------

(d) Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrowers shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent’s Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been terminated.
When all of the Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrowers’ sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by Agent.

(e) Early Termination by Borrowers. Borrowers have the option, at any time upon
10 Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Commitments hereunder by repaying to Agent all of the Obligations
in full.

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Advance (or other extension of credit) made thereafter, as though made on
and as of the date of such Advance (or other extension of credit) (except to the
extent that such representations and warranties relate solely to an earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:

(a) Due Organization and Qualification; Subsidiaries.

(A) Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Change, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.

 

-28-



--------------------------------------------------------------------------------

(B) Set forth on Schedule 4.1(b) to the Disclosure Letter is a complete and
accurate description of the authorized capital Stock of each Borrower, by class,
and, as of the Closing Date, a description of the number of shares of each such
class that are issued and outstanding. Other than as described on Schedule
4.1(b) to the Disclosure Letter, there are no subscriptions, options, warrants,
or calls relating to any shares of any Borrower’s capital Stock, including any
right of conversion or exchange under any outstanding security or other
instrument. No Borrower is subject to any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any shares of its capital Stock or
any security convertible into or exchangeable for any of its capital Stock.

(C) Set forth on Schedule 4.1(c) to the Disclosure Letter (as such Schedule may
be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement), is a complete and accurate list of the
Designated Loan Parties’ direct and indirect Subsidiaries, showing: (i) the
number of shares of each class of common and preferred Stock authorized for each
of such Subsidiaries, and (ii) the number and the percentage of the outstanding
shares of each such class owned directly or indirectly by such Loan Party. All
of the outstanding capital Stock of each such Subsidiary has been validly issued
and is fully paid and non-assessable.

(D) Except as set forth on Schedule 4.1(c) to the Disclosure Letter, there are
no subscriptions, options, warrants, or calls relating to any shares of
Designated Loan Parties’ Subsidiaries’ capital Stock, including any right of
conversion or exchange under any outstanding security or other instrument.
Neither any Designated Loan Party nor any of their Subsidiaries are subject to
any obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of any Loan Party’s Subsidiaries’ capital Stock or any
security convertible into or exchangeable for any such capital Stock.

(b) Due Authorization; No Conflict.

(A) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

(B) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party, the Governing Documents of any Loan Party, or any
order, judgment, or decree of any court or other Governmental Authority binding
on any Loan Party, (ii) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any Material Contract
of any Loan Party except to the extent that any such conflict, breach or default
could not individually or in the aggregate reasonably be expected to have a
Material Adverse Change, (iii) result in or require the creation or imposition
of any Lien of any nature whatsoever upon any assets of any Loan Party, other
than Permitted Liens, or (iv) require any approval of any Loan Party’s
interestholders or any approval or consent of any Person under any Material
Contract of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.

 

-29-



--------------------------------------------------------------------------------

(c) Governmental Consents. The execution, delivery, and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.

(d) Binding Obligations; Perfected Liens.

(A) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(B) Agent’s Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title and as to which Agent
has not caused its Lien to be noted on the applicable certificate of title, and
(ii) any Deposit Accounts and Securities Accounts not subject to a Control
Agreement as permitted by Section 6.11, and subject only to the filing of
financing statements, in each case, in the appropriate filing offices), and
first priority Liens, subject only to Permitted Liens which are either permitted
purchase money Liens or the interests of lessors under Capital Leases.

(e) Title to Assets; No Encumbrances. Each of the Designated Loan Parties has
(a) good, sufficient and legal title to (in the case of fee interests in Real
Property), (b) valid leasehold interests in (in the case of leasehold interests
in real or personal property), and (c) good and marketable title to (in the case
of all other personal property), all of their respective assets reflected in
their most recent financial statements delivered pursuant to Section 5.1, in
each case except for assets disposed of since the date of such financial
statements to the extent permitted hereby. All of such assets are free and clear
of Liens except for Permitted Liens. Each of the Plant Loan Parties has good and
marketable title to all of their respective Inventory and Accounts reflected in
their most recent financial statements delivered pursuant to Section 5.1, in
each case except for such assets disposed of since the date of such financial
statements to the extent permitted hereby. All of such assets are free and clear
of Liens except for Permitted Liens.

(f) Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(A) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party is set forth on Schedule 4.6(a)
to the Disclosure Letter (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under this Agreement).

(B) The chief executive office of each Loan Party is located at the address
indicated on Schedule 4.6(b) to the Disclosure Letter (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).

 

-30-



--------------------------------------------------------------------------------

(C) Each Loan Party’s tax identification numbers and organizational
identification numbers, if any, are identified on Schedule 4.6(c) to the
Disclosure Letter (as such Schedule may be updated from time to time to reflect
changes resulting from transactions permitted under this Agreement).

(D) As of the Closing Date, no Designated Loan Party holds any commercial tort
claims that exceed $100,000 in amount, except as set forth on Schedule 4.6(d) to
the Disclosure Letter.

(g) Litigation.

(A) There are no actions, suits, or proceedings pending or, to the knowledge of
Borrowers, after due inquiry, threatened in writing against a Loan Party that
either individually or in the aggregate could reasonably be expected to result
in a Material Adverse Change.

(B) Schedule 4.7(b) to the Disclosure Letter sets forth a complete and accurate
description, with respect to each of the actions, suits, or proceedings that, as
of the Closing Date, is pending or, to the knowledge of Borrowers, after due
inquiry, threatened against a Loan Party, of (i) the parties to such actions,
suits, or proceedings, (ii) the nature of the dispute that is the subject of
such actions, suits, or proceedings, (iii) the status, as of the Closing Date,
with respect to such actions, suits, or proceedings, and (iv) whether any
liability of the Loan Parties’ in connection with such actions, suits, or
proceedings is covered by insurance.

(h) Compliance with Laws. No Secured Loan Party (a) is in violation of any
applicable laws, rules, regulations, executive orders, or codes (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change, or (b) is subject to or in
default with respect to any final judgments, writs, injunctions, decrees, rules
or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change.

(i) No Material Adverse Change. All historical financial statements relating to
the Loan Parties that have been delivered by any of the Borrowers to Agent have
been prepared in accordance with GAAP (except, in the case of unaudited
financial statements, for the lack of footnotes and being subject to year-end
audit adjustments) and present fairly in all material respects, the Loan
Parties’ consolidated financial condition as of the date thereof and results of
operations for the period then ended. Since December 31, 2010, no event,
circumstance, or change has occurred that has or could reasonably be expected to
result in a Material Adverse Change with respect to the Loan Parties.

(j) Fraudulent Transfer.

(A) Each Loan Party is Solvent.

(B) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

 

-31-



--------------------------------------------------------------------------------

(k) Employee Benefits. No Secured Loan Party nor any of their ERISA Affiliates
maintains or contributes to any Benefit Plan.

(l) Environmental Condition. Except as set forth on Schedule 4.12 to the
Disclosure Letter, (a) to Borrowers’ knowledge, no Secured Loan Party’s
properties or assets has ever been used by a Secured Loan Party, or by previous
owners or operators, in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to Borrowers’
knowledge, after due inquiry, no Secured Loan Party’s properties or assets has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) no Secured Loan
Party has received notice that a Lien arising under any Environmental Law has
attached to any revenues or to any Real Property owned or operated by a Secured
Loan Party, and (d) no Secured Loan Party nor any of their respective facilities
or operations is subject to any outstanding written order, consent decree, or
settlement agreement with any Person relating to any Environmental Law or
Environmental Liability that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Change.

(m) Intellectual Property. Each Secured Loan Party owns, or hold licenses in,
all trademarks, trade names, copyrights, patents, and licenses that are
necessary to the conduct of its business as currently conducted, and attached
hereto as Schedule 4.13 to the Disclosure Letter (as updated from time to time)
is a true, correct, and complete listing of (a) all material trademarks, trade
names, copyrights, patents, and licenses as to which any Designated Loan Party
is the owner or is an exclusive licensee and (b) all federally registered
trademarks of any Plant Loan Party; provided, however, that Borrowers may amend
Schedule 4.13 to the Disclosure Letter to add additional intellectual property
so long as such amendment occurs by written notice to Agent not less than 30
days after the date on which the applicable Secured Loan Party acquires any such
property after the Closing Date at the time that Borrowers provide Compliance
Certificate pursuant to Section 5.1.

(n) Leases. Each Secured Loan Party enjoys peaceful and undisturbed possession
under all leases material to their business and to which it is a party or under
which it is operating, and, subject to Permitted Protests, all of such material
leases are valid and subsisting and no material default by the applicable
Secured Loan Party exists under any of them.

(o) Deposit Accounts and Securities Accounts. Set forth on Schedule 4.15 to the
Disclosure Letter (as updated pursuant to the provisions of the Security
Agreement from time to time) is a listing of all of the Designated Loan Parties’
Deposit Accounts and Securities Accounts, including, with respect to each bank
or securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

 

-32-



--------------------------------------------------------------------------------

(p) Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrowers’ industry) furnished by
or on behalf of a Loan Party in writing to Agent or any Lender (including all
information contained in the Schedules hereto, the Disclosure Letter or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrowers’ industry)
hereafter furnished by or on behalf of a Loan Party in writing to Agent or any
Lender will be, true and accurate, in all material respects, on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided. The Projections delivered to Agent on
December 14, 2011 represent, and as of the date on which any other Projections
are delivered to Agent, such additional Projections represent, Borrowers’ good
faith estimate, on the date such Projections are delivered, of the Loan Parties’
future performance for the periods covered thereby based upon assumptions
believed by Borrowers to be reasonable at the time of the delivery thereof to
Agent (it being understood that such Projections are subject to uncertainties
and contingencies, many of which are beyond the control of the Loan Parties,
that no assurances can be given that such Projections will be realized, and that
actual results may differ in a material manner from such Projections).

(q) Material Contracts. Set forth on Schedule 4.17 to the Disclosure Letter (as
such Schedule may be updated from time to time in accordance herewith) is a
reasonably detailed description of the Material Contracts of each Designated
Loan Party as of the most recent date on which Borrowers provided their
Compliance Certificate pursuant to Section 5.1; provided, however, that
Borrowers may amend Schedule 4.17 to the Disclosure Letter to add additional
Material Contracts so long as such amendment occurs by written notice to Agent
on the date that Borrowers provide their Compliance Certificate. Except for
matters which, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change, each Material Contract (other
than those that have expired at the end of their normal terms) (a) is in full
force and effect and is binding upon and enforceable against the applicable
Designated Loan Party and, to Borrowers’ knowledge, after due inquiry, each
other Person that is a party thereto in accordance with its terms, (b) has not
been otherwise amended or modified (other than amendments or modifications
permitted by Section 6.7(b)), and (c) is not in default due to the action or
inaction of the applicable Loan Party.

(r) Patriot Act. To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

-33-



--------------------------------------------------------------------------------

(s) Indebtedness. Set forth on Schedule 4.19 to the Disclosure Letter is a true
and complete list of all Indebtedness of each Designated Loan Party outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.

(t) Payment of Taxes. Except as otherwise permitted under Section 5.5, all Tax
returns and reports of each Secured Loan Party required to be filed by any of
them have been timely filed, and all Taxes shown on such Tax returns to be due
and payable and all assessments, fees and other governmental charges upon a
Secured Loan Party and upon its assets, income, businesses and franchises that
are due and payable have been paid when due and payable. Each Secured Loan Party
has made adequate provision in accordance with GAAP for all taxes not yet due
and payable. No Borrower knows of any proposed Tax assessment against a Secured
Loan Party that is not being actively contested by such Secured Loan Party
diligently, in good faith, and by appropriate proceedings; provided such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

(u) Margin Stock. No Designated Loan Party is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the loans
made to Borrowers will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors of the United States Federal Reserve.

(v) Governmental Regulation. No Secured Loan Party is subject to regulation
under the Federal Power Act or the Investment Company Act of 1940 or under any
other federal or state statute or regulation which may limit its ability to
incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally. No Secured Loan Party
is a “registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

(w) OFAC. No Loan Party is in violation of any of the country or list based
economic and trade sanctions administered and enforced by OFAC. No Loan Party
(a) is a Sanctioned Person or a Sanctioned Entity, (b) has its assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. No proceeds of any
loan made hereunder will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.

(x) Employee and Labor Matters. There is (i) no unfair labor practice complaint
pending or, to the knowledge of Borrowers, threatened against any Secured Loan
Party before any Governmental Authority and no grievance or arbitration
proceeding pending or threatened against any Secured Loan Party which arises out
of or under any collective bargaining agreement and that could reasonably be
expected to result in a material liability, (ii) no strike, labor dispute,
slowdown, stoppage or similar action or grievance pending or threatened in
writing against any Secured Loan Party that could reasonably be expected to
result in a material liability, or (iii) to the knowledge of Borrowers, after
due inquiry, no union representation question existing with

 

-34-



--------------------------------------------------------------------------------

respect to the employees of any Secured Loan Party and no union organizing
activity taking place with respect to any of the employees of any Secured Loan
Party. No Secured Loan Party has incurred any liability or obligation under the
Worker Adjustment and Retraining Notification Act or similar state law, which
remains unpaid or unsatisfied. The hours worked and payments made to employees
of each Secured Loan Party has not been in violation of the Fair Labor Standards
Act or any other applicable legal requirements, except to the extent such
violations could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Change. All material payments due from any
Secured Loan Party on account of wages and employee health and welfare insurance
and other benefits have been paid or accrued as a liability on the books of any
Secured Loan Party, except where the failure to do so could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Change.

(y) Intentionally Omitted.

(z) Eligible Accounts. As to each Account that is identified by any Borrower as
an Eligible Billed Account or an Eligible Unbilled Account in a Borrowing Base
Certificate submitted to Agent, such Account is (a) a bona fide existing payment
obligation of the applicable Account Debtor created by the sale and delivery of
Inventory or the rendition of services to such Account Debtor in the ordinary
course of Borrowers’ business, (b) owed to one or more of the Borrowers, and
(c) not excluded as ineligible by virtue of one or more of the excluding
criteria (other than Agent-discretionary criteria) set forth in the definition
of Eligible Billed Accounts or Eligible Unbilled Accounts.

(aa) Eligible Inventory and Eligible In-Transit Inventory. As to each item of
Inventory that is identified by any Borrower as Eligible Inventory or Eligible
In-Transit Inventory in a Borrowing Base Certificate submitted to Agent, such
Inventory is (a) of good and merchantable quality, free from known defects, and
(b) not excluded as ineligible by virtue of one or more of the excluding
criteria (other than Agent-discretionary criteria) set forth in the definition
of Eligible Inventory. As of the Eleventh Amendment Effective Date, Schedule
4.27 to the Disclosure Letter sets forth each of the freight forwarders, customs
brokers and carriers used by any Borrower for the transportation of Eligible
In-Transit Inventory

(bb) Locations of Inventory and Equipment. The Inventory and Equipment of the
Secured Loan Parties constituting Collateral are not stored with a bailee,
warehouseman, or similar party and are located only at, or in-transit between or
to, the locations identified on Schedule 4.28 to the Disclosure Letter (as such
Schedule may be updated pursuant to Section 5.15), except (a) vehicles,
(b) Equipment out for repair, (c) in the case of Inventory rejected by a
customer, at a place where such Inventory was delivered to, or relocated by,
such customer, or (d) Inventory in transit to customers on an f.o.b. destination
basis or to locations where such Inventory is anticipated to be sold or loaded
for shipment to customers and the destination of such in transit Inventory is in
the United States or Canada.

(cc) Inventory Records. Each Secured Loan Party keeps correct and accurate
records itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

 

-35-



--------------------------------------------------------------------------------

5. AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, it shall and shall cause
each other Secured Loan Party to comply with each of the following:

(a) Financial Statements, Reports, Certificates. Deliver to Agent, with copies
to each Lender, each of the financial statements, reports, and other items set
forth on Schedule 5.1 no later than the times specified therein. In addition,
each Borrower agrees that no Designated Loan Party will have a fiscal year
different from that of Administrative Borrower. In addition, each Borrower
agrees to maintain a system of accounting that enables such Borrower to produce
financial statements in accordance with GAAP. Each Secured Loan Party shall also
(a) keep a reporting system that shows all additions, sales, claims, returns,
and allowances with respect to its sales, and (b) maintain its billing
systems/practices substantially as in effect as of the Closing Date and shall
only make material adverse modifications thereto with notice to, and with the
consent of, Agent.

(b) Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender) with each of the reports set forth on Schedule 5.2 at
the times specified therein. In addition, each Borrower agrees to use
commercially reasonable efforts in cooperation with Agent to facilitate and
implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule.

(c) Existence. Except as otherwise permitted under Section 6.3 or Section 6.4,
at all times maintain and preserve in full force and effect its existence
(including being in good standing in its jurisdiction of organization) and,
except as could not reasonably be expected to result in a Material Adverse
Change, all rights and franchises, licenses and permits material to its
business.

(d) Maintenance of Properties. Maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, and casualty excepted and Permitted
Dispositions excepted and except where the failure to so maintain and preserve
assets could not reasonably be expected to result in a Material Adverse Change,
and comply with the material provisions of all material leases to which it is a
party as lessee, so as to prevent the loss or forfeiture thereof, unless such
provisions are the subject of a Permitted Protest.

(e) Taxes. Cause all assessments and taxes imposed, levied, or assessed against
any Secured Loan Party, or any of its respective assets or in respect of any of
its income, businesses, or franchises to be paid in full, before delinquency or
before the expiration of any extension period, except for taxes and assessments
which in the aggregate do not exceed $250,000 or to the extent that the validity
of such assessment or Tax shall be the subject of a Permitted Protest and so
long as, in the case of an assessment or tax that has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such assessment or
Tax. Each Borrower will and will cause each other Secured Loan Party to make
timely payment or deposit of all Tax payments and withholding Taxes required of
it and them by applicable laws, including those laws concerning F.I.C.A.,
F.U.T.A., state disability, and local, state, and federal income taxes, except
for taxes which in the aggregate do not exceed $250,000 and will, upon request,
furnish Agent with proof reasonably satisfactory to Agent indicating that such
Loan Party has made such payments or deposits.

 

-36-



--------------------------------------------------------------------------------

(f) Insurance. At Borrowers’ expense, maintain insurance respecting each of the
Secured Loan Parties’ assets wherever located, covering loss or damage by fire,
theft, explosion, and all other hazards and risks as ordinarily are insured
against by other Persons engaged in the same or similar businesses. Borrowers
also shall maintain (with respect to each of the Secured Loan Parties) business
interruption, general liability, product liability insurance, director’s and
officer’s liability insurance, fiduciary liability insurance, and employment
practices liability insurance, as well as insurance against larceny,
embezzlement, and criminal misappropriation. All such policies of insurance
shall be with responsible and reputable insurance companies acceptable to Agent
and in such amounts as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated and located and
in any event in amount, adequacy and scope reasonably satisfactory to Agent. All
property insurance policies covering the Collateral are to be made payable to
Agent for the benefit of Agent and the Lenders, as their interests may appear,
in case of loss, pursuant to a standard loss payable endorsement with a standard
noncontributory “lender” or “secured party” clause and are to contain such other
provisions as Agent may reasonably require to fully protect the Lenders’
interest in the Collateral and to any payments to be made under such policies.
All certificates of property and general liability insurance are to be delivered
to Agent, with the loss payable (but only in respect of Collateral) and
additional insured endorsements in favor of Agent and shall provide for not less
than 30 days (10 days in the case of non-payment) prior written notice to Agent
of the exercise of any right of cancellation. If any Borrower fails to maintain
such insurance, Agent may arrange for such insurance, but at such Borrower’s
expense and without any responsibility on Agent’s part for obtaining the
insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims. Borrowers shall give Agent prompt notice
of any loss exceeding $250,000 covered by its casualty or business interruption
insurance. Upon the occurrence and during the continuance of an Event of
Default, Agent shall have the sole right to file claims under any property and
general liability insurance policies in respect of the Collateral, to receive,
receipt and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies.

(g) Inspection. Permit Agent and each of its duly authorized representatives or
agents to visit any of its properties and inspect any of its assets or books and
records, to conduct appraisals and valuations, to examine and make copies of its
books and records, and to discuss its affairs, finances, and accounts with, and
to be advised as to the same by, its officers and employees at such reasonable
times and intervals as Agent may designate and, so long as no Default or Event
of Default exists, with reasonable prior notice to Administrative Borrower.

(h) Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

 

-37-



--------------------------------------------------------------------------------

(i) Environmental.

(A) Keep any property either owned or operated by any Secured Loan Party free of
any Environmental Liens or post bonds or other financial assurances sufficient
to satisfy the obligations or liability evidenced by such Environmental Liens,

(B) Comply with Environmental Laws except for non-compliance which could not
reasonably be expected to result in a Material Adverse Change, and provide to
Agent documentation of such compliance which Agent reasonably requests,

(C) Promptly notify Agent of any release of which any Borrower has knowledge of
a Hazardous Material in any reportable quantity from or onto property owned or
operated by any Secured Loan Party and take any Remedial Actions required to
abate said release or otherwise to come into compliance with applicable
Environmental Law except for non-compliance which could not reasonably be
expected to result in a Material Adverse Change, and

(D) Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of any Secured Loan Party, (ii) commencement of any Environmental Action or
written notice that an Environmental Action will be filed against any Secured
Loan Party, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority.

(j) Disclosure Updates. Promptly and in no event later than 5 Business Days
after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to Agent or the Lenders contained, at the time it
was furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto or the
Disclosure Letter.

(k) Formation of Subsidiaries. At the time that any Designated Loan Party forms
any direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Closing Date, such Designated Loan Party shall (a) within 10 days of
such formation or acquisition (or such later date as permitted by Agent in its
sole discretion) cause any such new Subsidiary to provide to Agent, at Agent’s
election, a guaranty of the Obligations or a joinder to this Agreement and such
other documentation as Agent shall request to cause such Subsidiary to become a
Borrower, together with such security documents (including mortgages with
respect to any Real Property owned in fee of such new Subsidiary with a fair
market value of at least $500,000), as well as appropriate financing statements
(and with respect to all property subject to a mortgage, fixture filings), all
in form and substance reasonably satisfactory to Agent (including being
sufficient to grant Agent a first priority Lien (subject to Permitted Liens) in
and to the assets of such newly formed or acquired Subsidiary); provided that
such guaranty and such security documents shall not be required to be provided
to Agent with respect to any Subsidiary of any Designated Loan Party that is a
CFC if providing such documents would result in adverse

 

-38-



--------------------------------------------------------------------------------

tax consequences or the costs to the Designated Loan Parties of providing such
guaranty or joinder, executing any security documents or perfecting the security
interests created thereby are unreasonably excessive (as determined by Agent in
consultation with Borrowers) in relation to the benefits of Agent and the
Lenders of the security or guarantee afforded thereby, (b) within 10 days of
such formation or acquisition (or such later date as permitted by Agent in its
sole discretion) provide to Agent a pledge agreement and appropriate
certificates and powers or financing statements, pledging all of the direct or
beneficial ownership interest in such new Subsidiary reasonably satisfactory to
Agent to secure the Obligations; provided that only 65% of the total outstanding
voting Stock of any first tier Subsidiary of any Borrower that is a CFC (and
none of the Stock of any Subsidiary of such CFC) shall be required to be pledged
if pledging a greater amount would result in adverse tax consequences or the
costs to the Designated Loan Parties of providing such pledge or perfecting the
security interests created thereby are unreasonably excessive (as determined by
Agent in consultation with Borrowers) in relation to the benefits of Agent and
the Lenders of the security or guarantee afforded thereby (which pledge, if
reasonably requested by Agent, shall be governed by the laws of the jurisdiction
of such Subsidiary), and (c) within 10 days of such formation or acquisition (or
such later date as permitted by Agent in its sole discretion) provide to Agent
all other documentation, including one or more opinions of counsel reasonably
satisfactory to Agent, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above
(including policies of title insurance or other documentation with respect to
all Real Property owned in fee and subject to a mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 5.11 shall
be a Loan Document.

(l) Further Assurances. At any time upon the reasonable request of Agent,
execute or deliver to Agent any and all financing statements, fixture filings,
security agreements, pledges, assignments, endorsements of certificates of
title, mortgages, deeds of trust, opinions of counsel, and all other documents
(the “Additional Documents”) that Agent may reasonably request in form and
substance reasonably satisfactory to Agent, to create, perfect, and continue
perfected or to better perfect Agent’s Liens in all of the assets of each Loan
Party (whether now owned or hereafter arising or acquired, tangible or
intangible, real or personal), to create and perfect Liens in favor of Agent in
any Real Property acquired by any Loan Party after the Closing Date with a fair
market value in excess of $500,000, and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents. To the
maximum extent permitted by applicable law, if any Loan Party refuses or fails
to execute or deliver any reasonably requested Additional Documents within a
reasonable period of time following the request to do so, such Loan Party hereby
authorizes Agent to execute any such Additional Documents in the applicable Loan
Party’s name, as applicable, and authorizes Agent to file such executed
Additional Documents in any appropriate filing office. In furtherance and not in
limitation of the foregoing, each Loan Party shall take such actions as Agent
may reasonably request from time to time to ensure that the Obligations are
guarantied by the Guarantors and are secured by substantially all of the assets
of such Loan Party. Notwithstanding the foregoing, Parent shall not be required
to grant a Lien to Agent on any of its assets except the Stock of Borrowers and
no Plant Loan Party shall be required to grant a Lien to Agent on any of its
assets except its Inventory and proceeds thereof (other than proceeds
constituting Accounts arising from the sale of Inventory to REG Marketing in the
ordinary course of business).

 

-39-



--------------------------------------------------------------------------------

(m) Lender Meetings. Within 120 days after the close of each fiscal year of
Borrowers, at the request of Agent or of the Required Lenders and upon
reasonable prior notice, hold a meeting (at a mutually agreeable location and
time or, at the option of Agent, by conference call) with all Lenders who choose
to attend such meeting at which meeting shall be reviewed the financial results
of the previous fiscal year and the financial condition of Loan Parties and the
projections presented for the current fiscal year of Borrowers.

(n) Material Contracts. Contemporaneously with the delivery of each Compliance
Certificate pursuant to Section 5.1, provide Agent with copies of (a) each
Material Contract of a Designated Loan Party entered into since the delivery of
the previous Compliance Certificate, and (b) each material amendment or
modification of any Material Contract entered into since the delivery of the
previous Compliance Certificate.

(o) Location of Inventory and Equipment. Keep each Secured Loan Parties’
Inventory and Equipment constituting Collateral only at the locations identified
on Schedule 4.28 to the Disclosure Letter and their chief executive offices only
at the locations identified on Schedule 4.6(b) to the Disclosure Letter, except
(a) vehicles, (b) Equipment out for repair, (c) in the case of Inventory
rejected by a customer, at a place where such Inventory was delivered to, or
relocated by, such customer, or (d) Inventory in transit to customers on an
f.o.b. destination basis or to locations where such Inventory is anticipated to
be sold or loaded for shipment to customers and the destination of such in
transit Inventory is in the United States or Canada; provided, however, that any
Borrower may amend Schedule 4.28 to the Disclosure Letter or Schedule 4.6(b) to
the Disclosure Letter so long as such amendment occurs by written notice to
Agent not less than 10 days prior to the date on which such Inventory or
Equipment is moved to such new location or such chief executive office is
relocated and so long as such new location is within the continental United
States, and so long as, at the time of such written notification, the applicable
Borrower provides Agent a Collateral Access Agreement with respect thereto.

6. NEGATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, it will not and will not
permit any other Secured Loan Party to do any of the following:

(a) Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

(b) Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

(c) Restrictions on Fundamental Changes.

(A) (a) Other than in order to consummate a Permitted Acquisition, enter into
any merger, consolidation, reorganization, or recapitalization, or reclassify
its Stock, except for (i) any merger between Borrowers, and (ii) any merger
between a Secured Loan Party and Subsidiaries of such Secured Loan Party that
are not Loan Parties so long as such Secured Loan Party is the surviving entity
of any such merger,

 

-40-



--------------------------------------------------------------------------------

(B) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), or

(C) Suspend or go out of a substantial portion of its or their business, except
as permitted pursuant to clauses (a) or (b) above or in connection with the
transactions permitted pursuant to Section 6.4.

(d) Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.11, convey, sell, lease, license,
assign, transfer, or otherwise dispose of (or enter into an agreement to convey,
sell, lease, license, assign, transfer, or otherwise dispose of) any Loan
Party’s assets.

(e) Change Name. Change any Secured Loan Party’s name, organizational
identification number, state of organization or organizational identity;
provided, however, that any Secured Loan Party may change its name upon at least
10 days prior written notice to Agent of such change.

(f) Nature of Business. Make any change in the nature of its or their business
as described in Schedule 6.6 to the Disclosure Letter or acquire any properties
or assets that are not reasonably related to the conduct of such business
activities; provided, however, that the foregoing shall not prevent any Secured
Loan Party from engaging in any business that is reasonably related or ancillary
to its or their business.

(g) Prepayments and Amendments.

(A) Except in connection with Refinancing Indebtedness permitted by Section 6.1,

(1) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Designated Loan Party, other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances,
(C) Indebtedness under Capital Leases, and (D) Purchase Money Indebtedness, or

(2) make any payment on account of Indebtedness of any Designated Loan Party
that has been contractually subordinated in right of payment to the Obligations
if such payment is not permitted at such time under the subordination terms and
conditions, or

(B) Directly or indirectly, amend, modify, or change any of the terms or
provisions of

(1) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness of any Designated Loan Party other than
(A) the Obligations in accordance with this Agreement, (B) Permitted
Intercompany Advances, and (C) Indebtedness permitted under clauses (c), (f),
(h) and (i) of the definition of Permitted Indebtedness,

 

-41-



--------------------------------------------------------------------------------

(2) any Material Contract of any Designated Loan Party except to the extent that
such amendment, modification, or change could not, individually or in the
aggregate, reasonably be expected to be materially adverse to the interests of
the Lenders, or

(3) the Governing Documents of any Secured Loan Party if the effect thereof,
either individually or in the aggregate, could reasonably be expected to be
materially adverse to the interests of the Lenders.

(h) Intentionally Omitted.

(i) Restricted Junior Payments. Make any Restricted Junior Payment; provided,
however, that, so long as it is permitted by law,

(A) Any Plant Loan Party may make distributions (other than distributions of
Inventory or proceeds prior to the receipt by such Plant Loan Party of payment
on account thereof); and

(B) Borrowers may make distributions and pay dividends to their shareholders
(collectively, “Permitted Discretionary Distributions”), so long as (i) after
giving effect to the proposed distribution or dividend, the sum of Excess
Availability and Qualified Cash is greater than or equal to 20% of the Maximum
Revolver Amount, and (ii) after giving effect to the proposed distribution or
dividend, the Fixed Charge Coverage Ratio for the most recent 12 month period
ending prior to the date of the proposed distribution or dividend for which
Agent has received Borrowers’ financial statements (calculated on a pro forma
basis as if such proposed distribution or dividend was made on the last day of
such 12 month period but excluding the amount of such proposed dividend or
distribution, together with all prior Permitted Discretionary Distributions
during such period, from the definition of “Fixed Charge” for purposes of this
Section 6.9(b)) is greater than or equal to 1.5 to 1.0, and (iv) no Default or
Event of Default then exists or would be caused thereby; and

(C) With respect to each taxable year, Borrowers may make Permitted Tax
Distributions to their members so long as no Default or Event of Default then
exists or would be caused thereby.

(j) Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

(k) Investments; Controlled Investments.

(A) With respect to any Designated Loan Party, except for Permitted Investments,
directly or indirectly, make or acquire any Investment or incur any liabilities
(including contingent obligations) for or in connection with any Investment.

(B) With respect to any Designated Loan Party, other than (i) an aggregate
amount of not more than $100,000 at any one time (other than those Designated
Loan Parties that are CFCs), (ii) amounts deposited into Deposit Accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for Designated Loan Parties’ employees, and
(iii) an aggregate amount of not more than $100,000 (calculated at

 

-42-



--------------------------------------------------------------------------------

current exchange rates) at any one time, in the case of Designated Loan Parties
that are CFCs), make, acquire, or permit to exist Permitted Investments
consisting of cash, Cash Equivalents, or amounts credited to Deposit Accounts or
Securities Accounts unless the applicable Loan Party and the applicable bank or
securities intermediary have entered into Control Agreements with Agent
governing such Permitted Investments in order to perfect (and further establish)
Agent’s Liens in such Permitted Investments. Except as provided in
Section 6.11(b)(i), (ii), and (iii), Designated Loan Parties shall establish or
maintain any Deposit Account or Securities Account unless Agent shall have
received a Control Agreement in respect of such Deposit Account or Securities
Account.

(l) Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any transaction with any Affiliate of any Secured Loan Party except for:

(A) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between any Secured Loan Party, on the one hand, and any
Affiliate of such Loan Party, on the other hand, so long as such transactions
(i) are fully disclosed to Agent prior to the consummation thereof, if they
involve one or more payments by such Loan Party in excess of $1,000,000 for any
single transaction or series of related transactions, and (ii) are no less
favorable, taken as a whole, to such Loan Party than would be obtained in an
arm’s length transaction with a non-Affiliate,

(B) so long as it has been approved by such Loan Party’s board of directors (or
comparable governing body) in accordance with applicable law, any indemnity
provided for the benefit of directors (or comparable managers) of such Loan
Party,

(C) so long as it has been approved by such Loan Party’s board of directors (or
comparable governing body) in accordance with applicable law, the payment of
reasonable compensation, severance, or employee benefit arrangements to
employees, officers, and outside directors of such Loan Party in the ordinary
course of business and consistent with industry practice,

(D) sales and purchases of feedstock, chemicals, renewable diesel, biodiesel or
other biofuel in the ordinary course of business between Secured Loan Parties,

(E) transactions permitted by Section 6.3 or Section 6.9, or any Permitted
Intercompany Advance.

(m) Use of Proceeds. Use the proceeds of any loan made hereunder for any purpose
other than (a) on the Closing Date, (i) to repay, in full, the outstanding
principal, accrued interest, and accrued fees and expenses owing under or in
connection with the Existing Credit Facility, and (ii) to pay transactional
fees, costs, and expenses incurred in connection with this Agreement, the other
Loan Documents, and the transactions contemplated hereby and thereby, and
(b) thereafter, consistent with the terms and conditions hereof, for their
lawful and permitted purposes (including that no part of the proceeds of the
loans made to Borrowers will be used to purchase or carry any such Margin Stock
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors of the United States Federal Reserve).

 

-43-



--------------------------------------------------------------------------------

(n) Limitation on Issuance of Stock. With respect to any Designated Loan Party,
except for the issuance or sale of common stock or Permitted Preferred Stock by
such Designated Loan Party, issue or sell or enter into any agreement or
arrangement for the issuance and sale of any of its Stock.

(o) Master Purchase and Sale Agreement; Accounts of Designated Loan Parties.
Purchase any Inventory from any Affiliate of any Loan Party unless purchased
pursuant to a Master Purchase and Sale Agreement (provided, that REG Marketing
shall not be required to purchase Inventory from REG Seneca, LLC pursuant to a
Master Purchase and Sale Agreement until the earlier of (a) satisfaction of the
covenant set forth in Section 3.6(a) and (b) March 31, 2012); or with respect to
any Designated Loan Party, collect the Accounts of any Person or permit the
proceeds of Accounts of any Person (other than a Designated Loan Party) to be
deposited into a Deposit Account of a Designated Loan Party or act as a sales
agent for any Person.

(p) Consignments. Consign any of its or their Inventory or sell any of its or
their Inventory on bill and hold (other than bill and hold arrangements of which
Agent has received written notice from Administrative Borrower), sale or return,
sale on approval, or other conditional terms of sale.

7. FINANCIAL COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrowers will:

(a) Minimum Fixed Charge Coverage Ratio. During a Covenant Testing Period
(including the first and last day thereof), have a Fixed Charge Coverage Ratio,
measured on a month-end basis for each 12 month period ending on the last day of
each fiscal month, of at least 1.00 to 1.00.

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

(a) If Borrowers fail to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;

(b) If any Loan Party:

 

-44-



--------------------------------------------------------------------------------

(A) fails to perform or observe any covenant or other agreement contained in any
of (i) Section 3.6, (ii) Sections 5.1, 5.2, 5.3 (solely if any Loan Party is not
in good standing in its jurisdiction of organization), 5.6, 5.7 (solely if any
Loan Party refuses to allow Agent or its representatives or agents to visit such
Loan Party’s properties, inspect its assets or books or records, examine and
make copies of its books and records, or discuss such Loan Party’s affairs,
finances, and accounts with officers and employees of such Loan Party), 5.10,
5.11 or 5.13 of this Agreement, (iii) Sections 6.1 through 6.16 of this
Agreement, (iv) Section 7 of this Agreement, or (v) Section 6 of the Security
Agreement or Section 6 of the Plant Loan Party Security Agreement;

(B) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if any Loan Party is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, 5.12, 5.14 and 5.15 of this
Agreement and such failure continues for a period of 10 days after the earlier
of (i) the date on which such failure shall first become known to any officer of
any Loan Party or (ii) the date on which written notice thereof is given to Loan
Party by Agent; or

(C) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of any Loan
Party or (ii) the date on which written notice thereof is given to Loan Party by
Agent;

(c) If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $500,000, or more (except to the extent fully
covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party, or with respect to any of their respective assets, and
either (a) there is a period of 30 consecutive days at any time after the entry
of any such judgment, order, or award during which (1) the same is not
discharged, satisfied, vacated, or bonded pending appeal, or (2) a stay of
enforcement thereof is not in effect, or (b) enforcement proceedings are
commenced upon such judgment, order, or award;

(d) If an Insolvency Proceeding is commenced by a Loan Party;

(e) If an Insolvency Proceeding is commenced against a Loan Party and any of the
following events occur: (a) such Loan Party consents to the institution of such
Insolvency Proceeding against it, (b) the petition commencing the Insolvency
Proceeding is not timely controverted, (c) the petition commencing the
Insolvency Proceeding is not dismissed within 60 calendar days of the date of
the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party, or (e) an order
for relief shall have been issued or entered therein;

(f) If a Loan Party is enjoined, restrained, or in any way prevented by court
order from continuing to conduct all or any material part of the business
affairs of Borrowers, taken as a whole;

 

-45-



--------------------------------------------------------------------------------

(g) If there is (a) a default in one or more agreements to which a Loan Party is
a party with one or more third Persons relative to a Loan Party’s Indebtedness
for borrowed money involving an aggregate amount of $5,000,000 or more, and such
default (i) occurs at the final maturity of the obligations thereunder, or
(ii) results in a right by such third Person, irrespective of whether exercised,
to accelerate the maturity of such Loan Party’s obligations thereunder, or (b) a
default in or an involuntary early termination of one or more Hedge Agreements
to which a Loan Party is a party involving an aggregate amount of $500,000 or
more that was not paid as and when due;

(h) If any warranty, representation, certificate, statement, or Record made
herein or in any other Loan Document or delivered in writing to Agent or any
Lender in connection with this Agreement or any other Loan Document proves to be
untrue in any material respect (except that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;

(i) If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement);

(j) If the Security Agreement, the Plant Loan Party Security Agreement or any
other Loan Document that purports to create a Lien, shall, for any reason, fail
or cease to create a valid and perfected and, except to the extent of Permitted
Liens which are non-consensual (including as a result of any operation of law),
permitted purchase money Liens or the interests of lessors under Capital Leases,
first priority Lien on the Collateral covered thereby, except (a) as a result of
a disposition of the applicable Collateral in a transaction permitted under this
Agreement, (b) with respect to Collateral the aggregate value of which, for all
such Collateral, does not exceed at any time $2,500,000, or (c) as the result of
an action or failure to act on the part of Agent;

(k) The validity or enforceability of any Loan Document shall at any time for
any reason (other than solely as the result of an action or failure to act on
the part of Agent) be declared to be null and void, or a proceeding shall be
commenced by a Loan Party, or by any Governmental Authority having jurisdiction
over a Loan Party, seeking to establish the invalidity or unenforceability
thereof, or a Loan Party shall deny that such Loan Party has any liability or
obligation purported to be created under any Loan Document; or

(l) A Change of Control shall occur.

9. RIGHTS AND REMEDIES.

(a) Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Administrative
Borrower), in addition to any other rights or remedies provided for hereunder or
under any other Loan Document or by applicable law, do any one or more of the
following:

 

-46-



--------------------------------------------------------------------------------

(A) declare the Obligations (other than the Bank Product Obligations), whether
evidenced by this Agreement or by any of the other Loan Documents immediately
due and payable, whereupon the same shall become and be immediately due and
payable and Borrowers shall be obligated to repay all of such Obligations in
full, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by each
Borrower;

(B) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Lender
hereunder to make Advances, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of the Issuing Lender to issue Letters of
Credit; and

(C) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents or applicable law.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to any Borrower or any other Person or any
act by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of all accrued
and unpaid interest thereon and all fees and all other amounts owing under this
Agreement or under any of the other Loan Documents, shall automatically and
immediately become due and payable and Borrowers shall be obligated to repay all
of such Obligations in full, without presentment, demand, protest, or notice of
any kind, all of which are expressly waived by each Borrower.

(b) Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10. WAIVERS; INDEMNIFICATION.

(a) Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which such Borrower may in any way be liable.

(b) The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.

 

-47-



--------------------------------------------------------------------------------

(c) Indemnification. Borrowers shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys’, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrowers
shall not be liable for costs and expenses (including attorneys’ fees) of any
Lender (other than WFCF) incurred in advising, structuring, drafting, reviewing,
administering or syndicating the Loan Documents), enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Loan Parties’ compliance
with the terms of the Loan Documents (provided, however, that the
indemnification in this clause (a) shall not extend to (i) disputes solely
between or among the Lenders, (ii) disputes solely between or among the Lenders
and their respective Affiliates; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders)
relative to disputes between or among Agent on the one hand, and one or more
Lenders, or one or more of their Affiliates, on the other hand, or (iii) any
claims for Taxes, which shall be governed by Section 16 except to the extent
primarily related to non-Tax claims), (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by any Loan Party or
any Environmental Actions, Environmental Liabilities or Remedial Actions related
in any way to any such assets or properties of any Loan Party (each and all of
the foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, no Borrower shall have any obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys’, or agents. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which any Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

-48-



--------------------------------------------------------------------------------

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrowers or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

If to Borrowers:

   REG MARKETING & LOGISTICS GROUP, LLC    416 South Bell Avenue    Ames, Iowa
50010   

Attn: Treasurer

Fax No. (515) 239-8039

with copies to:

   PILLSBURY WINTHROP SHAW PITTMAN LLP    4 Embarcadero Center    San Francisco,
California 94111    Attn: Phillip J. Tendler, Esq.    Fax No. (415) 983-1200

If to Agent:

   WELLS FARGO CAPITAL FINANCE, LLC    150 South Wacker Drive, Suite 2200   
Chicago, Illinois 60606   

Attn: Portfolio Manager – REG Marketing

Fax No. (312) 332-0424

with copies to:

   GOLDBERG KOHN LTD.    55 East Monroe Street, Suite 3300    Chicago, Illinois
60603    Attn: Gary Zussman, Esq.    Fax No. (312) 332-2196

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

 

-49-



--------------------------------------------------------------------------------

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(A) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.

(B) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).

(C) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

(D) EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
LOS ANGELES AND THE STATE OF CALIFORNIA, IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

-50-



--------------------------------------------------------------------------------

(E) IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(1) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(2) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A)—(D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

(3) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

(4) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL DETERMINE
THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING THE TIME AND
PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL OTHER
QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE

 

-51-



--------------------------------------------------------------------------------

REFERENCE PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE,
EXCEPT FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY
PARTY SO REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER
SHALL BE USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE
TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE
FOR AND PAY THE COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG
WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT
PREVAIL, AS DETERMINED BY THE REFEREE.

(5) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(6) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

(7) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

 

-52-



--------------------------------------------------------------------------------

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

(a) Assignments and Participations.

(A) With the prior written consent of Administrative Borrower, which consent of
Administrative Borrower shall not be unreasonably withheld, delayed or
conditioned, and shall not be required (1) if an Event of Default has occurred
and is continuing, or (2) in connection with an assignment to a Person that is a
Lender or an Affiliate (other than individuals) of a Lender, and with the prior
written consent of Agent, which consent of Agent shall not be unreasonably
withheld, delayed or conditioned, and shall not be required in connection with
an assignment to a Person that is a Lender or an Affiliate (other than
individuals) of a Lender, any Lender may assign and delegate to one or more
assignees (each, an “Assignee”; provided, however, that no Loan Party or
Affiliate of a Loan Party shall be permitted to become an Assignee) all or any
portion of the Obligations, the Commitments and the other rights and obligations
of such Lender hereunder and under the other Loan Documents, in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (x) an assignment or delegation by any Lender to any other Lender or an
Affiliate of any Lender or (y) a group of new Lenders, each of which is an
Affiliate of each other or a Related Fund of such new Lender to the extent that
the aggregate amount to be assigned to all such new Lenders is at least
$5,000,000); provided, however, that Borrowers and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Administrative Borrower and Agent by such Lender
and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Borrower and Agent an Assignment and Acceptance and Agent has
notified the assigning Lender of its receipt thereof in accordance with
Section 13.1(b), and (iii) unless waived by Agent, the assigning Lender or
Assignee has paid to Agent for Agent’s separate account a processing fee in the
amount of $3,500.

(B) From and after the date that Agent notifies the assigning Lender (with a
copy to Administrative Borrower) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 15 and Section 17.9(a).

 

-53-



--------------------------------------------------------------------------------

(C) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(D) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(E) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or

 

-54-



--------------------------------------------------------------------------------

reduce the amount of, the interest or fees payable to such Participant through
such Lender (other than a waiver of default interest), or (E) decreases the
amount or postpones the due dates of scheduled principal repayments or
prepayments or premiums payable to such Participant through such Lender, and
(v) all amounts payable by Borrowers hereunder shall be determined as if such
Lender had not sold such participation, except that, if amounts outstanding
under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrowers, the Collections of Loan Parties, the Collateral, or otherwise in
respect of the Obligations. No Participant shall have the right to participate
directly in the making of decisions by the Lenders among themselves.

(F) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Loan Party and its respective
businesses.

(G) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

(H) Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Advances (and the
principal amount thereof and stated interest thereon) held by such Lender (each,
a “Registered Loan”). Other than in connection with an assignment by a Lender of
all or any portion of its portion of the Advances to an Affiliate of such Lender
or a Related Fund of such Lender (i) a Registered Loan (and the registered note,
if any, evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each registered
note shall expressly so provide) and (ii) any assignment or sale of all or part
of such Registered Loan (and the registered note, if any, evidencing the same)
may be effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s). Prior to the registration of assignment or sale of
any Registered Loan (and the registered note, if any evidencing the same),
Borrowers shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the

 

-55-



--------------------------------------------------------------------------------

purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary. In the case of any assignment by a
Lender of all or any portion of its Advances to an Affiliate of such Lender or a
Related Fund of such Lender, and which assignment is not recorded in the
Register, the assigning Lender, on behalf of Borrowers, shall maintain a
register comparable to the Register.

(I) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.

(J) Agent shall make a copy of the Register (and each Lender shall make a copy
of its Participant Register in the extent it has one) available for review by
Borrowers from time to time as Borrowers may reasonably request.

(b) Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that no Borrower may assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release any Borrower from its Obligations. A Lender may assign this Agreement
and the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 and, except as expressly required pursuant to
Section 13.1, no consent or approval by any Borrower is required in connection
with any such assignment.

14. AMENDMENTS; WAIVERS.

(a) Amendments and Waivers.

(A) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by any Loan Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and the Loan Parties that are party thereto and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all of the Lenders
directly affected thereby and all of the Loan Parties that are party thereto, do
any of the following:

(1) increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c)(i),

 

-56-



--------------------------------------------------------------------------------

(2) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(3) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders),

(4) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(5) amend, modify, or eliminate Section 15.11,

(6) other than as permitted by Section 15.11, release Agent’s Lien in and to any
of the Collateral,

(7) amend, modify, or eliminate the definition of “Required Lenders” or “Pro
Rata Share”,

(8) contractually subordinate any of Agent’s Liens,

(9) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release any Borrower, any Plant Loan Party or any Guarantor from any obligation
for the payment of money or consent to the assignment or transfer by any
Borrower, any Plant Loan Party or any Guarantor of any of its rights or duties
under this Agreement or the other Loan Documents,

(10) amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii),

(11) amend, modify, or eliminate any of the provisions of Section 13.1(a) to
permit a Loan Party or an Affiliate of a Loan Party to be permitted to become an
Assignee, or

(12) amend, modify, or eliminate the definition of Borrowing Base or any of the
defined terms (including the definitions of Eligible Billed Accounts, Eligible
Blender’s Credit Accounts, Eligible Unbilled Accounts, Eligible Inventory and
Eligible In-Transit Inventory) that are used in such definition to the extent
that any such change results in more credit being made available to Borrowers
based upon the Borrowing Base, but not otherwise, or the definition of Maximum
Revolver Amount.

(B) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive (i) the definition of, or any of the terms or provisions of,
the Fee Letter, without the written consent of Agent and Borrowers (and shall
not require the written consent of any of the Lenders), and (ii) any provision
of Section 15 pertaining to Agent, or any other rights or duties of Agent under
this Agreement or the other Loan Documents, without the written consent of
Agent, Borrowers, and the Required Lenders,

 

-57-



--------------------------------------------------------------------------------

(C) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender
under this Agreement or the other Loan Documents, without the written consent of
Issuing Lender, Agent, Borrowers, and the Required Lenders,

(D) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders,

(E) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, and
(ii) any amendment, waiver, modification, elimination, or consent of or with
respect to any provision of this Agreement or any other Loan Document may be
entered into without the consent of, or over the objection of, any Defaulting
Lender.

(b) Replacement of Certain Lenders.

(A) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Holdout Lender”) (so long as such replacement is
within 270 days following the written request for such consent, authorization or
agreement) or any Lender that made a claim for compensation (a “Tax Lender”) (so
long as such replacement is within 270 days following the written request for
such compensation) with one or more Replacement Lenders, and the Holdout Lender
or Tax Lender, as applicable, shall have no right to refuse to be replaced
hereunder. Such notice to replace the Holdout Lender or Tax Lender, as
applicable, shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.

(B) Prior to the effective date of such replacement, the Holdout Lender or Tax
Lender, as applicable, and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Holdout Lender or Tax Lender, as
applicable, being repaid in full its share of the outstanding Obligations
(without any premium or penalty of any kind whatsoever, but including (i) all
interest, fees and other amounts that may be due in payable in respect thereof,
and (ii) an assumption of its Pro Rata Share of participations in the Letters of
Credit). If the Holdout Lender or Tax Lender, as applicable, shall refuse or
fail to execute and deliver any such Assignment and Acceptance prior to the
effective date of such replacement, Agent may, but shall not be required to,
execute and deliver such Assignment and Acceptance in the name or and on behalf
of the Holdout Lender or Tax Lender, as applicable, and irrespective

 

-58-



--------------------------------------------------------------------------------

of whether Agent executes and delivers such Assignment and Acceptance, the
Holdout Lender or Tax Lender, as applicable, shall be deemed to have executed
and delivered such Assignment and Acceptance. The replacement of any Holdout
Lender or Tax Lender, as applicable, shall be made in accordance with the terms
of Section 13.1. Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Holdout Lender or Tax Lender, as applicable, hereunder and
under the other Loan Documents, the Holdout Lender or Tax Lender, as applicable,
shall remain obligated to make the Holdout Lender’s or Tax Lender’s, as
applicable, Pro Rata Share of Advances and to purchase a participation in each
Letter of Credit, in an amount equal to its Pro Rata Share of such Letters of
Credit.

(c) No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by each Loan Party of
any provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

15. AGENT; THE LENDER GROUP.

(a) Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFCF as its agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to designate, appoint, and
authorize) Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto. Agent agrees to act as agent for and on behalf of the
Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole

 

-59-



--------------------------------------------------------------------------------

discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect: (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, the Collections of Loan Parties, and related
matters, (b) execute or file any and all financing or similar statements or
notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Loan Parties as provided in the Loan Documents, (e) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections of Loan Parties, (f) perform,
exercise, and enforce any and all other rights and remedies of the Lender Group
with respect to Loan Parties, the Obligations, the Collateral, the Collections
of Loan Parties, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

(b) Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys’ in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

(c) Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by any
Loan Party or Affiliates, or any officer or director thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Loan Party or
any other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lenders
(or Bank Product Providers) to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the books and records or
properties of any Loan Party.

(d) Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been

 

-60-



--------------------------------------------------------------------------------

signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).

(e) Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or any Borrower referring
to this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.

(f) Credit Decision. Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of any Loan Party and its Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender (or Bank
Product Provider). Each Lender represents (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to represent) to Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such due diligence, documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of any Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make

 

-61-



--------------------------------------------------------------------------------

such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of any Borrower or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender (or Bank Product Provider) with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Borrower or any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons. Each Lender acknowledges (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that Agent does not have any duty or responsibility, either initially or on a
continuing basis (except to the extent, if any, that is expressly specified
herein) to provide such Lender (or Bank Product Provider) with any credit or
other information with respect to any Borrower, its Affiliates or any of their
respective business, legal, financial or other affairs, and irrespective of
whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).

(g) Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys’ fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrowers are obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Loan Parties received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders (or Bank Product Providers). In the event Agent is not reimbursed for
such costs and expenses by Loan Parties, each Lender hereby agrees that it is
and shall be obligated to pay to Agent such Lender’s ratable thereof. Whether or
not the transactions contemplated hereby are consummated, each of the Lenders,
on a ratable basis, shall indemnify and defend the Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrowers and without limiting the
obligation of Borrowers to do so) from and against any and all Indemnified
Liabilities; provided, however, that no Lender shall be liable for the payment
to any Agent-Related Person of any portion of such Indemnified Liabilities
resulting solely from such Person’s gross negligence or willful misconduct nor
shall any Lender be liable for the obligations of any Defaulting Lender in
failing to make an Advance or other extension of credit hereunder. Without
limitation of the foregoing, each Lender shall reimburse Agent upon demand for
such Lender’s ratable share of any costs or out of pocket expenses (including
attorneys’, accountants, advisors, and consultants fees and expenses) incurred
by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any other Loan Document to
the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrowers. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

 

-62-



--------------------------------------------------------------------------------

(h) Agent in Individual Capacity. WFCF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, provide Bank
Products to, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with Loan
Parties and their Affiliates and any other Person party to any Loan Document as
though WFCF were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, pursuant to such
activities, WFCF or its Affiliates may receive information regarding Loan
Parties or their Affiliates or any other Person party to any Loan Documents that
is subject to confidentiality obligations in favor of Loan Parties or such other
Person and that prohibit the disclosure of such information to the Lenders (or
Bank Product Providers), and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include WFCF in its
individual capacity.

(i) Successor Agent. Agent may resign as Agent upon 30 days prior written notice
to the Lenders (unless such notice is waived by the Required Lenders) and
Administrative Borrower (unless such notice is waived by Borrowers or an Event
of Default exists) and without any notice to the Bank Product Providers. If
Agent resigns under this Agreement, the Required Lenders shall be entitled, with
(so long as no Event of Default has occurred and is continuing) the consent of
Administrative Borrower (such consent not to be unreasonably withheld, delayed,
or conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Providers). If, at the time that Agent’s resignation is effective, it is acting
as the Issuing Lender or the Swing Lender, such resignation shall also operate
to effectuate its resignation as the Issuing Lender or the Swing Lender, as
applicable, and it shall automatically be relieved of any further obligation to
issue Letters of Credit, to cause the Underlying Issuer to issue Letters of
Credit, or to make Swing Loans. If no successor Agent is appointed prior to the
effective date of the resignation of Agent, Agent may appoint, after consulting
with the Lenders and Administrative Borrower, a successor Agent. If Agent is a
Defaulting Lender or has materially breached or failed to perform any material
provision of this Agreement or of applicable law, the Required Lenders may agree
in writing to remove and replace Agent with a successor Agent from among the
Lenders with (so long as no Event of Default has occurred and is continuing) the
consent of Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

 

-63-



--------------------------------------------------------------------------------

(j) Lender in Individual Capacity. Any Lender and its respective Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with any Loan Party and its Affiliates and any other Person party to any Loan
Documents as though such Lender were not a Lender hereunder without notice to or
consent of the other members of the Lender Group (or the Bank Product
Providers). The other members of the Lender Group acknowledge (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding Loan Parties or their Affiliates or
any other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Loan Parties or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver such Lender will use
its reasonable best efforts to obtain), such Lender shall not be under any
obligation to provide such information to them.

(k) Collateral Matters.

(A) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrowers of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrowers certify to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which no Loan Party and no Subsidiary of Loan
Parties owned any interest at the time Agent’s Lien was granted nor at any time
thereafter, or (iv) constituting property leased to any Loan Party or its
Subsidiaries under a lease that has expired or is terminated in a transaction
permitted under this Agreement. The Loan Parties and the Lenders hereby
irrevocably authorize (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to authorize) Agent, based upon the instruction
of the Required Lenders, to (a) consent to, credit bid or purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale thereof conducted under the provisions of the Bankruptcy
Code, including under Section 363 of the Bankruptcy Code, (b) credit bid or
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any sale or other disposition thereof conducted
under the provisions of the Code, including pursuant to Sections 9-610 or 9-620
of the Code, or (c) credit bid or purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any other
sale or foreclosure conducted by Agent (whether by judicial action or otherwise)
in accordance with applicable law. In connection with any such credit bid or
purchase, the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not unduly delay the
ability of Agent to credit bid or purchase at such sale or other disposition of
the Collateral and, if such claims cannot be estimated without unduly delaying
the ability of Agent to credit bid, then such claims shall be disregarded, not
credit bid, and not entitled to any interest in the asset or assets purchased by

 

-64-



--------------------------------------------------------------------------------

means of such credit bid) and the Lenders and the Bank Product Providers whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the asset or assets so purchased (or in
the Stock of the acquisition vehicle or vehicles that are used to consummate
such purchase). Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders (without requiring the authorization of the Bank Product Providers), or
(z) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers). Upon request by Agent or any Borrower at any time, the
Lenders will (and if so requested, the Bank Product Providers will) confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of any Borrower in respect
of) all interests retained by any Borrower, including, the proceeds of any sale,
all of which shall continue to constitute part of the Collateral. The Lenders
further hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, at
its option and in its sole discretion, to subordinate any Lien granted to or
held by Agent under any Loan Document to the holder of any Permitted Lien on
such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness.

(B) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) to assure that the Collateral exists or is owned by a Loan
Party or is cared for, protected, or insured or has been encumbered, or that
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof or whether to impose, maintain, reduce, or eliminate any
particular reserve hereunder or whether the amount of any such reserve is
appropriate or not, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.

(l) Restrictions on Actions by Lenders; Sharing of Payments.

(A) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Loan Party or any deposit accounts of any
Loan Party or its Subsidiaries now or hereafter maintained with such Lender.
Each of the Lenders further agrees that it shall not, unless specifically

 

-65-



--------------------------------------------------------------------------------

requested to do so in writing by Agent, take or cause to be taken any action,
including, the commencement of any legal or equitable proceedings to enforce any
Loan Document against any Borrower, any Plant Loan Party or any Guarantor or to
foreclose any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

(B) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

(m) Agency for Perfection. Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

(n) Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

(o) Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

 

-66-



--------------------------------------------------------------------------------

(p) Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:

(A) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report
respecting any Loan Party or its Subsidiaries (each, a “Report”) prepared by or
at the request of Agent, and Agent shall so furnish each Lender with such
Reports,

(B) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(C) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding a Loan Party and
its Subsidiaries and will rely significantly upon each Loan Party and its
Subsidiaries’ books and records, as well as on representations of each
Borrower’s personnel,

(D) agrees to keep all Reports and other material, non-public information
regarding each Loan Party and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and

(E) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party or its Subsidiaries to Agent that has not
been contemporaneously provided by any Loan Party or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Loan Party or such Subsidiary, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of such Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from such Loan Party or its Subsidiaries, Agent promptly shall
provide a copy of same to such Lender, and (z) any time that Agent renders to
any Borrower a statement regarding the Loan Account, Agent shall send a copy of
such statement to each Lender.

 

-67-



--------------------------------------------------------------------------------

(q) Several Obligations; No Liability. Notwithstanding that certain of the Loan
Documents now or hereafter may have been or will be executed only by or in favor
of Agent in its capacity as such, and not by or in favor of the Lenders, any and
all obligations on the part of Agent (if any) to make any credit available
hereunder shall constitute the several (and not joint) obligations of the
respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to any Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.

(r) Joint Lead Arrangers and Joint Book Runners. Each of the Joint Lead
Arrangers and the Joint Book Runners, in such capacities, shall not have any
right, power, obligation, liability, responsibility, or duty under this
Agreement other than those applicable to it in its capacity as a Lender, as
Agent, as Swing Lender, or as Issuing Bank. Without limiting the foregoing, each
of the Joint Lead Arrangers and the Joint Book Runners, in such capacities,
shall not have or be deemed to have any fiduciary relationship with any Lender
or any Loan Party. Each Lender, Agent, Swing Lender, Issuing Bank, and each Loan
Party acknowledges that it has not relied, and will not rely, on the Joint Lead
Arrangers or the Joint Book Runners in deciding to enter into this Agreement or
in taking or not taking action hereunder. Each of the Joint Lead Arrangers and
the Joint Book Runners, in such capacities, shall be entitled to resign at any
time by giving notice to Agent and Borrowers.

16. WITHHOLDING TAXES.

(A) All payments made by any Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any Taxes except to the extent required by
applicable law, and in the event any deduction or withholding of Taxes is
required, Borrowers shall comply with the next sentence of this Section 16(a).
If any Taxes are so levied or imposed, Borrowers agree to timely pay the full
amount of such Taxes to the relevant Governmental Authority and, if such Taxes
are Indemnified Taxes, pay such additional amounts to Agent and applicable
Lender as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrowers shall not be required to increase any such amounts if the
increase in such amount payable results from Agent’s or such Lender’s own
willful misconduct or gross negligence (as finally determined by a court of
competent jurisdiction). Borrowers will furnish to Agent as promptly as possible
after the date the payment of any Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by Borrowers.

 

-68-



--------------------------------------------------------------------------------

(B) Borrowers agree to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies (“Other Taxes”) that arise from any payment made hereunder or from the
execution, delivery, performance, recordation, or filing of, or otherwise with
respect to this Agreement or any other Loan Document. The Loan Parties shall
jointly and severally indemnify each Indemnified Person (as defined in
Section 10.3) (collectively a “Tax Indemnitee”) for the full amount of
Indemnified Taxes arising in connection with this Agreement or any other Loan
Document or breach thereof by any Loan Party (including, without limitation, any
Indemnified Taxes imposed or asserted on, or attributable to, amounts payable
under this Section 16) imposed on, or paid by, such Tax Indemnitee and all
reasonable costs and expenses related thereto (including fees and disbursements
of attorneys and other tax professionals), as and when they are incurred and
irrespective of whether suit is brought, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority (other than Indemnified Taxes and additional amounts that a court of
competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Tax Indemnitee). The obligations of the
Loan Parties under this Section 16 shall survive the termination of this
Agreement, the resignation and replacement of the Agent, and the repayment of
the Obligations.

(C) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:

(1) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of any Borrower (within the meaning of Section 871(h)(3)(B) of
the IRC), or (III) a controlled foreign corporation related to any Borrower
within the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed
and executed IRS Form W-8BEN, Form W-8BEN-E as applicable or Form W-8IMY (with
proper attachments);

(2) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E as applicable;

(3) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(4) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

 

-69-



--------------------------------------------------------------------------------

(5) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal income withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender
shall deliver to Agent (or, in the case of a Participant, to the Lender granting
the participation only) at the time or times prescribed by law and at such time
or times reasonably requested by Agent (or, in the case of a Participant, the
Lender granting the participation) such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such
additional documentation reasonably requested by Agent (or, in the case of a
Participant, the Lender granting the participation) as may be necessary for
Agent or Borrowers to comply with their obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 16(c), “FATCA” shall include any amendments made to
FATCA after the date of the 11th Amendment Effective Date. For purposes of
determining withholding Taxes imposed under FATCA, the Borrowers and the Agent
shall treat (and the Lenders hereby authorize the Agent to treat) this Agreement
as modified by the 11th Amendment and any Loan or Letter of Credit issued under
or pursuant to the Credit Agreement as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i)
or Treasury Regulation Section 1.1471-2T(b)(2)(i). In connection therewith,
prior to the first interest payment date after the 11th Amendment Effective
Date, each Lender that is not a Foreign Lender shall provide to Agent a current
and complete, duly executed IRS Form W-9, and each Foreign Lender shall provide
to Agent a current and complete, duly executed IRS Form W-8BEN-E, IRS Form
W-8ECI, or IRS Form W-8IMY (with applicable attachments, including without
limitations IRS Forms W-9, W-8BEN-E, or W-8ECI), as applicable demonstrating
such Lender’s compliance with, or exemption from, FATCA. Each Lender or
Participant shall provide such other new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

(D) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms and the provision of
such forms in the Lender’s reasonable judgment would not subject such Lender to
any material unreimbursed cost or expense or materially prejudice the legal or
commercial position of such Lender (or its Affiliates), provided, however, that
nothing in this Section 16(d) shall require a Lender or Participant to disclose
any information that it deems to be confidential (including without limitation,
its tax returns). Each Lender and each Participant shall provide new forms (or

 

-70-



--------------------------------------------------------------------------------

successor forms) upon the expiration or obsolescence of any previously delivered
forms and to promptly notify Agent (or, in the case of a Participant, to the
Lender granting the participation only) of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.

(E) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrowers to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section 16(c)
or 16(d) as no longer valid. With respect to such percentage amount, such
Participant or Assignee may provide new documentation, pursuant to Section 16(c)
or 16(d), if applicable. Each Borrower agrees that each Participant shall be
entitled to the benefits of this Section 16 with respect to its participation in
any portion of the Commitments and the Obligations so long as such Participant
complies with the obligations set forth in this Section 16 with respect thereto.

(F) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
Section 16(c) or 16(d) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.

(G) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys’ fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

 

-71-



--------------------------------------------------------------------------------

(H) If Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified by Borrowers
or with respect to which Borrowers have paid additional amounts pursuant to this
Section 16, so long as no Default or Event of Default has occurred and is
continuing, it shall pay over such refund to Borrowers (but only to the extent
of payments made, or additional amounts paid, by Borrowers under this Section 16
with respect to Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such a refund);
provided, that Borrowers, upon the request of Agent or such Lender, agree to
repay the amount paid over to Borrowers (plus any penalties, interest or other
charges, imposed by the relevant Governmental Authority, other than such
penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to (i) require Agent or any
Lender to make available its tax returns (or any other information which it
deems confidential) to any Borrower or any other Person or (ii) require Agent or
any Lender to pay any amount pursuant to this Section 16(h), the payment of
which would place Agent or such Lender (or their Affiliates) in a less favorable
net after-Tax position than such Person would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.

17. GENERAL PROVISIONS.

(a) Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

(b) Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

(c) Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Loan Party, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.

(d) Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

(e) Bank Product Providers. Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting. Agent hereby agrees to act as agent for such Bank Product Providers and,
by virtue of entering into a Bank Product Agreement, the applicable Bank Product
Provider shall be automatically deemed to have appointed Agent as its agent and
to have accepted the benefits of the Loan Documents; it being understood and
agreed that the rights and benefits of each Bank Product Provider under the Loan
Documents consist exclusively of such Bank Product Provider’s being a
beneficiary of the Liens

 

-72-



--------------------------------------------------------------------------------

and security interests (and, if applicable, guarantees) granted to Agent and the
right to share in payments and collections out of the Collateral as more fully
set forth herein. In addition, each Bank Product Provider, by virtue of entering
into a Bank Product Agreement, shall be automatically deemed to have agreed that
Agent shall have the right, but shall have no obligation, to establish,
maintain, relax, or release reserves in respect of the Bank Product Obligations
and that if reserves are established there is no obligation on the part of Agent
to determine or insure whether the amount of any such reserve is appropriate or
not. In connection with any such distribution of payments or proceeds of
Collateral, Agent shall be entitled to assume no amounts are due or owing to any
Bank Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the relevant Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the relevant Bank Product Provider is
the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Any Borrower may obtain Bank Products from any Bank Product
Provider, although no Borrower is required to do so. Each Borrower acknowledges
and agrees that no Bank Product Provider has committed to provide any Bank
Products and that the providing of Bank Products by any Bank Product Provider is
in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.

(f) Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

(g) Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

-73-



--------------------------------------------------------------------------------

(h) Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by any Loan Party or the transfer to the Lender Group of any
property should for any reason subsequently be asserted, or declared, to be void
or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the advice of counsel, then, as to any such Voidable Transfer, or the
amount thereof that the Lender Group is required or elects to repay or restore,
and as to all reasonable costs, expenses, and attorneys’ fees of the Lender
Group related thereto, the liability of Loan Parties automatically shall be
revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.

(i) Confidentiality.

(A) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that non-public information regarding Loan Parties, their
operations, assets, and existing and contemplated business plans (“Confidential
Information”) shall be treated by Agent and the Lenders in a confidential
manner, and shall not be disclosed by Agent and the Lenders to Persons who are
not parties to this Agreement, except: (i) to attorneys’ for and other advisors,
accountants, auditors, and consultants to any member of the Lender Group and to
employees, directors and officers of any member of the Lender Group (the Persons
in this clause (i), “Lender Group Representatives”) on a “need to know” basis in
connection with this Agreement and the transactions contemplated hereby and on a
confidential basis, (ii) to Subsidiaries and Affiliates of any member of the
Lender Group (including the Bank Product Providers), provided that any such
Subsidiary or Affiliate shall have agreed to receive such information hereunder
subject to the terms of this Section 17.9, (iii) as may be required by
regulatory authorities so long as such authorities are informed of the
confidential nature of such information, (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided
that (x) prior to any disclosure under this clause (iv), the disclosing party
agrees to provide Administrative Borrower with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives),

 

-74-



--------------------------------------------------------------------------------

(viii) in connection with any assignment, participation or pledge of any
Lender’s interest under this Agreement, provided that prior to receipt of
Confidential Information any such assignee, participant, or pledgee shall have
agreed in writing to receive such Confidential Information hereunder subject to
the terms of this Section, (ix) in connection with any litigation or other
adversary proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; provided, that, prior to any
disclosure to any Person (other than any Loan Party, Agent, any Lender, any of
their respective Affiliates, or their respective counsel) under this clause
(ix) with respect to litigation involving any Person (other than any Borrower,
Agent, any Lender, any of their respective Affiliates, or their respective
counsel), the disclosing party agrees to provide Borrowers with prior written
notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.

(B) Anything in this Agreement to the contrary notwithstanding, Agent may
(i) provide information concerning the terms and conditions of this Agreement
and the other Loan Documents to loan syndication and pricing reporting services,
and (ii) use the name, logos, and other insignia of Borrowers and Loan Parties
and the Total Commitments provided hereunder in any “tombstone” or comparable
advertising, on its website or in other marketing materials of the Agent.

(j) Lender Group Expenses. Borrowers agree to pay the Lender Group Expenses on
the earlier of (a) the first day of the month following the date on which Agent
has notified Administrative Borrower that such Lender Group Expenses were
incurred or (b) the date on which demand therefor is made by Agent. Borrowers
agree that their respective obligations contained in this Section 17.10 shall
survive payment or satisfaction in full of all other Obligations.

(k) Survival. All representations and warranties made by the Loan Parties in the
Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
the Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.

(l) Patriot Act. Each Lender that is subject to the requirements of the Patriot
Act hereby notifies Borrowers that pursuant to the requirements of the Act, it
is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of each Borrower and
other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act. In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan

 

-75-



--------------------------------------------------------------------------------

Parties and (b) OFAC/PEP searches and customary individual background checks for
the Loan Parties’ senior management and key principals, and each Borrower agrees
to cooperate in respect of the conduct of such searches and further agrees that
the reasonable costs and charges for such searches shall constitute Lender
Expenses hereunder and be for the account of Borrowers.

(m) Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

(n) REG Marketing as Agent for Borrowers. Each Borrower hereby irrevocably
appoints REG Marketing as the borrowing agent and attorney-in-fact for all
Borrowers (the “Administrative Borrower”) which appointment shall remain in full
force and effect unless and until Agent shall have received prior written notice
signed by each Borrower that such appointment has been revoked and that another
Borrower has been appointed Administrative Borrower. Each Borrower hereby
irrevocably appoints and authorizes the Administrative Borrower (a) to provide
Agent with all notices with respect to Advances and Letters of Credit obtained
for the benefit of any Borrower and all other notices and instructions under
this Agreement, and (b) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral in a combined fashion, as more fully set forth herein, is
done solely as an accommodation to Borrowers in order to utilize the collective
borrowing powers of Borrowers in the most efficient and economical manner and at
their request, and that Lender Group shall not incur liability to any Borrower
as a result hereof. Each Borrower expects to derive benefit, directly or
indirectly, from the handling of the Loan Account and the Collateral in a
combined fashion since the successful operation of each Borrower is dependent on
the continued successful performance of the integrated group. To induce the
Lender Group to do so, and in consideration thereof, each Borrower hereby
jointly and severally agrees to indemnify each member of the Lender Group and
hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(a) the handling of the Loan Account and Collateral of Borrowers as herein
provided, or (b) the Lender Group’s relying on any instructions of the
Administrative Borrower, except that Borrowers will have no liability to the
relevant Agent-Related Person or Lender-Related Person under this Section 17.14
with respect to any liability that has been finally determined by a court of
competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such Agent-Related Person or Lender-Related Person, as the
case may be.

 

-76-



--------------------------------------------------------------------------------

17.15 Adding and Removing a Plant Loan Party.

(A) At the request of Administrative Borrower, a wholly owned Subsidiary of
Parent that is a fully operational biodiesel, renewable diesel or other biofuel
manufacturing plant may be added as a Plant Loan Party on the following terms
and conditions:

(1) Such request is made in writing at least 30 days prior to the date such
Subsidiary is intended to become a Plant Loan Party,

(2) No Default or Event of Default shall exist or occur during the period
commencing on the date of such request and ending on the date such Subsidiary
becomes a Plant Loan Party and no Default or Event of Default (including as a
result of a breach of representation, warranty or covenant under the Loan
Documents) would be caused by such Subsidiary becoming a Plant Loan Party,

(3) Such Subsidiary shall have executed such documents and agreements (including
a Master Purchase and Sale Agreement consented to by each secured lender of such
Subsidiary with an interest in the Accounts and/or Inventory of such Subsidiary)
as Agent shall request, all in form and substance reasonably satisfactory to
Agent, to join such Subsidiary as a Plant Loan Party and to evidence a grant to
Agent of a first priority perfected Lien (subject to Permitted Liens) in and to
the Inventory and proceeds thereof (including Accounts other than Accounts
arising from the sale of Inventory to REG Marketing in the ordinary course of
business) of such Subsidiary, and

(4) Agent shall have completed an appraisal and field examination with respect
to the Inventory of such Subsidiary in accordance with Agent’s customary
procedures and practices and as otherwise required by the nature and
circumstances of such Inventory, the scope and results of which shall be
satisfactory to Agent, and the criteria for Eligible Inventory and Eligible
In-Transit Inventory set forth herein are satisfied with respect to such
Inventory in accordance with this Agreement (or such other or additional
criteria as Agent may, at its option, establish with respect thereto in
accordance with the definition of Eligible Inventory and Eligible In-Transit
Inventory).

(B) At the request of Administrative Borrower a Person may be released as a
Plant Loan Party on the following terms and conditions:

(1) Such request is made in writing at least 30 days prior to the date such
Plant Loan Party is to be released,

(2) No Default or Event of Default shall exist or occur during the period (the
“Release Request Period”) commencing on the date of such request and ending on
the date such Plant Loan Party is released and no Default or Event of Default
would be caused by such release, and

 

-77-



--------------------------------------------------------------------------------

(3) Excess Availability at all times during the Release Request Period
(calculated as if the applicable Plant Loan Party had been released as of the
first day of such Release Request Period) shall be at least 15% of the Maximum
Revolver Amount and immediately after such Plant Loan Party is released, Excess
Availability shall be at least 15% of the Maximum Revolver Amount.

(C) At the request of Administrative Borrower the Applicable Inventory Limit of
a Plant Loan Party may be permanently reduced on the following terms and
conditions:

(1) Such request is made in writing at least 30 days prior to the date such
Applicable Inventory Limit is to be reduced and sets forth the requested amount
of the reduced Applicable Inventory Limit,

(2) No Default or Event of Default shall exist or occur during the period (the
“Reduction Request Period”) commencing on the date of such request and ending on
the date such Applicable Inventory Limit is reduced and no Default or Event of
Default would be caused by such reduction,

(3) Excess Availability at all times during the Reduction Request Period shall
be at least 15% of the Maximum Revolver Amount (calculated as if such reduction
occurred on the first day of such Reduction Request Period) and immediately
after such reduction, Excess Availability shall be at least 15% of the Maximum
Revolver Amount, and

(4) No more than 5 reductions of the Applicable Inventory Limit of a Plant Loan
Party shall be permitted after the Eleventh Amendment Effective Date.

Upon satisfaction of the conditions set forth in this Section 17.15(b), Agent
shall execute and deliver a letter to such Person releasing it as a Plant Loan
Party and such other documents and agreements as are necessary to release
Agent’s Lien on such Person’s property. Upon satisfaction of the conditions set
forth in this Section 17.15(c), Agent shall execute and deliver an Applicable
Inventory Limit Reduction Letter to Administrative Borrower and the applicable
Plant Loan Party setting forth the amount of the permanently reduced Applicable
Inventory Limit for such Plant Loan Party.

[Signature pages to follow.]

 

-78-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

REG SERVICES GROUP, LLC, an Iowa limited

liability company

By:  

 

Title:  

 

REG MARKETING & LOGISTICS GROUP, LLC,

an Iowa limited liability company

By:  

 

Title:  

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC., a Delaware limited liability company, as
Agent and as a Lender By:  

 

Title:  

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Schedule C-1

Commitments

 

Lender

   Revolver Commitment      Total Commitment  

Wells Fargo Capital Finance, LLC

   $ 75,000,000       $ 75,000,000   

Fifth Third Bank

   $ 75,000,000       $ 75,000,000   

All Lenders

   $ 150,000,000       $ 150,000,000   



--------------------------------------------------------------------------------

Schedule 1.1

Definitions

As used in the Agreement, the following terms shall have the following
definitions:

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by a Borrower or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

“Administrative Borrower” has the meaning specified therefor in Section 17.14 of
the Agreement.

“Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 6.12 of the Agreement: (a) any Person which owns directly or

 

Schedule 1.1 – Page 1



--------------------------------------------------------------------------------

indirectly 10% or more of the Stock having ordinary voting power for the
election of directors or other members of the governing body of a Person or 10%
or more of the partnership or other ownership interests of a Person (other than
as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys’, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to the Disclosure Letter.

“Agent’s Liens” means the Liens granted by any Loan Party to Agent under the
Loan Documents.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Applicable Inventory Limit” means, with respect to a Plant Loan Party, an
amount equal to $40,000,000; provided, that upon issuance of an Applicable
Inventory Limit Reduction Letter by Agent to Administrative Borrower and such
Plant Loan Party pursuant to Section 17.15(c), the Applicable Inventory Limit of
such Plant Loan Party shall be permanently reduced to the amount set forth in
such Applicable Inventory Limit Reduction Letter.

“Applicable Inventory Limit Reduction Letter” means a letter issued by Agent to
Administrative Borrower and a Plant Loan Party pursuant to Section 17.15(c) that
sets forth a reduced Applicable Inventory Limit for such Plant Loan Party.

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, (b) the acceleration of the
Obligations, (c) the enforcement by Agent of its Lien on a material portion of
the Collateral while an Event of Default has occurred and is continuing, or
(d) an Event of Default and the election by Agent or the Required Lenders to
require that payments and proceeds of Collateral be applied pursuant to
Section 2.4(b)(ii) of the Agreement.

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Disclosure Letter, as such schedule is updated from time to time by
written notice from Administrative Borrower to Agent.

“Available Revolver Increase Amount” means, as of any date of determination, an
amount equal to the result of (a) $50,000,000 minus (b) the aggregate principal
amount of Increases to the Revolver Commitments previously made pursuant to
Section 2.15 of the Agreement.

 

Schedule 1.1 – Page 2



--------------------------------------------------------------------------------

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations)).

“Bank Product” means any one or more of the following financial products or
accommodations extended to any Designated Loan Party by a Bank Product Provider:
(a) credit cards, (b) credit card processing services, (c) debit cards,
(d) stored value cards, (e) purchase cards (including so-called “procurement
cards” or “P-cards”), (f) Cash Management Services, or (g) transactions under
Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by a Designated Loan Party with a Bank Product Provider in connection with the
obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by a Designated Loan Party to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to a Designated Loan Party;
provided, in order for any item described in clauses (a) (b), or (c) above, as
applicable, to constitute “Bank Product Obligations”, if the applicable Bank
Product Provider is any Person other than Wells Fargo or its Affiliates, then
the applicable Bank Product must have been provided on or after the Closing Date
and Agent shall have received a Bank Product Provider Agreement within 10 days
after the date of the provision of the applicable Bank Product to a Designated
Loan Party.

“Bank Product Provider” means any Lender or any of its Affiliates; provided,
that no such Person (other than Wells Fargo or its Affiliates) shall constitute
a Bank Product Provider with respect to a Bank Product unless and until Agent
receives a Bank Product Provider Agreement from such Person and with respect to
the applicable Bank Product within 10 days after the provision of such Bank
Product to a Designated Loan Party; provided further, that if, at any time, a
Lender ceases to be a Lender under the Agreement, then, from and after the date
on which it ceases to be a Lender thereunder, neither it nor any of its
Affiliates shall constitute Bank Product Providers and the obligations with
respect to Bank Products provided by such former Lender or any of its Affiliates
shall no longer constitute Bank Product Obligations.

 

Schedule 1.1 – Page 3



--------------------------------------------------------------------------------

“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-2 to the Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider, a
Designated Loan Party, and Agent.

“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Agent has determined it is necessary or appropriate to
establish (based upon the Bank Product Providers’ reasonable determination of
their credit exposure to Designated Loan Parties in respect of Bank Product
Obligations) in respect of Bank Products then provided or outstanding.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus  1⁄2%, (b) the
LMIR Rate (which rate shall be calculated based upon an interest period of 1
month and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Loan Party or any of its ERISA Affiliates has been an
“employer” (as defined in Section 3(5) of ERISA) within the past six years.

“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf of the board of
directors (or comparable managers).

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.

“Borrowing” means a borrowing consisting of Advances made on the same day by the
Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a Swing
Loan, or by Agent in the case of a Protective Advance.

“Borrowing Base” means, as of any date of determination, the result of:

(a) the sum of (i) 85% of the amount of Eligible Billed Accounts, (ii) the
lesser of $15,000,000 and 85% of Eligible Blender’s Credit Accounts, and
(iii) the lesser of $10,000,000 and 85% of Eligible Unbilled Accounts, less
(iv) the amount, if any, of the Dilution Reserve, plus

 

Schedule 1.1 – Page 4



--------------------------------------------------------------------------------

(b) the lower of

(i) 70% of the value (calculated at the lower of cost or market on a basis
consistent with Secured Loan Parties’ historical accounting practices) of
Eligible Inventory and Eligible In-Transit Inventory, and

(ii) 85% times the most recently determined Net Liquidation Percentage times the
value (calculated at the lower of cost or market on a basis consistent with Loan
Parties’ historical accounting practices) of Secured Loan Parties’ Eligible
Inventory, minus

(c) the aggregate amount of reserves, if any, established by Agent under
Section 2.1(c) of the Agreement;

provided, that (i) the Availability attributable to the Inventory of a Plant
Loan Party shall not exceed the Applicable Inventory Limit of such Plant Loan
Party and (ii) at no time shall the aggregate book value of all Eligible
In-Transit Inventory exceed $5,000,000.

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

“Borrowing Base Excess Amount” has the meaning set forth in Section 2.4(e)(i).

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of Illinois, except
that, if a determination of a Business Day shall relate to a LMIR Rate Loan, the
term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person during such period that are capital
expenditures as determined in accordance with GAAP, whether such expenditures
are paid in cash or financed; excluding, however, the purchase price paid or
payable and other expenditures made to consummate one or more Permitted
Acquisitions.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time

 

Schedule 1.1 – Page 5



--------------------------------------------------------------------------------

deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause
(d) above, or (ii) any other bank organized under the laws of the United States
or any state thereof so long as the full amount maintained with any such other
bank is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $250,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or
(d) above, (g) debt securities with maturities of six months or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank satisfying the criteria described in clause (d) above, (h) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (g) above, and (i) other long-term
marketable securities reasonably acceptable to Agent the acquisition of which is
consistent with Borrower’s investment policy as in effect as of the Eleventh
Amendment Effective Date.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC) in which any Loan Party or Subsidiary thereof is a “United States
shareholder” within the meaning of Section 951(b) of the IRC.

“Change of Control” means (a) any “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act), after the Closing Date, becomes
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 45%, or more, of the Stock of Parent having the right to vote
for the election of members of the Board of Directors, (b) a majority of the
members of the Board of Directors do not constitute Continuing Directors, or
(c) Parent fails to own, directly or indirectly, 100% of the Stock of Borrowers.

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) under the Agreement.

“Code” means the California Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by a Loan Party in or upon which a Lien is granted
by such Person in favor of Agent or the Lenders under any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in a Secured Loan Party’s books and records, Equipment, or Inventory, in each
case, in form and substance reasonably satisfactory to Agent.

 

Schedule 1.1 – Page 6



--------------------------------------------------------------------------------

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).

“Commitment” means, with respect to each Lender, its Revolver Commitment or its
Total Commitment, as the context requires, and, with respect to all Lenders,
their Revolver Commitments or their Total Commitments, as the context requires,
in each case as such Dollar amounts are set forth beside such Lender’s name
under the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Administrative Borrower
to Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.

“Continuing Director” means, as of the Eleventh Amendment Effective Date or
during any twenty-four (24) month period, individuals who, as of such date or
the beginning of such period, constitute the Board of Directors of the Borrower.
For this purpose, any person who is nominated for election as a member of such
Board of Directors after the date of this Agreement shall also be considered a
“Continuing Director” if, and only if, his or her nomination for election to
such Board of Directors is approved or recommended by a majority of the members
of such Board of Directors (or of the relevant nominating committee) and at
least a majority of such Board of Directors are themselves Continuing Directors
at the time of such nomination.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Designated Loan Party, Agent,
and the applicable securities intermediary (with respect to a Securities
Account) or bank (with respect to a Deposit Account).

“Controlled Account Agreement” has the meaning specified therefor in the
Security Agreement.

“Covenant Testing Period” means a period (a) commencing on the last day of the
fiscal month of Borrowers most recently ended on or prior to a Covenant Trigger
Event and for which Agent has received financial statements required to be
delivered pursuant to Schedule 5.1 and (b) ending on the first day after such
Covenant Trigger Event that Excess Availability has equaled or exceeded 10% of
the Maximum Revolver Amount for 30 consecutive days.

“Covenant Trigger Event” means (a) the third consecutive Business Day on which
Borrowers fail to maintain Excess Availability in an amount at least equal to
10% of the Maximum Revolver Amount or (b) any day on which Borrowers fail to
maintain Excess Availability in an amount at least equal to 7.5% of the Maximum
Revolver Amount.

 

Schedule 1.1 – Page 7



--------------------------------------------------------------------------------

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement (including the failure to make available to Agent
amounts required pursuant to a Settlement or to make a required payment in
connection with a Letter of Credit Disbursement), (b) notified any Borrower,
Agent, or any Lender in writing that it does not intend to comply with all or
any portion of its funding obligations under the Agreement, (c) has made a
public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement,
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement on the date that it is required to
do so under the Agreement, or (f) (i) becomes or is insolvent or has a parent
company that has become or is insolvent or (ii) becomes the subject of a
bankruptcy or Insolvency Proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or Insolvency Proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the LMIR Rate, and (b) thereafter, the interest
rate then applicable to Advances (inclusive of the LMIR Rate Margin applicable
thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to the Disclosure Letter.

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Disclosure Letter.

“Designated Loan Party” means any Borrower and any Subsidiary of a Borrower that
is a Loan Party.

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 90 consecutive days, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.

 

Schedule 1.1 – Page 8



--------------------------------------------------------------------------------

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.

“Disclosure Letter” means the Disclosure Letter initially dated as of the
Eleventh Amendment Effective Date, by Borrowers to Agent and the Lenders, as
amended, supplemented or modified from time to time in accordance with the terms
hereof.

“Dollars” or “$” means United States dollars.

“EBITDA” means, with respect to any fiscal period, Borrowers’ combined net
earnings (or loss), minus extraordinary gains, interest income, plus
(a) non-cash extraordinary losses, non-cash expenses incurred in connection with
the write down of goodwill (provided, that to the extent any non-cash item added
back to EBITDA in any period results in a cash payment in such period or a
subsequent period such cash payment shall result in a reduction of EBITDA in the
period when such payment is made), interest expense, income taxes, and
depreciation and amortization for such period; (b) any non-recurring costs and
expenses incurred in any fiscal period related to Permitted Acquisitions,
Permitted Investments, Permitted Indebtedness, or Restricted Junior Payments
permitted in accordance with this agreement, not to exceed $500,000 in any given
fiscal year; and (c) any non-recurring costs and expenses incurred any fiscal
period related to any amendment, waiver, consent, or modification to this or any
other Loan Document, in each case, determined on a consolidated basis in
accordance with GAAP.

“Eleventh Amendment Effective Date” means September 30, 2016.

“Eligible Accounts” means Eligible Billed Accounts, Eligible Unbilled Accounts
and Eligible Blender’s Credit Accounts.

“Eligible Billed Accounts” means those Accounts created by any Designated Loan
Party in the ordinary course of its business, that arise out of such Designated
Loan Party’s sale of goods or rendition of services, that comply with each of
the representations and warranties respecting Eligible Billed Accounts made in
the Loan Documents, and that are not excluded as ineligible by virtue of one or
more of the excluding criteria set forth below; provided, however, that such
criteria may be revised from time to time by Agent in Agent’s Permitted
Discretion to address the results of any audit performed by Agent from time to
time after the Closing Date. In determining the amount to be included, Eligible
Billed Accounts shall be calculated net of customer deposits and unapplied cash.
Eligible Billed Accounts shall not include the following:

(a) Accounts that the Account Debtor has failed to pay within 60 days of
original invoice date,

 

Schedule 1.1 – Page 9



--------------------------------------------------------------------------------

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is an Affiliate of a Loan
Party or an employee or agent of a Loan Party or any Affiliate of a Loan Party,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(e) Accounts that are not payable in Dollars,

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States or any state thereof or Canada
or any province thereof, or (iii) is the government of any foreign country or
sovereign state, or of any state, province, municipality, or other political
subdivision thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (y) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and is
directly drawable by Agent, or (z) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, reasonably satisfactory to
Agent,

(g) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Designated Loan Parties
have complied, to the reasonable satisfaction of Agent, with the Assignment of
Claims Act, 31 USC §3727), or (ii) any state of the United States,

(h) Accounts with respect to which the Account Debtor is a creditor of a
Designated Loan Party, has or has asserted a right of setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of setoff, or dispute,

(i) Accounts with respect to an Account Debtor (other than a Specified Account
Debtor) whose total obligations owing to Designated Loan Parties exceed 15%
(such percentage, as applied to a particular Account Debtor, being subject to
reduction by Agent in its Permitted Discretion if the creditworthiness of such
Account Debtor deteriorates) of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage, or
Accounts with respect to a Specified Account Debtor whose total obligations
owing to Designated Loan Parties exceed 35% (such percentage, as applied to a
particular Specified Account Debtor, being subject to reduction by Agent in its
Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Specified Account Debtor in excess of such percentage; provided,
however, that, in each case, the amount of Eligible Accounts that are excluded
because they exceed the foregoing percentage shall be determined by Agent based
on all of the otherwise Eligible Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit,

 

Schedule 1.1 – Page 10



--------------------------------------------------------------------------------

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Designated Loan Party has received notice of an imminent Insolvency Proceeding
or a material impairment of the financial condition of such Account Debtor,

(k) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,

(l) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(m) Accounts arising from the sale of Inventory by a Designated Loan Party
unless such Designated Loan Party has fully paid for such Inventory (and if such
Inventory was purchased by a Designated Loan Party from an Affiliate, such
purchase was pursuant to the Master Purchase and Sale Agreement consented to by
each secured creditor of such Affiliate with a Lien on Accounts and/or Inventory
of such Affiliate),

(n) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

(o) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity

(p) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by
Designated Loan Parties of the subject contract for goods or services, or

(q) Accounts owned by a target acquired in connection with a Permitted
Acquisition, until the completion of a field examination with respect to such
target, in each case, reasonably satisfactory to Agent (which field examination
may be conducted prior to the closing of such Permitted Acquisition).

“Eligible Blender’s Credit Accounts” means those Accounts created by any
Designated Loan Party in the ordinary course of its business owing by the
Department of Treasury in respect of the “biodiesel mixture credit” (provided in
section 6426 of the Internal Revenue Code of 1986, as amended, which allows a
credit against gasoline excise taxes imposed by section 4081 of the Internal
Revenue Code of 1986, as amended, together with any successor provisions thereto
that provide for similar credit or any substitute credit that provides
substantially equivalent economic benefit to a Borrower) to which a Borrower is
entitled at that time from its blending or production of biodiesel, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in Agent’s Permitted Discretion to address the results of any
audit performed by Agent from time to time after the Closing Date. Eligible
Blender’s Credit Accounts shall not include the following:

 

Schedule 1.1 – Page 11



--------------------------------------------------------------------------------

(a) Accounts with respect to which a Borrower has not filed Form 8849, together
with the appropriate documents, with Department of Treasury to substantiate its
claim for such credit,

(b) Accounts with respect to which Department of Treasury or Internal Revenue
Service has disputed or rejected the amount thereof,

(c) Accounts which Borrowers intend to apply as a credit against taxes as
opposed to receiving a payment for such Accounts, and

(d) Accounts that the Account Debtor has failed to pay within 60 days of
submission of the appropriate documents to Department of Treasury.

“Eligible In-Transit Inventory” means Eligible Inventory except to the extent
that such Inventory is not in a location set forth on Schedule E-1 to the
Disclosure Letter and is in transit and no Loan Party has actual and exclusive
possession thereof, but as to which,

(a) such Inventory currently is in transit (whether by vessel, air, or land)
from a location outside the United States directly to a location in the United
States set forth on Schedule E-1 to the Disclosure Letter,

(b) such Inventory has not been in transit to its final location in the United
States for more than 45 days (or such longer period of time as Agent may agree
to on a case by case basis),

(c) title to and risk of loss of such Inventory has passed to a Loan Party,

(d) such Inventory is insured against types of loss, damage, hazards, and risks,
and in amounts, satisfactory to Agent in its Permitted Discretion,

(e) unless Agent otherwise agrees, each Person in possession of such Inventory
while it is in-transit shall have executed and delivered a Collateral Access
Agreement with Agent and such Inventory shall be the subject of an original
negotiable or non-negotiable bill of lading governed by the laws of a state
within the United States (x) that is in the name of a Secured Loan Party or
Agent (and if non-negotiable listing Agent as consignee), (y) that was issued by
the Person who is in possession of the subject Inventory while such Inventory is
in transit (by vessel, air, or land, as applicable), and (z) if negotiable, is
located in the United States and in the possession of a carrier or a customs
broker in the continental United States that is party to a Collateral Access
Agreement,

(f) no default exists under any agreement in effect between the vendor of such
Inventory and such Loan Party that would permit such vendor under any applicable
law (including the UCC) to divert, reclaim, reroute or stop shipment of such
Inventory, and

“Eligible Inventory” means Inventory consisting of raw materials (including
feedstock and chemicals) or first quality finished goods held for sale in the
ordinary course of Secured Loan Parties’ business, that complies with each of
the representations and warranties respecting Eligible Inventory made in the
Loan Documents, and that is not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, however, that such

 

Schedule 1.1 – Page 12



--------------------------------------------------------------------------------

criteria may be revised from time to time by Agent in Agent’s Permitted
Discretion to address the results of any audit or appraisal performed by Agent
from time to time after the Closing Date. In determining the amount to be so
included, Inventory shall be valued at the lower of cost or market on a basis
consistent with Borrowers’ historical accounting practices. An item of Inventory
shall not be included in Eligible Inventory if:

(a) a Secured Loan Party does not have good, valid, and marketable title
thereto,

(b) a Secured Loan Party does not have actual and exclusive possession thereof
(either directly or through a bailee (including a processor) or agent of such
Loan Party),

(c) it is not located at one of the locations in the continental United States
set forth on Schedule E-1 to the Disclosure Letter (or in-transit from one such
location to another such location),

(d) it is in-transit to or from a location of a Secured Loan Party (other than
(i) in-transit from one location set forth on Schedule E-1 to the Disclosure
Letter to another location set forth on Schedule E-1 to the Disclosure Letter,
or (ii) in-transit to customers located in the United States or Canada on an
f.o.b. destination basis so long as (A) the aggregate book value of Eligible
Inventory in-transit does not exceed $10,000,000, (B) it is not in-transit for
more than 30 days (or in the case of shipments to Hawaii, 50 days), and (C) at
Agent’s request, Borrowers have provided Agent with the bills of lading and
documents of title with respect to such Inventory),

(e) it is located on real property leased by a Secured Loan Party or in a
contract warehouse or in the possession of a processor or other Person under a
processing or tolling arrangement, in each case, unless (A) the Agent has
imposed a reserve pursuant to Section 2.1(c) with respect to such location or it
is subject to a Collateral Access Agreement executed by the lessor,
warehouseman, processor or such other Person, as the case may be, (B) it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises, and (C) in the case of Inventory in the possession of a
processor or other Person under a processing or tolling arrangement, (x) such
processing or tolling arrangement is acceptable to Agent, (y) a UCC-1 financing
statement has been filed by the applicable Secured Loan Party against such
processor or Person identifying the Inventory delivered to such processor or
Person, and the products produced therefrom, as the property of such Secured
Loan Party, and (z) each secured creditor of such processor or Person with a
Lien on the Accounts and/or Inventory of such processor or Person acknowledges
Agent’s first priority Lien on such Inventory and products produced therefrom,
and proceeds thereof.

(f) it is the subject of a bill of lading or other document of title (except for
the Eligible Inventory in-transit as provided in clause (d) of this definition),

(g) it is not subject to a valid and perfected first priority Agent’s Lien,

(h) it consists of goods returned or rejected by a Loan Party’s customers,

 

Schedule 1.1 – Page 13



--------------------------------------------------------------------------------

(i) it consists of goods that are obsolete or slow moving, restrictive or custom
items, work-in-process (other than feedstock and chemicals) or goods that
constitute spare parts, packaging and shipping materials, supplies used or
consumed in a Secured Loan Party’s business, bill and hold goods, defective
goods, “seconds,” or Inventory acquired on consignment,

(j) it is subject to third party trademark, licensing or other proprietary
rights, unless Agent is satisfied that such Inventory can be freely sold by
Agent on and after the occurrence of an Event of a Default despite such third
party rights

(k) it is Inventory of Parent, or

(l) it was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to Agent (which appraisal and field examination
may be conducted prior to the closing of such Permitted Acquisition).

“Eligible Unbilled Accounts” means Accounts of a Designated Loan Party arising
from the shipment of goods to the applicable Account Debtor that qualify as
Eligible Billed Accounts except that such Accounts have not yet been billed to
the applicable Account Debtor; provided that an Account shall cease to be an
Eligible Unbilled Account upon the earlier of (i) the date such Account is
billed to the applicable Account Debtor and (ii) 5 Business Days after the goods
giving rise to such Account have been shipped to the applicable Account Debtor.
In determining the amount to be included, Eligible Unbilled Accounts shall be
calculated net of customer deposits and unapplied cash.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Secured Loan Party or any of its predecessors in interest,
(b) from adjoining properties or businesses, or (c) from or onto any facilities
which received Hazardous Materials generated by any Secured Loan Party or any of
its predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party, relating to the environment, the effect of the environment on
employee health, or Hazardous Materials, in each case as amended from time to
time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

Schedule 1.1 – Page 14



--------------------------------------------------------------------------------

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party
under IRC Section 414(b), (b) any trade or business subject to ERISA whose
employees are treated as employed by the same employer as the employees of any
Loan Party under IRC Section 414(c), (c) solely for purposes of Section 302 of
ERISA and Section 412 of the IRC, any organization subject to ERISA that is a
member of an affiliated service group of which any Loan Party is a member under
IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any Loan Party and whose employees are aggregated with the
employees of any Loan Party under IRC Section 414(o).

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Excess” has the meaning specified therefor in Section 2.15(b)(iv) of the
Agreement.

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Designated Loan Party aged in excess of historical levels with respect thereto
and all book overdrafts of Designated Loan Party in excess of historical
practices with respect thereto, in each case as determined by Agent in its
Permitted Discretion.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Taxes” means (i) any Tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or Taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office is located in each
case as a result of a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the Tax (other
than any such connection arising solely from such Lender or such Participant
having executed, delivered or performed its obligations or received payment
under, or enforced its rights or remedies under the Agreement or any other Loan
Document); (ii) Taxes that would not have been imposed but for a Lender’s or a
Participant’s failure to comply with the requirements of Section 16(c) or (d) of
the Agreement; (iii) any United States federal withholding Taxes that would be
imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except that

 

Schedule 1.1 – Page 15



--------------------------------------------------------------------------------

Excluded Taxes shall not include (A) any amount that such Foreign Lender (or its
assignor, if any) was previously entitled to receive pursuant to Section 16(a)
of the Agreement, if any, with respect to such withholding Tax at the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office), and (B) additional United States federal withholding Taxes that may be
imposed after the time such Foreign Lender becomes a party to the Agreement (or
designates a new lending office), as a result of a change in law, rule,
regulation, order or other decision with respect to any of the foregoing by any
Governmental Authority; or (iv) any United States federal Taxes imposed under
FATCA.

“Existing Credit Facility” means the Revolving Credit Agreement dated as of
April 8, 2010 among Borrowers, Parent, the lenders referred to therein, and
WestLB AG, New York Branch, as Administrative Agent, Collateral Agent and Joint
Lead Arrangers and Sole Book Runner.

“Existing Letter of Credit” means that certain Letter of Credit No. NZS668255
dated October 1, 2010 issued by Underlying Issuer to The Hanover Insurance
Company, Massachusetts Bay Insurance Company and Citizens Insurance Company of
America.

“Extraordinary Receipts” means any payments received by any Designated Loan
Party not in the ordinary course of business (and not consisting of proceeds
described in Section 2.4(e)(ii) of the Agreement) consisting of (a) proceeds of
judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action, (b) indemnity payments (other than to the
extent such indemnity payments are (i) immediately payable to a Person that is
not an Affiliate of such Designated Loan Party, or (ii) received by such
Designated Loan Party as reimbursement for any payment previously made to such
Person), and (c) any purchase price adjustment (other than a working capital
adjustment) received in connection with any purchase agreement.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the 11th
Amendment to the Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the IRC, and any
intergovernmental agreement entered into by the United States in connection with
Sections 1471 and 1474 of the IRC.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.

 

Schedule 1.1 – Page 16



--------------------------------------------------------------------------------

“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrowers determined on a combined basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period, (c) all federal, state, and
local income taxes paid in cash during such period not included in Permitted Tax
Distribution, and (d) all Restricted Junior Payments paid (whether in cash or
other property, other than common Stock) during such period (including, for the
avoidance of doubt, any Permitted Tax Distribution and Permitted Discretionary
Distributions).

“Fixed Charge Coverage Ratio” means, with respect to Borrowers for any period,
the ratio of (i) EBITDA for such period minus Capital Expenditures of Borrowers
made (to the extent not already incurred in a prior period) or incurred during
such period, to (ii) Fixed Charges for such period.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

“Funding Date” means the date on which a Borrowing occurs.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Guarantors” means (a) Parent and (b) each other Person that becomes a guarantor
after the Closing Date pursuant to Section 5.11 of the Agreement, and
“Guarantor” means any one of them.

“Guaranty” means a guaranty of all or any part of the Obligations, in form and
substance reasonably satisfactory to Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

Schedule 1.1 – Page 17



--------------------------------------------------------------------------------

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of a Designated Loan Party arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Bank Product
Providers.

“Hedge Provider” means Wells Fargo or any of its Affiliates.

“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Increase” has the meaning specified therefor in Section 2.15(a) of the
Agreement.

“Increase Date” has the meaning specified therefor in Section 2.15(b)(iv) of the
Agreement.

“Increase Joinder” has the meaning specified therefor in Section 2.15(b)(i) of
the Agreement.

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices), (f) all obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Prohibited Preferred
Stock of such Person, and (h) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
described in clause (d) above shall be the lower of the amount of the obligation
and the fair market value of the assets of such Person securing such obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

 

Schedule 1.1 – Page 18



--------------------------------------------------------------------------------

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
each Loan Party and Agent, the form and substance of which is reasonably
satisfactory to Agent.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrowers for such period, determined on a consolidated basis in accordance
with GAAP.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Issuing Lender” means WFCF or any other Lender that, at the request of any
Borrower and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing Letters of
Credit or Reimbursement Undertakings pursuant to Section 2.11 of the Agreement
and the Issuing Lender shall be a Lender.

“Lender” has the meaning set forth in the preamble to the Agreement, shall
include the Issuing Lender and the Swing Lender, and shall also include any
other Person made a party to the Agreement pursuant to the provisions of
Section 13.1 of the Agreement and “Lenders” means each of the Lenders or any one
or more of them.

“Lender Group” means each of the Lenders (including the Issuing Lender and the
Swing Lender) and Agent, or any one or more of them.

 

Schedule 1.1 – Page 19



--------------------------------------------------------------------------------

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by any Loan Party under any of the Loan
Documents that are paid, advanced, or incurred by the Lender Group,
(b) out-of-pocket fees or charges paid or incurred by Agent in connection with
the Lender Group’s transactions with any Loan Party under any of the Loan
Documents, including, fees or charges for photocopying, notarization, couriers
and messengers, telecommunication, public record searches (including tax lien,
litigation, and UCC searches and including searches with the patent and
trademark office, the copyright office, or the department of motor vehicles),
filing, recording, publication, appraisal (including periodic collateral
appraisals or business valuations to the extent of the fees and charges (and up
to the amount of any limitation) contained in the Agreement or the Fee Letter),
real estate surveys, real estate title policies and endorsements, and
environmental audits, (c) Agent’s customary fees and charges (as adjusted from
time to time) with respect to the disbursement of funds (or the receipt of
funds) to or for the account of Borrowers (whether by wire transfer or
otherwise), together with any out-of-pocket costs and expenses incurred in
connection therewith, (d) out-of-pocket charges paid or incurred by Agent
resulting from the dishonor of checks payable by or to any Loan Party,
(e) reasonable out-of-pocket costs and expenses paid or incurred by the Lender
Group to correct any default or enforce any provision of the Loan Documents, or
during the continuance of an Event of Default, in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f) reasonable out-of-pocket
audit fees and expenses (including travel, meals, and lodging) of Agent related
to any inspections or audits to the extent of the fees and charges (and up to
the amount of any limitation) contained in the Agreement or the Fee Letter,
(g) reasonable out-of-pocket costs and expenses of third party claims or any
other suit paid or incurred by the Lender Group in enforcing or defending the
Loan Documents or in connection with the transactions contemplated by the Loan
Documents, (h) Agent’s reasonable costs and expenses (including reasonable
attorneys’ fees) incurred in advising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), syndicating, or amending
the Loan Documents, (i) Agent’s and each Lender’s reasonable costs and expenses
(including reasonable attorneys’, accountants, consultants, and other advisors
fees and expenses) incurred in terminating, enforcing (including attorneys’,
accountants, consultants, and other advisors fees and expenses incurred in
connection with a “workout,” a “restructuring,” or an Insolvency Proceeding
concerning any Loan Party or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any Remedial Action concerning the Collateral, and
(j) usage charges, charges, fees, costs and expenses for amendments, renewals,
extensions, transfers, or drawings from time to time imposed by the Underlying
Issuer or incurred by the Issuing Lender in respect of Letters of Credit and
out-of-pocket charges, fees, costs and expenses paid or incurred by the
Underlying Issuer or Issuing Lender in connection with the issuance, amendment,
renewal, extension, or transfer of, or drawing under, any Letter of Credit or
any demand for payment thereunder.

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys’, and
agents.

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Lender or a letter of credit (as that term is defined in
the Code) issued by Underlying Issuer, as the context requires.

 

Schedule 1.1 – Page 20



--------------------------------------------------------------------------------

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of those Lenders with a
Revolver Commitment in an amount equal to 105% of the then existing Letter of
Credit Usage, (b) delivering to Agent documentation executed by all
beneficiaries under the Letters of Credit, in form and substance reasonably
satisfactory to Agent and the Issuing Lender, terminating all of such
beneficiaries’ rights under the Letters of Credit, or (c) providing Agent with a
standby letter of credit, in form and substance reasonably satisfactory to
Agent, from a commercial bank acceptable to Agent (in its sole discretion) in an
amount equal to 105% of the then existing Letter of Credit Usage (it being
understood that the Letter of Credit fee and all usage charges set forth in the
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fees that accrue must be an amount that can be drawn under any
such standby letter of credit).

“Letter of Credit Disbursement” means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“LMIR Rate” or “LIBOR Market Index Rate” means, for any date, the rate for one
month Dollar deposits as reported on Reuters Screen LIBOR01 Page (or any
successor page) as of 11:00 a.m., London time, on such day, or if such day is
not a Business Day, then the immediately preceding Business Day (or if not so
reported, then as reasonably determined by the Administrative Agent from another
recognized source or interbank quotation). If such rate is below zero, the LMIR
Rate shall be deemed to be zero.

“LMIR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LMIR Rate.

“LMIR Rate Margin” means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a LMIR Rate Loan), the
applicable margin set forth in the following table that corresponds to the
Quarterly Average Excess Availability Amount; provided, however, that for the
period from the Eleventh Amendment Effective Date through September 30, 2016,
the LMIR Rate Margin shall be at the margin in the row styled “Level II”:

 

Level

  

Quarterly Average Excess Availability Amount

   LMIR Rate Margin
for Advances I    Greater than 25% of the Maximum Revolver Amount   
1.75 percentage points II    Greater than 10% of the Maximum Revolver Amount but
less than or equal to 25% of the Maximum Revolver Amount    2.00 percentage
points III    Less than or equal to 10% of the Maximum Revolver Amount    2.25
percentage points

 

Schedule 1.1 – Page 21



--------------------------------------------------------------------------------

The LMIR Rate Margin shall be based upon the most recent Quarterly Average
Excess Availability Amount, which will be calculated as of the end of each
calendar quarter. If Borrowers fail to provide the information necessary to
calculate the Quarterly Average Excess Availability Amount, the LMIR Rate Margin
shall be set at the margin in the row styled “Level III” until the date on which
such information is delivered (on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default occasioned by the
failure to timely deliver such information, the LMIR Rate Margin shall be set at
the margin based upon the calculations disclosed by such information).

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

“Loan Documents” means the Agreement, any Borrowing Base Certificate, the
Control Agreements, the Disclosure Letter, the Fee Letter, the Guaranty, the
Intercompany Subordination Agreement, the Letters of Credit, the Plant Loan
Party Security Agreement, the Security Agreement, the Stock Pledge Agreement,
any note or notes executed by any Borrower in connection with the Agreement and
payable to any member of the Lender Group, any letter of credit application or
letter of credit agreement entered into by any Borrower in connection with the
Agreement, and any other instrument or agreement entered into, now or in the
future, by any Loan Party and any member of the Lender Group in connection with
the Agreement.

“Loan Party” means any Borrower, any Guarantor or any Plant Loan Party.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Master Purchase and Sale Agreement” means an agreement, in form and substance
satisfactory to Agent, between REG Marketing and each Plant Loan Party or other
Person that is an Affiliate of a Loan Party that sells Inventory to REG
Marketing, acknowledged and agreed to by each secured lender of such Plant Loan
Party or other Person that has a Lien on the Accounts or Inventory of such Plant
Loan Party or other Person.

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Loan Parties, taken as a whole, (b) a material impairment of
Loan Parties’ ability to perform their obligations under the Loan Documents to
which they are parties or of the Lender Group’s ability to enforce the
Obligations or realize upon the Collateral, or (c) a material impairment of the
enforceability or priority of Agent’s Liens with respect to the Collateral as a
result of an action or failure to act on the part of any Loan Party.

 

Schedule 1.1 – Page 22



--------------------------------------------------------------------------------

“Material Contract” means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$1,000,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary and other than contracts that by
their terms may be terminated by such Person or Subsidiary in the ordinary
course of its business upon less than 60 days’ notice without penalty or
premium), and (ii) all other contracts or agreements, the loss of which could
reasonably be expected to result in a Material Adverse Change.

“Maturity Date” has the meaning specified therefor in Section 3.3 of the
Agreement.

“Maximum Revolver Amount” means $150,000,000, as decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement or as increased by the amount of any Increase made in accordance
with Section 2.15.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Net Cash Proceeds” means:

(a) with respect to any sale or disposition by a Loan Party of assets, the
amount of cash proceeds received (directly or indirectly) from time to time
(whether as initial consideration or through the payment of deferred
consideration) by or on behalf of such Loan Party, in connection therewith after
deducting therefrom only (i) the amount of any Indebtedness secured by any
Permitted Lien on any asset (other than (A) Indebtedness owing to Agent or any
Lender under the Agreement or the other Loan Documents and (B) Indebtedness
assumed by the purchaser of such asset) which is required to be, and is, repaid
in connection with such sale or disposition, (ii) reasonable fees, commissions,
and expenses related thereto and required to be paid by such Loan Party in
connection with such sale or disposition and (iii) taxes paid or payable to any
taxing authorities by such Loan Party in connection with such sale or
disposition, in each case to the extent, but only to the extent, that the
amounts so deducted are, at the time of receipt of such cash, actually paid or
payable to a Person that is not an Affiliate of any Loan Party, and are properly
attributable to such transaction; and

(b) with respect to the issuance or incurrence of any Indebtedness by a Loan
Party, or the issuance by a Loan Party of any shares of its Stock, the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Loan Party in connection with such
issuance or incurrence, after deducting therefrom only (i) reasonable fees,
commissions, and expenses related thereto and required to be paid by such Loan
Party in connection with such issuance or incurrence, (ii) taxes paid or payable
to any taxing authorities by such Loan Party in connection with such issuance or
incurrence, in each case to the extent, but only to the extent, that the amounts
so deducted are, at the time of receipt of such cash, actually paid or payable
to a Person that is not an Affiliate of any Loan Party, and are properly
attributable to such transaction.

 

Schedule 1.1 – Page 23



--------------------------------------------------------------------------------

“Net Liquidation Percentage” means the percentage of the book value of Secured
Loan Parties’ Inventory that is estimated to be recoverable in an orderly
liquidation of such Inventory net of all associated costs and expenses of such
liquidation, such percentage to be as determined from time to time by an
appraisal company selected by Agent. At Agent’s option, Net Liquidation
Percentage may be calculated separately for different categories of Inventory.

“Obligations” means (a) all loans (including the Advances (inclusive of
Protective Advances and Swing Loans)), debts, principal, interest (including any
interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Reimbursement Undertakings or with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, and all covenants and duties of any other kind and
description owing by any Loan Party pursuant to or evidenced by the Agreement or
any of the other Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that any Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, (b) all debts, liabilities, or obligations (including
reimbursement obligations, irrespective of whether contingent) owing by any
Borrower or any other Loan Party to an Underlying Issuer now or hereafter
arising from or in respect of Underlying Letters of Credit, and (c) all Bank
Product Obligations. Any reference in the Agreement or in the Loan Documents to
the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Other Taxes” has the meaning specified therefor in Section 16(b) of the
Agreement.

“Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.

“Parent” means Renewable Energy Group, Inc., a Delaware corporation.

 

Schedule 1.1 – Page 24



--------------------------------------------------------------------------------

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.

“Payoff Date” means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated.

“Permitted Acquisition” means any Acquisition so long as:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,

(b) no Indebtedness will be incurred, assumed, or would exist with respect to
any Borrower or their Subsidiaries as a result of such Acquisition, other than
Permitted Indebtedness and no Liens will be incurred, assumed, or would exist
with respect to the assets of any Borrower or their Subsidiaries as a result of
such Acquisition other than Permitted Liens,

(c) Borrowers have provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Borrowers and Agent)
created by adding the historical combined financial statements of Borrowers
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, Borrowers and their Subsidiaries (i) would
have been in compliance with the financial covenants in Section 7 of this
Agreement (assuming a Covenant Testing Period is in effect) for the fiscal month
ended immediately prior to the proposed date of consummation of such proposed
Acquisition, and (ii) are projected to be in compliance with the financial
covenants in Section 7 of this Agreement (assuming a Covenant Testing Period is
in effect) for each of the 12 fiscal months in the period ended one year after
the proposed date of consummation of such proposed Acquisition,

(d) Borrowers have provided Agent with its due diligence package relative to the
proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person or assets to be acquired, all
prepared on a basis consistent with such Person’s (or assets’) historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions for the 1 year period following the date of
the proposed Acquisition, on a month by month basis), in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Agent,

 

Schedule 1.1 – Page 25



--------------------------------------------------------------------------------

(e) If the purchase consideration payable in respect of any single Acquisition
or series of related Acquisitions is less than or equal to $10,000,000,
Borrowers shall have Excess Availability in an amount equal to or greater than
15% of Maximum Revolver Amount before and immediately after giving effect to the
consummation of the proposed Acquisition, and if the purchase consideration
payable in respect of any single Acquisition or series of related Acquisitions
is greater than $10,000,000, Borrowers shall have Excess Availability in an
amount equal to or greater than 15% of Maximum Revolver Amount before and
immediately after giving effect to the consummation of the proposed Acquisition
and a pro forma Fixed Charge Coverage Ratio of 1.00 to 1.00 calculated after
giving effect to the Acquisition as of the most recently calculated fiscal month
for which Agent has received financial statements pursuant to Schedule 5.1,

(f) the assets being acquired or the Person whose Equity Interests are being
acquired did not have negative EBITDA during the 12 consecutive month period
most recently concluded prior to the date of the proposed Acquisition,

(g) Borrowers have provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Agent,

(h) the assets being acquired (other than a de minimis amount of assets in
relation to Borrowers’ and their Subsidiaries’ total assets), or the Person
whose Equity Interests are being acquired, are useful in or engaged in, as
applicable, the business of Borrowers and their Subsidiaries or a business
reasonably related thereto,

(i) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States,

(j) the subject assets or Equity Interests, as applicable, are being acquired
directly by any Borrower or one of their Subsidiaries that is a Loan Party, and,
in connection therewith, the applicable Loan Party shall have complied with
Section 5.11 or 5.12 of the Agreement, as applicable, of the Agreement and, in
the case of an acquisition of Equity Interests, the applicable Loan Party shall
have demonstrated to Agent that the new Loan Parties have received consideration
sufficient to make the joinder documents binding and enforceable against such
new Loan Parties, and

(k) Agent shall have received prior to the proposed Acquisition, a certificate
signed by an officer of Administrative Borrower certifying compliance with the
foregoing conditions.

“Permitted Discretion” means a determination made in the exercise of reasonable
business judgment.

 

Schedule 1.1 – Page 26



--------------------------------------------------------------------------------

“Permitted Dispositions” means:

(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete in the ordinary course of business,

(b) sales of Inventory to buyers in the ordinary course of business (provided,
that sales of Inventory by a Plant Loan Party shall only be to REG Marketing),

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents (including
for Capital Expenditures permitted under this Agreement),

(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(e) the granting of Permitted Liens,

(f) the sale or discount, in each case without recourse, of Accounts arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof,

(g) any involuntary loss, damage or destruction of property,

(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(i) the leasing or subleasing of assets of any Loan Party in the ordinary course
of business,

(j) the sale or issuance of Stock (other than Prohibited Preferred Stock) of any
Loan Party,

(k) the lapse of registered patents, trademarks and other intellectual property
of any Loan Party to the extent not economically desirable in the conduct of
their business and so long as such lapse is not materially adverse to the
interests of the Lenders,

(l) the making of a Restricted Junior Payment that is expressly permitted to be
made pursuant to the Agreement,

(m) the making of a Permitted Investment, and

(n) dispositions of assets of any Plant Loan Party other than dispositions of
Inventory (except as permitted under clause (b) above),

(o) dispositions by a Designated Loan Party of fixed assets not otherwise
permitted in clauses (a) through (n) above so long as no Event of Default exists
and such disposition made at fair market value and the aggregate fair market
value of all assets disposed of by Designated Loan Parties in all such
dispositions since the Eleventh Amendment Effective Date (including the proposed
disposition) would not exceed $2,000,000, and

 

Schedule 1.1 – Page 27



--------------------------------------------------------------------------------

(p) dispositions of Inventory with a book value not in excess of $8,000,000 by a
Borrower to REG Raltson, LLC once each fiscal year at or near the end thereof,
so long as no Event of Default then exists, and after giving effect to such
disposition, Excess Availability is at least 15% of the Maximum Revolver Amount.

“Permitted Indebtedness” means:

(a) Indebtedness evidenced by the Agreement or the other Loan Documents, as well
as Indebtedness owed to Underlying Issuers with respect to Underlying Letters of
Credit,

(b) Indebtedness set forth on Schedule 4.19 to the Disclosure Letter and any
Refinancing Indebtedness in respect of such Indebtedness,

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d) endorsement of instruments or other payment items for deposit,

(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of any Designated Loan
Party, to the extent that the Person that is obligated under such guaranty could
have incurred such underlying Indebtedness,

(f) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, and appeal bonds,

(g) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to any Loan Party, so long as the amount of such Indebtedness is
not in excess of the amount of the unpaid cost of, and shall be incurred only to
defer the cost of, such insurance for the year in which such Indebtedness is
incurred and such Indebtedness is outstanding only during such year,

(h) the incurrence by any Secured Loan Party of Indebtedness under Hedge
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with any Secured Loan
Party’s operations and not for speculative purposes,

(i) Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”), or Cash Management Services, in each case,
incurred in the ordinary course of business,

(j) unsecured Indebtedness of any Designated Loan Party owing to former
employees, officers, or directors (or any spouses, ex-spouses, or estates of any
of the foregoing) incurred in connection with the repurchase by such Designated
Loan Party of the Stock of such Designated Loan Party that has been issued to
such Persons, so long as (i) no Default or Event of

 

Schedule 1.1 – Page 28



--------------------------------------------------------------------------------

Default has occurred and is continuing or would result from the incurrence of
such Indebtedness, (ii) the aggregate amount of all such Indebtedness
outstanding of Designated Loan Parties at any one time does not exceed $250,000,
and (iii) such Indebtedness is subordinated to the Obligations on terms and
conditions reasonably acceptable to Agent,

(k) Indebtedness composing Permitted Investments,

(l) Indebtedness of any Plant Loan Party,

(m) unsecured Indebtedness of any Designated Loan Party so long as the aggregate
amount thereof for all Designated Loan Parties does not exceed $2,000,000,

(n) Acquired Indebtedness,

(o) unsecured Indebtedness of any Borrower owing to sellers of assets or Equity
Interests (including earnouts) that is incurred on the date of the consummation
of a Permitted Acquisition solely for the purpose of consummating such Permitted
Acquisition so long as (i) no Event of Default has occurred and is continuing or
would result therefrom, (ii) the aggregate principal amount for all such
Indebtedness does not exceed $1,000,000 at any time outstanding, (iii) the terms
and conditions (including economic terms and the absence of covenants) are
satisfactory to Agent, (iv) no payments may be made with respect to such
Indebtedness unless, after giving effect to the proposed payments, the sum of
Excess Availability and Qualified Cash is greater than or equal to 20% of the
Maximum Revolver Amount, and (vii) such Indebtedness is subordinated in right of
payment to the Obligations on terms and conditions reasonably satisfactory to
Agent, and

(p) contingent liabilities in respect of any indemnification obligation or
adjustment of purchase price of any Loan Party incurred in connection with the
consummation of one or more Permitted Acquisitions.

“Permitted Intercompany Advances” means loans made by (a) Designated Loan Party
to another Designated Loan Party, (b) a non-Loan Party to another non-Loan
Party, (c) a non-Loan Party to a Loan Party, so long as the parties thereto are
party to the Intercompany Subordination Agreement, (d) Parent to a Borrower, so
long as the parties thereto are party to the Intercompany Subordination
Agreement, (e) a Designated Loan Party to a non-Loan Party or Plant Loan Party
(other than as provided in clause (f) below) so long as (i) the amount of such
loans does not exceed $20,000,000 outstanding at any one time, (ii) no Event of
Default has occurred and is continuing or would result therefrom, and
(iii) Borrowers have Excess Availability greater than 15% of the Maximum
Revolver Amount immediately after giving effect to each such loan, and (f) by
REG Marketing to a Plant Loan Party in respect of purchases of Inventory by a
Plant Loan Party from REG Marketing on credit in the ordinary course of business
consistent with past practices, so long as such Plant Loan Party pays for such
purchases within 60 days of sale).

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

 

Schedule 1.1 – Page 29



--------------------------------------------------------------------------------

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c) advances made in connection with purchases of goods or services in the
ordinary course of business,

(d) Investments received in settlement of amounts due to any Loan Party effected
in the ordinary course of business or owing to any Loan Party as a result of
Insolvency Proceedings involving an Account Debtor or upon the foreclosure or
enforcement of any Lien in favor of a Loan Party,

(e) Investments owned by any Designated Loan Party on the Closing Date and set
forth on Schedule P-1 to the Disclosure Letter,

(f) guaranties permitted under the definition of Permitted Indebtedness,

(g) Permitted Intercompany Advances,

(h) Stock or other securities acquired in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to a Loan Party (in
bankruptcy of customers or suppliers or otherwise outside the ordinary course of
business) or as security for any such Indebtedness or claims,

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j) non-cash loans to employees, officers, and directors of any Loan Party for
the purpose of purchasing Stock in such Loan Party so long as the proceeds of
such loans are used in their entirety to purchase such stock in such Loan Party,

(k) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness, and

(l) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments by Designated Loan Parties in an
aggregate amount not to exceed $500,000 during the term of the Agreement,

(m) Investments resulting from purchases of products by Borrowers from Persons
in the ordinary course of business on the basis that any profit or loss
resulting from the sales of such products to third parties will be borne by such
Persons so long as Borrowers have fully paid for such products prior to
subsequent sale (it being understood that Borrowers receive a commission or fee
in relation to such purchases and sales), and

(n) Permitted Acquisitions,

(o) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition, and

 

Schedule 1.1 – Page 30



--------------------------------------------------------------------------------

(p) So long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$2,000,000 during the term of the Agreement.

“Permitted Liens” means:

(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,

(d) Liens set forth on Schedule P-2 to the Disclosure Letter; provided, however,
that to qualify as a Permitted Lien, any such Lien described on Schedule P-2 to
the Disclosure Letter shall only secure the Indebtedness that it secures on the
Closing Date and any Refinancing Indebtedness in respect thereof,

(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements,

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof,

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,

(h) Liens on amounts deposited to secure a Loan Party’s obligations in
connection with worker’s compensation or other unemployment insurance,

(i) Liens on amounts deposited to secure a Loan Party’s obligations in
connection with the making or entering into of bids, tenders, or leases in the
ordinary course of business and not in connection with the borrowing of money,

(j) Liens on amounts deposited to secure a Loan Party’s reimbursement
obligations with respect to surety or appeal bonds obtained in the ordinary
course of business,

(k) with respect to any Real Property owned in fee interest, easements, rights
of way, and zoning restrictions that do not materially interfere with or impair
the use or operation thereof,

 

Schedule 1.1 – Page 31



--------------------------------------------------------------------------------

(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

(n) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business,

(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(q) Liens on the assets of any Plant Loan Party other than Liens on Inventory or
proceeds thereof (including Accounts) of any Plant Loan Party,

(r) Liens on cash collateral in an aggregate amount not to exceed $8,000,000, to
secure Permitted Indebtedness under clause (h) of the definition thereof,

(i) Liens solely on any cash earnest money deposits made by any Borrower or any
of their Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,

(s) Liens assumed by any Borrower or their Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness to the extent such Liens
are on the Equipment or Real Property acquired with such Acquired Indebtedness
and proceeds thereof, and

(t) Other non-consensual Liens which do not secure Indebtedness for borrowed
money or letters of credit as to which the aggregate amount secured thereby does
not exceed $500,000.

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Parent (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.

“Permitted Protest” means the right of any Loan Party to protest any Lien (other
than any Lien that secures the Obligations), taxes (other than payroll taxes or
taxes that are the subject of a United States federal tax lien), or rental
payment, provided that (a) a reserve with respect to such obligation is
established on such Loan Party’s books and records in such amount as is required
under GAAP, and (b) any such protest is instituted promptly and prosecuted
diligently by such Loan Party in good faith.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness of Designated Loan Parties incurred after the
Closing Date in an aggregate principal amount outstanding at any one time not in
excess of $1,000,000.

 

Schedule 1.1 – Page 32



--------------------------------------------------------------------------------

“Permitted Tax Distributions” means with respect to each taxable year,
distributions by Borrowers to their members in an amount equal to the aggregate
federal and state income taxes that are imposed on members for such taxable year
under applicable law, based upon the Borrowers’ proportionate contribution to
taxable income reported on federal and state income tax returns filed by
Borrowers and its affiliated entities based on the highest applicable aggregate
marginal federal and state income tax rates (assuming for which purposes state
and local taxes are fully deductible for federal income tax purposes), as a
result of the items of income, loss, deductions and credits of Borrowers which
must be taken into account by such members under applicable provisions of the
IRC. For purposes of calculating Permitted Tax Distributions for any calendar
year, net losses or unauthorized credits from prior years ending on or after
December 31, 2012 shall be taken into account to the extent they serve to reduce
the taxable income of the holders of membership interests. Notwithstanding the
foregoing, (i) net losses or unauthorized credits shall not be included in the
calculation of the aggregate state taxes payable where the applicable state law
excludes such losses or credits from such calculation and (ii) no Borrower shall
be permitted to distribute any amount in excess of such Borrower’s share of
federal and state taxes as determined pursuant to that certain tax sharing
arrangement dated as of January 1, 2012 and as existing as of December 19, 2012.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Plant Loan Party” means REG Houston, LLC, so long as REG Houston, LLC has not
been released as a Plant Loan Party pursuant to Section 17.15 and REG Albert
Lea, LLC, so long as REG Albert Lea, LLC has not been released as a Plant Loan
Party pursuant to Section 17.15 and any other Person added as a Plant Loan Party
pursuant to Section 17.15 so long as any such Person has not been released as a
Plant Loan Party pursuant to Section 17.15.

“Plant Loan Party Security Agreement” means a security agreement, dated as of
even date with the Agreement, in form and substance reasonably satisfactory to
Agent, executed and delivered by Plant Loan Parties to Agent.

“Pre-Increase Revolver Lenders” has the meaning specified therefor in
Section 2.15(d) of the Agreement.

“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1

 

Schedule 1.1 – Page 33



--------------------------------------------------------------------------------

year after the Maturity Date, or, on or before the date that is less than 1 year
after the Maturity Date, is redeemable at the option of the holder thereof for
cash or assets or securities (other than distributions in kind of shares of
Preferred Stock of the same class and series or of shares of common stock).

“Projections” means Borrowers’ forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrowers’ historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make Advances and right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by
(z) the aggregate Revolver Commitments of all Lenders, and (ii) from and after
the time that the Revolver Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s Advances by (z) the outstanding principal amount of all Advances,

(b) with respect to a Lender’s obligation to participate in Letters of Credit
and Reimbursement Undertakings, to reimburse the Issuing Lender, and right to
receive payments of fees with respect thereto, (i) prior to the Revolver
Commitments being terminated or reduced to zero, the percentage obtained by
dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate Revolver
Commitments of all Lenders, and (ii) from and after the time that the Revolver
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the outstanding principal amount of such Lender’s Advances by
(z) the outstanding principal amount of all Advances; provided, however, that if
all of the Advances have been repaid in full and Letters of Credit remain
outstanding, Pro Rata Share under this clause shall be determined based upon
subclause (i) of this clause as if the Revolver Commitments had not been
terminated or reduced to zero and based upon the Revolver Commitments as they
existed immediately prior to their termination or reduction to zero.

(c) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7 of the Agreement),
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by
(z) the aggregate amount of Revolver Commitments of all Lenders, and (ii) from
and after the time that the Revolver Commitments have been terminated or reduced
to zero, the percentage obtained by dividing (y) the outstanding principal
amount of such Lender’s Advances, by (z) the outstanding principal amount of all
Advances; provided, however, that if all of the Advances have been repaid in
full and Letters of Credit remain outstanding, Pro Rata Share under this clause
shall be determined based upon subclause (i) of this clause as if the Revolver
Commitments had not been terminated or reduced to zero and based upon the
Revolver Commitments as they existed immediately prior to their termination or
reduction to zero.

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

 

Schedule 1.1 – Page 34



--------------------------------------------------------------------------------

“Post-Increase Revolver Lenders” has the meaning specified therefor in
Section 2.15(d) of the Agreement.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
90 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrowers that is in Deposit Accounts
or in Securities Accounts, or any combination thereof, and which such Deposit
Account or Securities Account is the subject of a Control Agreement and is
maintained by a branch office of the bank or securities intermediary located
within the United States.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Designated Loan Parties and the improvements thereto.

“Real Property Collateral” means the Real Property identified on Schedule R-1 to
the Disclosure Letter and any Real Property hereafter acquired by Designated
Loan Parties.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

“Register” has the meaning set forth in Section 13.1(h) of the Agreement.

 

Schedule 1.1 – Page 35



--------------------------------------------------------------------------------

“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.

“Reimbursement Undertaking” has the meaning specified therefor in
Section 2.11(a) of the Agreement.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) exceed 50%;
provided, however, that at any time there are 2 or more Lenders, “Required
Lenders” must include at least 2 Lenders (who are not Affiliates of one
another).

“Restricted Junior Payment” means to (a) declare or pay any dividend or make any
other payment or distribution on account of Stock issued by a Secured Loan Party
(including any payment in connection with any merger or consolidation involving
a Secured Loan Party) or to the direct or indirect holders of Stock issued by a
Borrower in their capacity as such (other than dividends or distributions
payable in Stock (other than Prohibited Preferred Stock) issued by a Secured
Loan Party, or (b) purchase, redeem, or otherwise acquire or retire for value
(including in connection with any merger or consolidation involving a Secured
Loan Party) any Stock issued by a Secured Loan Party. For avoidance of doubt,
Restricted Junior Payments do not include any earnouts or seller notes incurred
in connection with any Permitted Acquisition.

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

 

Schedule 1.1 – Page 36



--------------------------------------------------------------------------------

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Secured Loan Party” means any Designated Loan Party or any Plant Loan Party.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Agreement” means a security agreement, dated as of even date with the
Agreement, in form and substance reasonably satisfactory to Agent, executed and
delivered by Borrowers to Agent.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

“Specified Account Debtor” means an Account Debtor named on Schedule S-1 to the
Disclosure Letter, as such schedule may be updated from time to time by
Administrative Borrower upon notice to, and with the consent of, Agent, in its
sole discretion.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Stock Pledge Agreement” means a pledge agreement, dated as of May 1, 2012, in
form and substance reasonably satisfactory to Agent, executed and delivered by
Parent to Agent.

 

Schedule 1.1 – Page 37



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Swing Lender” means WFCF or any other Lender that, at the request of Borrowers
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto.

“Tax Indemnity” has the meaning set forth in Section 16(b).

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Total Commitment” means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender under
the Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.

“Underlying Issuer” means Wells Fargo or one of its Affiliates.

“Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.

“United States” means the United States of America.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.

 

Schedule 1.1 – Page 38